EXHIBIT 10.1


EXECUTION VERSION


THIRD AMENDMENT TO
FOURTH AMENDED AND RESTATED LOAN AGREEMENT


This THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (this
“Agreement”) is dated as of June 5, 2020, and is entered into by and among
CONN’S, INC., a Delaware corporation, as parent and guarantor (“Parent”), CONN
APPLIANCES, INC., a Texas corporation (“CAI”), CONN CREDIT I, LP, a Texas
limited partnership (“CCI”), CONN CREDIT CORPORATION, INC., a Texas corporation
(“CCCI”; and together with CAI and CCI, each a “Borrower” and collectively, the
“Borrowers”), each lender party thereto (collectively, the “Lenders” and
individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., a national banking
association, in its capacity as Agent for the Lenders (in such capacity,
“Agent”).


RECITALS


WHEREAS, Borrowers and various lenders party thereto originally entered into
that certain Loan and Security Agreement, dated as of August 14, 2008 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Original Loan Agreement”) and certain other loan documents
relating to the same;


WHEREAS, Borrowers and various lenders party thereto, amended and restated the
Original Loan Agreement in its entirety and entered into that certain Amended
and Restated Loan and Security Agreement, dated as of November 30, 2010 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “First Amended and Restated Loan Agreement”) and certain other
loan documents relating to the same.


WHEREAS, Borrowers and various lenders party thereto amended and restated the
First Amended and Restated Loan Agreement in its entirety and entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
September 26, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Amended and Restated Loan
Agreement”) and certain other loan documents relating to the same.


WHEREAS, Borrowers and various lenders party thereto, amended and restated the
Second Amended and Restated Loan Agreement in its entirety and entered into that
certain Third Amended and Restated Loan and Security Agreement, dated as of
October 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Third Amended and Restated Loan
Agreement”).


WHEREAS, Borrowers and various lenders party thereto, amended and restated the
Third Amended and Restated Loan Agreement in its entirety and entered into that
certain Fourth Amended and Restated Loan and Security Agreement, dated as of May
23, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Fourth Amended and Restated Loan Agreement”;
and together with the Original Loan Agreement, First Amended and Restated Loan
Agreement, Second Amended and Restated Loan Agreement and Third Amended and
Restated Loan and Security Agreement, as further amended, restated, amended and
restated, supplemented or otherwise modified any time prior to the date hereof,
the “Existing Loan Agreement”).


WHEREAS, Obligors have requested, and Agent and Lenders have agreed, to amend
certain terms of the Existing Loan Agreement and for ease of reference, have
agreed to restate the Existing Credit Agreement as set forth in Exhibit A
hereto, in accordance with the terms and subject to the conditions set forth
herein.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of the undersigned agrees as follows:


Article I.
DEFINITIONS






--------------------------------------------------------------------------------





Section 1.01 Definitions. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings given thereto in the
Existing Loan Agreement, as amended hereby.


Section 1.02 Recitals. The Recitals above are incorporated herein as though set
forth in full and Obligors stipulate to the accuracy of each of the Recitals.


Article II.
AMENDMENTS TO LOAN AGREEMENT


Section 2.01 Amendment to Existing Loan Agreement. Each of the parties hereto
agrees and consents that, effective as of the Third Amendment Effective Date (as
defined below), the Existing Loan Agreement is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) in the form
attached as Exhibit A hereto.


Article III.
CONDITIONS PRECEDENT


Section 3.01 Conditions Precedent. This Agreement shall be effective upon
satisfaction of each of the following conditions precedent (or, other than with
respect to clause (b) below, waived) in form and substance satisfactory to Agent
(such date, the “Third Amendment Effective Date”) and, for the avoidance of
doubt, with respect to clauses (a) and (b) below, after giving effect to this
Agreement:


(a) The representations and warranties contained herein shall be true and
correct in all material respects as of the date hereof as if made on the date
hereof, except for such representations and warranties limited by their terms to
a specific date.


(b) No Default or Event of Default shall have occurred and be continuing.


(c) Obligors and Required Lenders have delivered to Agent, in form and substance
acceptable to Agent, an executed counterpart of this Agreement.


(d) The Borrowers shall have paid to the Agent all reasonable documented and
out-of-pocket fees, costs, and expenses owed to and/or incurred by the Agent
arising in connection with this Agreement to the extent invoiced one (1)
Business Day prior to the date hereof (including reasonable attorneys’ fees and
costs of McGuireWoods, LLP, as counsel to Agent.


Article IV.
REPRESENTATIONS AND WARRANTIES


Each Obligor hereby represents and warrants to Agent and each Lender, as of the
date hereof, and with respect to Section 4.01 and 4.02, after giving effect to
this Agreement, as follows:


Section 4.01 Representations and Warranties. The representations and warranties
set forth in Section 9 of the Existing Loan Agreement (as amended hereby) and in
each other Loan Document are true and correct in all material respects on and as
of the date hereof with the same effect as if made on and as of the date hereof,
except to the extent such representations and warranties expressly relate solely
to an earlier date.


Section 4.02 No Defaults. No Default or Event of Default has occurred and is
continuing.


Section 4.03 Authority. The execution, delivery, and performance by each Obligor
of this Agreement is within the powers and authority of each Obligor and has
been duly authorized by each such Obligor (as applicable).




2

--------------------------------------------------------------------------------





Section 4.04 Enforceability. This Agreement constitutes the legal, valid, and
binding obligation of each Obligor, enforceable against each such Obligor in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency, moratorium, reorganization, or
other similar laws affecting the enforcement of creditors’ rights or by the
effect of general equitable principles.


Article V.
MISCELLANEOUS


Section 5.01 Loan Documents Unmodified. Except as otherwise specifically
modified by this Agreement, all terms and provisions of the Existing Loan
Agreement and all other Loan Documents, as modified hereby, shall remain in full
force and effect. Nothing contained in this Agreement shall in any way impair
the validity or enforceability of the Loan Documents, as modified hereby, or
alter, waive, annul, vary, affect, or impair any provisions, conditions, or
covenants contained therein or any rights, powers, or remedies granted therein,
except as otherwise specifically provided in this Agreement.


Section 5.02 Parties, Successors and Assigns. This Agreement shall be binding
upon Agent, Lenders, Obligors and their respective successors and assigns.


Section 5.03 Counterparts. This Agreement may be executed in one or more
counterparts and by telecopy, each of which, when so executed, shall be deemed
to be an original, but all of which, when taken together shall constitute one
and the same instrument.


Section 5.04 Headings. The headings, captions, and arrangements used in this
Agreement are for convenience only, are not a part of this Agreement, and shall
not affect the interpretation hereof.


Section 5.05 Expenses of Agent. Without limiting the terms and conditions of the
Loan Documents, Borrowers agree to pay on demand all reasonable, documented and
out-of-pocket costs and expenses incurred by Agent in connection with the
preparation, negotiation, and execution of this Agreement and the other Loan
Documents executed pursuant hereto, including without limitation, the
reasonable, documented and out-of-pocket costs and fees of one legal counsel to
Agent.


Section 5.06 Choice of Law; Jury Trial Waiver; Consent to Forum. WITHOUT
LIMITING THE APPLICABILITY OF ANY OTHER PROVISION OF THE EXISTING LOAN AGREEMENT
(AS AMENDED HEREBY), THE TERMS OF SECTIONS 14.14, 14.15 AND 14.16 OF THE
EXISTING LOAN AGREEMENT (AS AMENDED HEREBY) INCORPORATED HEREIN BY REFERENCE,
MUTATIS MUTANDIS.


Section 5.07 Total Agreement. This Agreement, the Existing Loan Agreement (as
amended hereby), and all other Loan Documents shall constitute the entire
agreement between the parties relating to the subject matter hereof, and shall
not be changed or terminated orally.


[Signature Pages Follow]




3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

PARENT:
CONN’S, INC., a Delaware corporation
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
Address:
 
2445 Technology Forest Blvd.
 
Building 4, Suite 800
 
The Woodlands, TX 77381
 
Attention: Office of General Counsel



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





BORROWERS:
CONN APPLIANCES, INC.,
 
a Texas corporation
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
CONN CREDIT I, LP,
 
a Texas limited partnership
 
By: CAI HOLDING, LLC
 
         a Delaware limited liability company,
 
         its General Partner
 
 
 
By: CONN APPLIANCES, INC.
 
         a Texas corporation,
 
         its Sole Member
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
CONN CREDIT CORPORATION, INC.,
 
a Texas corporation
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
Address:
 
2445 Technology Forest Blvd.
 
Building 4, Suite 800
 
The Woodlands, TX 77381
 
Attention: Office of General Counsel



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





ACKNOWLEDGMENT AND AGREEMENT BY GUARANTORS:
CAI CREDIT INSURANCE AGENCY, INC.,
 
a Louisiana corporation
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
CAI Holding, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ Lee Wright
 
Name: Lee Wright
 
Title: Chief Operating Officer
 
 
 
CONN LENDING, LLC,
 
a Delaware limited liability company
 
 
 
By: /s/ George Bchara
 
Name: George Bchara
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
Address:
 
2445 Technology Forest Blvd.
 
Building 4, Suite 800
 
The Woodlands, TX 77381
 
Attention: Office of General Counsel



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
AGENT AND LENDERS:


 
JPMORGAN CHASE BANK, N.A.,
 
as Agent and a Lender
 
 
 
By: /s/ Andrew Rossman
 
Name: Andrew Rossman
 
Title: Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
MUFG UNION BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Nadia Mitevska
 
Name: Nadia Mitevska
 
Title: Director



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
REGIONS BANK,
 
as a Lender
 
 
 
By: /s/ Evie Krimm
 
Name: Evie Krimm
 
Title: Director



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
DEUTSCHE BANK AG NEW YORK BRANCH
 
as a Lender
 
 
 
By: /s/ Yumi Okabe
 
Name: Yumi Okabe
 
Title: Vice President
 
 
 
By: /s/ Michael Strobel
 
Name: Michael Strobel
 
Title: Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
BBVA USA, f/k/a COMPASS BANK,
 
as a Lender
 
 
 
By: /s/ Jason Nichols
 
Name: Jason Nichols
 
Title: Senior Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
ZIONS BANCORPORATION, N.A. dba AMEGY BANK,
 
as a Lender
 
 
 
By: /s/ Mario Gagetta
 
Name: Mario Gagetta
 
Title: Assistant Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
FIRST HORIZON BANK, formerly known as FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
 
as a Lender
 
 
 
By: /s/ Morgan Stanford
 
Name: Morgan Stanford
 
Title: Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
FIFTH THIRD BANK, NATIONAL ASSOCIATION, as successor to MB FINANCIAL BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Yash Shrimali
 
Name: Yash Shrimali
 
Title: Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
CATHAY BANK,
 
as a Lender
 
 
 
By: /s/ James Campbell
 
Name: James Campbell
 
Title: First Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
CITY NATIONAL BANK,
 
as a Lender
 
 
 
By: /s/ David Knoblauch
 
Name: David Knoblauch
 
Title: Senior Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------





 
CITIZENS BANK, N.A.,
 
as a Lender
 
 
 
By: /s/ Richard Norberg
 
Name: Richard Norberg
 
Title: Vice President



THIRD AMENDMENT TO FOURTH AMENDED AND RESTATED LOAN AGREEMENT (CONN’S) SIGNATURE
PAGE

--------------------------------------------------------------------------------











EXHIBIT A


Amended Existing Loan Agreement




See attached.



--------------------------------------------------------------------------------






 
EXHIBIT A
 
To
Third Amendment to
Fourth Amended and Restated Loan and Security Agreement
 
 
 
 
 
 
 
FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 
 
 
 
Dated as of May 23, 2018
 
 
 
 
 
 
 
 
CONN’S, INC.,
 
 
as Parent and Guarantor
 
 
 
 
 
and
 
 
 
 
 
CONN APPLIANCES, INC.,
 
 
CONN CREDIT I, LP,
 
 
and
 
 
CONN CREDIT CORPORATION, INC.,
 
 
as Borrowers
 
 
 
 
 
 
 
 
CERTAIN FINANCIAL INSTITUTIONS,
 
 
as Lenders,
 
 
 
 
 
JPMORGAN CHASE BANK, N.A.,
 
 
as Administrative Agent and Collateral Agent,
 
 
 
 
 
REGIONS BANK, and
 
 
MUFG UNION BANK, N.A.,
 
 
as Co-Syndication Agents, 
 
 
 
 
 
J.P. MORGAN SECURITIES LLC,
 
 
REGIONS CAPITAL MARKETS, a division of REGIONS BANK,
 
 
and
 
 
MUFG UNION BANK, N.A.,
 
 
as Joint Lead Arrangers and Joint Bookrunners,
 
 
 
 
 
and
 
 
 
 
 
BBVA COMPASS, 
 
 
as Documentation Agent
 
 
 
 





--------------------------------------------------------------------------------






 
Table of Contents
Page
 
 
 
Section 1.


DEFINITIONS; RULES OF CONSTRUCTION
1
1.1


Definitions
1
1.2


Accounting Terms
43
1.3


Uniform Commercial Code
43
1.4


Certain Matters of Construction
44
1.5


Payment and Performance
44
1.6


Compliance with this Agreement
44
1.7


Classification
44
1.8


Certain Calculations
44
Section 2.


CREDIT FACILITIES
45
2.1


Revolver Commitment
45
2.2


Increase in Revolver Commitments
46
2.3


Letter of Credit Facility
47
Section 3.


INTEREST, FEES AND CHARGES
49
3.1


Interest
50
3.2


Fees
51
3.3


Computation of Interest, Fees, Yield Protection
51
3.4


Reimbursement Obligations
51
3.5


Illegality
52
3.6


Inability to Determine Rates
52
3.7


Increased Costs; Capital Adequacy
53
3.8


Mitigation
54
3.9


Funding Losses
54
3.10


Maximum Interest
54
Section 4.


LOAN ADMINISTRATION
55
4.1


Manner of Borrowing and Funding Revolver Loans
55
4.2


Defaulting Lender
56
4.3


Number and Amount of LIBOR Revolver Loans; Determination of Rate
57
4.4


Borrower Agent
58
4.5


One Obligation
58
4.6


Effect of Termination
58
Section 5.


PAYMENTS
58
5.1


General Payment Provisions
58
5.2


Repayment of Revolver Loans
58
5.3


Curative Equity
58
5.4


Reserved
59
5.5


Marshaling; Payments Set Aside
59
5.6


Application and Allocation of Payments
59
5.7


Dominion Account
60
5.8


Account Stated
60
5.9


Taxes
60
5.10


Lender Tax Information
62
5.11


Nature and Extent of Each Borrower’s Liability
63
Section 6.


CONDITIONS PRECEDENT/SUBSEQUENT
65



i

--------------------------------------------------------------------------------





6.1


Conditions Precedent to Initial Revolver Loans
65
6.2


Conditions Precedent to All Credit Extensions
66
Section 7.


COLLATERAL
66
7.1


Grant of Security Interest
66
7.2


Lien on Deposit Accounts; Cash Collateral
67
7.3


Real Estate Collateral
68
7.4


Reserved
68
7.5


Other Collateral
68
7.6


Contract Legend
69
Section 8.


COLLATERAL ADMINISTRATION
69
8.1


Collateral Reports
69
8.2


Administration of Contracts
69
8.3


Administration of Inventory
71
8.4


Administration of Equipment
71
8.5


Administration of Deposit Accounts
72
8.6


Administration of Credit Card Accounts
72
8.7


General Provisions
72
8.8


Power of Attorney
73
Section 9.


REPRESENTATIONS AND WARRANTIES
73
9.1


General Representations and Warranties
74
9.2


Complete Disclosure
77
Section 10.


COVENANTS AND CONTINUING AGREEMENTS
77
10.1


Affirmative Covenants
77
10.2


Negative Covenants
81
10.3


Financial Covenants
91
10.4


Curative Equity
91
10.5


Contract Forms
92
10.6


Reserved
92
Section 11.


EVENTS OF DEFAULT; REMEDIES ON DEFAULT
92
11.1


Events of Default
92
11.2


Remedies upon Default
93
11.3


License
94
11.4


Setoff
94
11.5


Remedies Cumulative; No Waiver
95
Section 12.


AGENT
95
12.1


Appointment, Authority and Duties of Agent
95
12.2


Agreements Regarding Collateral and Borrower Materials
96
12.3


Reliance By Agent
97
12.4


Action Upon Default
97
12.5


Ratable Sharing
97
12.6


Indemnification
97
12.7


Limitation on Responsibilities of Agent
97
12.8


Successor Agent and Co-Agents
98
12.9


Due Diligence and Non-Reliance
98
12.10


Remittance of Payments and Collections
98
12.11


Individual Capacities
99



ii

--------------------------------------------------------------------------------





12.12


Titles
99
12.13


Bank Product Providers
99
12.14


No Third Party Beneficiaries
99
12.15


Lender Representations and Warranties
99
Section 13.


BENEFIT OF AGREEMENT; ASSIGNMENTS
101
13.1


Successors and Assigns
101
13.2


Participations
101
13.3


Assignments
102
13.4


Replacement of Certain Lenders
103
13.5


Assignments/Participations with Respect to Securities Laws
103
Section 14.


MISCELLANEOUS
103
14.1


Consents, Amendments and Waivers
103
14.2


Indemnity
104
14.3


Notices and Communications
105
14.4


[Reserved.]
107
14.5


Credit Inquiries
107
14.6


Severability
107
14.7


Cumulative Effect; Conflict of Terms
107
14.8


Counterparts; Execution
107
14.9


Entire Agreement
107
14.10


Relationship with Lenders
108
14.11


No Advisory or Fiduciary Responsibility
108
14.12


Confidentiality
108
14.13


Intentionally Omitted
108
14.14


GOVERNING LAW
109
14.15


Consent to Forum; Bail-In of EEA Financial Institutions
109
14.16


Waivers by Borrowers
109
14.17


Patriot Act Notice
110
14.18


NO ORAL AGREEMENT
110
14.19


Existing Loan Agreement, No Novation
110
14.20


Acknowledgement Regarding Any Supported QFCs
110





iii

--------------------------------------------------------------------------------






LIST OF EXHIBITS AND SCHEDULES
Exhibits to Fourth Amended and Restated Loan and Security Agreement
Exhibit A        Revolver Note
Exhibit B        Assignment and Acceptance
Exhibit C        Assignment Notice
Exhibit D        Compliance Certificate


Schedules to Fourth Amended and Restated Loan and Security Agreement
Schedule 1.1        Revolver Commitments of Lenders
Schedule 1.1E(1)    Existing Bank Products
Schedule 1.1E(2)    Existing Letters of Credit
Schedule 7.1(j)        Equity Interests
Schedule 7.3        Real Estate
Schedule 8.5        Deposit Accounts
Schedule 8.6.1        Credit Card Agreements
Schedule 8.7.1        Business Locations
Schedule 9.1.4        Names and Capital Structure
Schedule 9.1.5        Former Names and Companies
Schedule 9.1.11        Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14        Environmental Matters
Schedule 9.1.16        Litigation
Schedule 9.1.20        Labor Contracts
Schedule 10.2.2        Existing Liens
Schedule 10.2.5        Restricted Investments




iv

--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS FOURTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”)
is dated as of May 23, 2018, by and among CONN’S, INC., a Delaware corporation,
as parent and guarantor (“Parent”), CONN APPLIANCES, INC., a Texas corporation
(“CAI”), CONN CREDIT I, LP, a Texas limited partnership (“CCI”), and CONN CREDIT
CORPORATION, INC., a Texas corporation (“CCCI”, and together with CAI and CCI,
each, a “Borrower” and collectively, the “Borrowers”), the financial
institutions party to this Agreement from time to time as lenders (collectively,
“Lenders”), and JPMORGAN CHASE BANK, N.A., a national banking association
(“JPM”) as successor to Bank of America, N.A. (“BAML” and BAML as resigning
agent being referred to herein as “Resigning Agent”), in its capacity as
Administrative Agent and Collateral Agent for the Lenders (in such capacity,
“Agent”).
R E C I T A L S:
WHEREAS, Borrowers, Agent and various lenders originally entered into that
certain Loan and Security Agreement, dated as of August 14, 2008 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Original Loan Agreement”) and certain other loan documents relating
to the same.
WHEREAS, Borrowers, Agent and various lenders amended and restated the Original
Loan Agreement in its entirety and entered into that certain Amended and
Restated Loan and Security Agreement, dated as of November 30, 2010 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “First Amended and Restated Loan Agreement”) and certain other loan
documents relating to the same.
WHEREAS, Borrowers, Agent and various lenders amended and restated the First
Amended and Restated Loan Agreement in its entirety and entered into that
certain Second Amended and Restated Loan and Security Agreement, dated as of
September 26, 2012 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Amended and Restated Loan
Agreement”) and certain other loan documents relating to the same.
WHEREAS, Borrowers, Agent and various lenders, amended and restated the Second
Amended and Restated Loan Agreement in its entirety and entered into that
certain Third Amended and Restated Loan and Security Agreement, dated as of
October 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Third Amended and Restated Loan
Agreement”; and together with the Original Loan Agreement, First Amended and
Restated Loan Agreement and Second Amended and Restated Loan Agreement, the
“Existing Loan Agreement”) and certain other loan documents relating to the
same.
WHEREAS, Borrowers have requested that Agent and Lenders amend and restate the
Existing Loan Agreement in its entirety to, among other things, make available
to Borrowers a revolving line of credit for loans and letters of credit in an
aggregate amount not to exceed $650,000,000, which extensions of credit
Borrowers will use for the purposes permitted hereunder.
WHEREAS, Agent and Lenders have agreed to amend and restate the Existing Loan
Agreement in its entirety in accordance with the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, Lenders, Agent, Parent and Borrowers hereby agree
to amend and restate the Existing Loan Agreement as follows:

Section 1.
DEFINITIONS; RULES OF CONSTRUCTION




1.1Definitions. As used herein, the following terms have the meanings set forth
below:


ABS Contract Balance: as of any date of determination, the Gross Contract
Payments (less all unearned interest, fees and charges) as determined with
respect to each Securitization Subsidiary.


1

--------------------------------------------------------------------------------







ABS Contract Portfolio: portfolio of Contracts subject to the Existing
Securitization Facility and any other Permitted ABS Transaction.
ABS Excluded Leverage Ratio: the ratio, determined as of the end of any Fiscal
Quarter for Parent and its Subsidiaries, on a consolidated basis, of (a) the
result of (x) all items that would be included as liabilities on a balance sheet
in accordance with GAAP as of the last day of such Fiscal Quarter (excluding
Debt resulting from the Existing Securitization Facility and any other Permitted
ABS Transaction), minus (y) Qualified Cash as of such date of measurement, to
(b) Tangible Net Worth as of the last day of such Fiscal Quarter.
ABS Qualified Cash: as of any date of determination, the aggregate amount of
cash of Parent and its Subsidiaries that is restricted pursuant to the Existing
Securitization Facility or any other Permitted ABS Transaction as required under
the applicable documents setting forth the terms of the Existing Securitization
Facility or any other Permitted ABS Transaction.
Acquisition: a transaction or series of transactions resulting in (a) the
acquisition of a business, division or substantially all assets of a Person; (b)
the acquisition of record or beneficial ownership of 50% or more of the Equity
Interests of a Person (including, in any event, any Investment in (x) any
Subsidiary which increases Parent’s interest, directly or indirectly, in such
Subsidiary or (y) any joint venture for the purpose of increasing Parent’s
interest (directly or indirectly) in such joint venture); or (c) the merger,
consolidation or combination of a Borrower or Subsidiary with another Person.
Adjusted Tangible Assets: all assets of Parent and Borrowers on a consolidated
basis, except (a) patents, copyrights, trademarks, trade names, franchises,
goodwill, and other similar intangibles; (b) assets constituting intercompany
Accounts; (c) assets located and notes and receivables due from obligors
domiciled outside the United States of America or Canada; and (d) fixed assets
to the extent of any write-up in the book value thereof.
Administrative Questionnaire: an Administrative Questionnaire in a form supplied
by the Administrative Agent.
Affiliate: with respect to a specified Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with the specified Person.
Agent: as defined in the Preamble to this Agreement.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the Preamble to this Agreement.
Allocable Amount: as defined in Section 5.11.3(b).
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and binding governmental guidelines
applicable to the Person or matter in question, including all applicable
statutory law, common law and equitable principles, as well as applicable
provisions of constitutions, treaties, statutes, rules, regulations, orders and
decrees of Governmental Authorities and all Consumer Finance Laws.
Applicable Margin: the margin set forth in the chart below, as determined by
reference to the Leverage Ratio for the most recently ended Fiscal Quarter:


2

--------------------------------------------------------------------------------





Level
Leverage Ratio
Base Rate
LIBOR
1
≤ 1.752.23x
1.50%2.00%
2.50%3.00%
2
> 1.752.23x ≤ 2.502.98x
1.75%2.25%
2.75%3.25%
3
> 2.502.98x ≤ 3.253.73x
2.00%2.50%
3.00%3.50%
4
> 3.253.73x
2.25%2.75%
3.25%3.75%



Changes in the Applicable Margin resulting from a change in the Leverage Ratio
shall become effective on the first day of the calendar month following Agent’s
receipt of the financial statements pursuant to Section 10.1.2(a)(i), (a)(ii) or
(b), as applicable, and Compliance Certificate pursuant to Section 10.1.2(d)
with respect thereto. If any financial statement or Compliance Certificate has
not been delivered within the time periods specified herein, then the Applicable
Margin shall be determined as if Level 4 were applicable, from such day until
the first day of the calendar month following the date Borrower delivers such
financial statements and the related Compliance Certificate.
Approved Electronic Platform: as defined in Section 14.3.3.
Approved Fund: any entity that is owned or Controlled by a Lender or Affiliate
of a Lender, and is engaged in making or investing in commercial loans in its
ordinary course of activities.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease and including
any disposition of property to a Delaware Divided LLC pursuant to a Delaware LLC
Division.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in the form of Exhibit B or otherwise satisfactory to Agent and, to
the extent the Borrowers’ consent in respect of the applicable assignment is
necessary, the Borrower Agent.
Availability: the Borrowing Base minus Revolver Usage.
Average Quarterly Availability Percentage: as of any date of measurement, a
fraction (expressed as a percentage), (a) the numerator of which is the average
daily Availability for the Fiscal Quarter immediately preceding such date or
such other period of days as the context may require and (b) the denominator of
which is the average Borrowing Base for the Fiscal Quarter immediately preceding
such date or such other period of days as the context may require.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank Product: any of the following products or services extended to Parent, a
Borrower or any Subsidiary of a Borrower: (a) Cash Management Services; (b)
products under Hedging Agreements; (c) commercial credit card and merchant card
services; and (d) leases and other banking products or services other than
Letters of Credit, including the Existing Bank Products.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its Permitted Discretion with respect to Secured Bank Product
Obligations.
Bankruptcy Code: Title 11 of the United States Code.
Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Effective Rate for such day, plus
0.50%; or (c) LIBOR for a 30-day interest period as of such day, plus


3

--------------------------------------------------------------------------------





1.0%; provided, that in no event shall the Base Rate be less than zero. If the
Base Rate is being used as an alternate rate of interest pursuant to Section
3.6(b) hereof, then the Base Rate shall be the greater of clause (a) and (b)
above and shall be determined without reference to clause (c) above.
Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.
Beneficial Ownership Certification: a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
Beneficial Ownership Regulation: 31 C.F.R. § 1010.230.
Benefit Plan: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
of the type set forth in clauses (a), (b) (in respect of Debt of the type set
forth in clauses (a) and (d) of the definition of Debt and clauses (b) and (c)
of this definition of Borrowed Money) and (d) of the definition of Debt; (b)
Capital Leases; and (c) letter of credit reimbursement obligations, in each case
other than obligations owing to any Flooring Lender.
Borrower: as defined in the Preamble to this Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Materials: Borrowing Base Reports, Compliance Certificates and other
information, reports, financial statements and other materials delivered by
Borrowers hereunder, as well as other Reports and information provided by Agent
to Lenders.
Borrowing: a group of Revolver Loans that are made or converted together on the
same day and have the same interest option and, if applicable, Interest Period.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments; or (b) the sum of the CCI
Borrowing Base, plus the CAI Borrowing Base.
Notwithstanding anything to the contrary in this Agreement, (a) no Reserves
shall be established or increased except upon not less than three (3) Business
Days’ (or shorter period as agreed to by Borrower Agent) prior written notice to
Borrower Agent, which notice shall include a reasonably detailed description of
such Reserve being established (during which period (i) Agent shall, if
requested, discuss any such Reserve or increase with Borrower Agent and (ii)
Borrower Agent may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve or increase thereto no
longer exists or exists in a manner that would result in the establishment of a
lower Reserve or result in a lesser increase thereto, in a manner and to the
extent reasonably satisfactory to Agent), and (b) the amount of any Reserve
established by Agent, and any increase in the amount of any Reserve, shall have
a reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such increase. Notwithstanding clause (a) of the
preceding sentence, (i) changes to the Reserves solely for purposes of
correcting mathematical or clerical errors shall not be subject to such notice
period, (ii) no Default or Event of Default shall be deemed to result from the
imposition of any Reserve for a period of three (3) Business Days (or shorter
period as agreed to by Borrower Agent) following notice to Borrower Agent and
(iii) Borrowers shall not request any Revolver Loans or Letters of Credit and
Agent, Lenders and Issuing Bank shall not be required to fund any Revolver Loan
or issue any Letters of Credit hereunder during such period of three (3)
Business Days (or shorter period as agreed to by Borrower Agent).
Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form
satisfactory to Agent.


4

--------------------------------------------------------------------------------





Business Day: any day other than a Saturday, Sunday or any other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Illinois and Texas, and if such day relates to a LIBOR Revolver Loan,
any such day on which dealings in Dollar deposits are conducted between banks in
the London interbank Eurodollar market.
CAI: as defined in the Preamble to this Agreement.
CAI Availability Reserve: the sum of (without duplication when taken into
account with the CCI Availability Reserve, the Credit Card Account Formula
Amount, the Inventory Formula Amount, the Contract Advance Rate Amount or any of
their respective component definitions) (a) the Inventory Reserve; (b) the Rent
and Charges Reserve; (c) the Bank Product Reserve; (d) the Sales Tax Reserve;
(e) the Gift Card Reserve; (f) the Customer Deposit Reserve; (g) the aggregate
amount of liabilities secured by Liens upon Collateral included in the CAI
Borrowing Base that are senior to Agent’s Liens (but imposition of any such
reserve shall not cure an Event of Default, if any, arising therefrom); and (h)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time.
CAI Borrowing Base: the sum of the Credit Card Account Formula Amount, plus the
Inventory Formula Amount, plus the Contract Advance Rate Amount applicable to
CAI (without duplication when taken into account with the Contract Advance Rate
Amount applicable to CCI), minus any CAI Availability Reserve.
CAIC: CAI Credit Insurance Agency, Inc., a Louisiana corporation.
CAIH: CAI Holding, LLC, a Delaware limited liability company.
CAI Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans under
the CAI Borrowing Base; plus (b) the aggregate Stated Amount of outstanding
Letters of Credit under the CAI Borrowing Base, except to the extent Cash
Collateralized.
Capital Expenditures: for any period of calculation with respect to Parent and
its Subsidiaries, the aggregate of all expenditures incurred by Parent and its
Subsidiaries during such period that, in accordance with GAAP, are required to
be classified as capital expenditures, including Capital Leases incurred;
provided that the following items shall be excluded:
(a)    the purchase price of fixed or capital assets made with the proceeds of
any combination of (A) used or surplus fixed or capital assets traded in at the
time of such purchase and (B) the proceeds of a concurrent sale of used or
surplus fixed or capital assets;
(b)    expenditures made in connection with the replacement, substitution,
restoration, upgrade, development or repair of assets to the extent financed
with (x) insurance or settlement proceeds paid on account of the loss of or
damage to the assets being replaced, substituted, restored, upgraded, developed
or repaired or (y) awards of compensation arising from the taking by eminent
domain or condemnation of the assets being replaced;
(c)    the purchase price of assets that are purchased simultaneously with the
trade-in of existing assets to the extent that the gross amount of such purchase
price is reduced by the credit granted by the seller of such property for the
property being traded in at such time;
(d)    the purchase price of property, plant or equipment or software in an
amount equal to the identifiable proceeds of Asset Dispositions of fixed or
capital assets;
(e)    expenditures that are accounted for as capital expenditures by Parent and
its Subsidiaries that are actually paid for, or reimbursed to Parent and its
Subsidiaries in cash or cash equivalents, by a Person other than Parent and its
Subsidiaries;


5

--------------------------------------------------------------------------------





(f)    expenditures to the extent constituting any portion of an Acquisition (or
Investment permitted hereunder);
(g)    any capitalized interest expense reflected on a consolidated balance
sheet of Parent and its Subsidiaries;
(h)    expenditures relating to the construction, acquisition, replacement,
reconstruction, development, refurbishment, renovation or improvement of any
property which has been transferred to a Person other than Parent and its
Subsidiaries during the same Fiscal Year in which such expenditures were made
pursuant to a sale and leaseback transaction to the extent of the cash proceeds
received by Parent and its Subsidiaries pursuant to such Sale and Leaseback
Transaction; or
(i)    expenditures financed with the proceeds of an issuance of Equity
Interests of Parent so long as the proceeds of such issuance are received within
60 days of the applicable expenditure.
Capital Lease: any lease required to be capitalized for financial reporting
purposes in accordance with GAAP.
Capped Synergies: as defined in “Pro Forma Basis.”
Cash Collateral: cash delivered to Agent to Cash Collateralize any Obligations,
and all interest, dividends, earnings and other proceeds earned thereon.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, (i) if
prior to the Revolver Termination Date, 100% of the aggregate LC Obligations and
(ii) if on or after the Revolver Termination Date, 102% of the aggregate LC
Obligations; (b) with respect to the Fronting Exposure of any Defaulting Lender
(other than LC Obligations), 100% of the aggregate Fronting Exposure of such
Defaulting Lender; (c) in the case of Section 5.2, 100% of the outstanding LC
Obligations; and (d) with respect to other Obligations (including Secured Bank
Product Obligations), Agent’s good faith estimate of the amount due or to become
due, including all fees and other amounts relating to such Obligations. “Cash
Collateralization” has a correlative meaning.
Cash Equivalents: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers’ acceptances maturing within
24 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by JPM or a commercial bank organized under the laws of the
United States or any state or district thereof, rated A 1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (c) repurchase obligations with a term of
not more than 30 days for underlying investments of the types described in
clauses (a) and (b) entered into with any bank described in clause (b); (d)
commercial paper issued by JPM or rated A 1 (or better) by S&P or P-1 (or
better) by Moody’s, and maturing within 24 months of the date of acquisition;
and (e) shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
Cash Recovery Percent: the percent, calculated as of the end of the last day of
each month, equal to the amount determined by dividing (a) the actual Gross Cash
Collections received by Borrowers from payments made by Contract Debtors during
the previous three (3) months by (b) the sum of the Gross Contract Payments
outstanding as of the beginning of the first day of each of the previous three
(3) months. The Cash Recovery Percent shall be calculated based on the Managed
Contract Portfolio; provided however, that if for a period of 18 months after
the closing of any Permitted ABS Transaction that is not a “revolving”
transaction entered into after the Closing Date at least 85% of the value of all
Contracts of Borrowers as of any Cut-Off Date of such Permitted ABS Transaction
are not transferred to


6

--------------------------------------------------------------------------------





such Permitted ABS Transaction, then the Cash Recovery Percent shall be
determined based on the lower of (i) the Cash Recovery Percent determined based
on the Owned Contract Portfolio, and (ii) the Cash Recovery Percent determined
based on the Managed Contract Portfolio.
CCCI: as defined in the Preamble to this Agreement.
CCI: as defined in the Preamble to this Agreement.
CCI Availability Reserve: the sum of (without duplication when taken into
account with the CAI Availability Reserve, the Contract Advance Rate Amount or
itsany of their respective component definitions) (a) the Rent and Charges
Reserve; (b) the Bank Product Reserve; (c) the Sales Tax Reserve; (d) the
aggregate amount of liabilities secured by Liens upon Collateral included in the
CCI Borrowing Base that are senior to Agent’s Liens (but imposition of any such
reserve shall not cure an Event of Default, if any, arising therefrom); and (e)
such additional reserves, in such amounts and with respect to such matters, as
Agent in its Permitted Discretion may elect to impose from time to time.
CCI Borrowing Base: the sum of the Contract Advance Rate Amount applicable to
CCI (without duplication when taken into account with the Contract Advance Rate
Amount applicable to CAI), minus any CCI Availability Reserve.
CCI Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans under
the CCI Borrowing Base; plus (b) the aggregate Stated Amount of outstanding
Letters of Credit under the CCI Borrowing Base, except to the extent Cash
Collateralized.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, that “Change
in Law” shall include, regardless of the date enacted, adopted or issued, all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) or any other
Governmental Authority.
Change of Control: (a) Parent ceases to own and control, beneficially and of
record, directly or indirectly, all Equity Interests in CAI; (b) CAI ceases to
own and control, beneficially and of record, directly or indirectly, all Equity
Interests of CCI and CCCI; (c) personsPersons who were (i) directors of Parent
on the Closing Date, (ii) nominated, appointed or approved for consideration for
election by the board of directors of Parent or (iii) appointed or elected by
directors who were directors of Parent on the Closing Date or were nominated,
appointed, or approved as provided in clause (ii) above, cease to occupy a
majority of the seats (excluding vacant seats) on the board of directors of
Parent; or (d) all or substantially all of a Borrower’s assets are sold or
transferred, other than as permitted pursuant to Section 10.2.9.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses
(but limited, in the case of attorneys’ fees and expenses, to the reasonable and
documented out-of-pocket fees, charges and disbursements of one lead firm of
counsel to Agent and, if necessary, one (1) local counsel in each relevant local
jurisdiction to Agent and, in the case of an actual or potential conflict of
interest, one (1) additional firm of lead counsel to all affected Indemnitees,
taken as a whole and, in each case, without duplication of attorneys’ fees and
expenses included in the definition of Claims) at any time (including after Full
Payment of the Obligations, or replacement of Agent, or any Lender) incurred by
any Indemnitee or asserted against any Indemnitee by any Obligor or other Person
in any way relating to (a) any Revolver Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use


7

--------------------------------------------------------------------------------





thereof or transactions relating thereto, (b) any action taken or omitted in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, (e) failure by any Obligor
to perform or observe any terms of any Loan Document, in each case including all
costs and expenses relating to any investigation, litigation, arbitration or
other proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto, or (f) failure by
any Obligor (directly or indirectly), Credit and Collection Guideline, Contract
or Third Party Contract to comply with or otherwise satisfy any Consumer Finance
Law in any respect.
CLL: Conn Lending, LLC, a Delaware limited liability company.
Closing Date: as defined in Section 6.1.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations; provided
that “Collateral” shall not include any Excluded Collateral.
Collateral Adjustment Percentage: calculated as of the first day of each month,
the sum of the Past Due Percent and the Net Charge-Off Percent. The Collateral
Adjustment Percentage shall be calculated based on the higher of (x) the
Collateral Adjustment Percentage determined based on the Owned Contract
Portfolio, and (y) the Collateral Adjustment Percentage determined based on the
Managed Contract Portfolio.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).
Compliance Certificate: a certificate in the form of Exhibit D in which
Borrowers certify compliance with Sections 10.2.3 and 10.3 and calculate the
applicable level for the Applicable Margin.
Confidential Information: as defined in Section 10.2.1(c).
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consumer Finance Laws: all laws, rules, regulations, and binding governmental
guidelines of any kind relating to the extension, securing or administration of
consumer credit, whether relating to secured or unsecured credit, real or
personal security, advertising, solicitation, marketing, underwriting,
origination, documentation, brokering, purchase, assignment, administration,
servicing, collection or other activities relating thereto, in each case
applicable to the Person, including any of the foregoing relating to consumer
protection, usury, privacy, discriminatory or predatory practices, or unfair,
deceptive or abusive acts or practices, and specifically including the Federal
Consumer Credit Protection Act, Federal Fair Credit Reporting Act, Fair and
Accurate Credit Transactions Act, Equal Credit Opportunity Act, Fair Debt
Collections Practices Act, RESPA, Magnuson-Moss Warranty Act, Servicemember’s
Civil Relief Act, Gramm-Leach-Bliley Act, Dodd-Frank Wall Street Reform and
Consumer Protection Act, Federal Trade Commission Act, Consumer Financial
Protection Bureau Regulations B, M, N, O P, V, X and Z, and Federal Reserve
Board Regulations B and Z.
Contingent Obligation: any obligation of a Person (without duplication) arising
from a guaranty, indemnity or other assurance of payment or performance of any
Debt, lease, dividend or other obligation (“primary obligations”) of another
obligor (“primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person under any (a) guaranty, endorsement,
co-making or sale with recourse of an obligation of a primary obligor; (b)
obligation to make take-or-pay or similar payments regardless of nonperformance
by any other party to an agreement; and (c) arrangement (i) to purchase any
primary obligation or security therefor, (ii) to supply funds for the purchase
or payment of any primary obligation, (iii) to maintain or assure working
capital, equity capital, net worth or solvency of the primary obligor, (iv) to
purchase Property or services for the purpose of assuring the ability of the
primary obligor to perform a primary obligation, or (v) otherwise to assure or
hold harmless the holder of any primary obligation


8

--------------------------------------------------------------------------------





against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.
Contract Advance Rate Amount: 80% of Net Eligible Contract Payments; provided,
that such percentage shall be subject to reduction as of the first day of each
month, based on the then existing Collateral Adjustment Percentage and Cash
Recovery Percent (whichever results in a lower percentage), as follows:
(a)    the percentage above shall be reduced by 1% for each whole percentage or
fraction thereof that the Collateral Adjustment Percentage exceeds 22%; and
(b)    the percentage above shall be reduced by 1% for each incremental range of
the Cash Recovery Percent, beginning with 4.79%, as illustrated by the table set
forth below:
Cash Recovery Percent
Contract Advance Rate Amount
Less than or equal to 4.79% but greater than 4.74%
79% of Net Eligible Contract Payments
Less than or equal to 4.74% but greater than 4.69%
78% of Net Eligible Contract Payments
Less than or equal to 4.69% but greater than 4.64%
77% of Net Eligible Contract Payments
Less than or equal to 4.64% but greater than 4.59%
76% of Net Eligible Contract Payments
Less than or equal to 4.59% but greater than 4.54%
75% of Net Eligible Contract Payments
Less than or equal to 4.54% but greater than 4.49%
74% of Net Eligible Contract Payments
Less than or equal to 4.49% but greater than 4.44%
73% of Net Eligible Contract Payments
Less than or equal to 4.44% but greater than 4.39%
72% of Net Eligible Contract Payments
Less than or equal to 4.39% but greater than 4.34%
71% of Net Eligible Contract Payments
Less than or equal to 4.34% but greater than 4.29%
70% of Net Eligible Contract Payments
Less than or equal to 4.29% but greater than 4.25%
69% of Net Eligible Contract Payments
The Cash Recovery Percent table shall continue to be reduced in exact increments
as set forth above
The Contract Advance Rate Amount table shall continue to be reduced by 1% for
each incremental reduction of the Cash Recovery Percent



Notwithstanding the above, the portion of the Contract Advance Rate Amount
supported by Eligible Revolving Contracts shall at no time exceed 10% of the CCI
Borrowing Base.
Contract Debtor: each Person who is obligated to a Borrower to perform any duty
under or to make any payment pursuant to the terms of a Contract.
Contracts: all of each Borrower’s now owned and hereafter acquired loan
agreements, accounts, revolving credit agreements, retail installment sale
contracts, consumer loans, Instruments, notes, documents, chattel paper, and all
other forms of obligations owing to such Borrower, including any collateral for
any of the foregoing, including all rights under any and all security documents
and merchandise returned to or repossessed by such Borrower, in each case
excluding any Third Party Contract.
Control: the possession, directly or indirectly, of the power to direct or cause
the direction of a Person’s management or policies, whether through the ability
to exercise voting power, by contract or otherwise.
Covenant Relief Period: the period commencing on April 30, 2020 and continuing
up to and including the earlier of (a) the date on which Borrowers deliver
financial statements and a Compliance Certificate in accordance with clauses
(a)(i) and (d) of Section 10.1.2 reflecting compliance with Section 10.3 for the
period ending January 31, 2021 and (b) the date which is 10 Business Days after
Agent receives written notice from Borrower Agent electing to terminate the
Covenant Relief Period.


9

--------------------------------------------------------------------------------





Credit and Collection Guidelines: Borrowers’ guidelines which state in the
credit criteria used by Borrowers in extending credit to Contract Debtors and
the collection criteria used by Borrowers in collection of amounts due from
Contract Debtors.
Credit Card Account: Accounts together with all income, payments and proceeds
thereof, owed by a Credit Card Issuer or Credit Card Processor to a Borrower
resulting from charges by a retail customer of a Borrower on credit or debit
cards in connection with the sale of goods by a Borrower, or services performed
by a Borrower, in each case in the Ordinary Course of Business.
Credit Card Account Formula Amount: 90% of the Value of Eligible Credit Card
Accounts.
Credit Card Agreements: with respect to each Borrower, all agreements now or
hereafter entered into by such Borrower with any Credit Card Issuer or any
Credit Card Processor.
Credit Card Issuers: any personPerson (other than a Borrower) who issues or
whose members issue credit cards, including, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., VISA, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club, Carte Blanche and other non-bank credit or debit
cards.
Credit Card Processor Notifications: with respect to each Borrower, individually
and collectively, the letter agreements executed by such Borrower and delivered
to such Borrower’s Credit Card Issuers or Credit Card Processors who are parties
to Credit Card Agreements, acknowledging Agent’s first priority Lien in the
monies due and to become due to such Borrower under the Credit Card Agreements
of such Borrower, and instructing such Credit Card Issuers or Credit Card
Processors to transfer all such amounts to the Dominion Accounts.
Credit Card Processors: with respect to each Borrower, any servicing or
processing agent or any financial intermediary who facilitates, services,
processes or manages the credit authorization, billing transfer and/or payment
procedures with respect to any of such Borrower’s sales transactions involving
credit card or debit card purchases by customers using credit cards or debit
cards issued by any Credit Card Issuer.
Curative Equity: common equity contributions made to Parent which Parent
contributes as additional common equity contributions to any Borrower and which
is designated “Curative Equity” by Borrower Agent under Section 10.4 at the time
it is contributed.
Customer Deposit Reserve: as of any measurement date, a reserve equal to the
aggregate amount of deposits paid by the customers of any Borrower for the
purchase of goods.
Cut-Off Date: with respect to any pool of Contracts to be transferred to a
Securitization Subsidiary pursuant to a Permitted ABS Transaction on any date,
the date that is the latest origination date of any Contract in such pool.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as to any Person at a particular time, without duplication, all of the
following, to the extent included as indebtedness or liabilities in accordance
with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all Contingent Obligations of such Person in
respect of the Debt of any other Person which are monetary obligations once they
become primary obligations;
(c)    net obligations of such Person under any Hedging Agreement;


10

--------------------------------------------------------------------------------





(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable and accrued
liabilities, in each case in the Ordinary Course of Business and (ii) earn out
obligations until such obligations appear in the liabilities section of the
balance sheet);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse but, in the case of limited recourse indebtedness, the amount of such
Debt shall be deemed equal to the lesser of aggregate unpaid amount of such Debt
and the fair market value (as reasonably estimated by the Borrower Agent) of the
encumbered property;
(f)    all obligations of such Person in respect of Capital Leases; and
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, in each case prior to the date that is 91 days later than the Revolver
Termination Date (as in effect on the date such Equity Interest, warrant right
or option is issued) and other than solely as a result of a change of control or
asset sale, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends.
For all purposes hereof, (i) the Debt of any Person shall include the Debt of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person and (ii) Debt shall not include (A) amounts owed to Flooring Lenders
on account of flooring arrangements paid in the Ordinary Course of Business or
(B) Permitted Convertible Notes Hedging Agreements. The amount of any net
obligation under any Hedging Agreement on any date shall be deemed to be the
swap termination value thereof as of such date.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation under the Loan Documents (including, to the
extent permitted by law, interest not paid when due), 2% plus the highest level
of interest set forth in the Applicable Margin grid.
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or generally under other credit
facilities, or has made a public statement to that effect; (c) has failed,
within three Business Days following request by Agent or any Borrower, to
confirm in a manner satisfactory to Agent and Borrowers that such Lender will
comply with its prospective funding obligations hereunder; or (d) has, or has a
direct or indirect parent company that has, become the subject of an Insolvency
Proceeding (including reorganization, liquidation, or appointment of a receiver,
custodian, administrator or similar Person by the Federal Deposit Insurance
Corporation or any other regulatory authority) or Bail-In Action; provided, that
a Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate, disavow, disaffirm or otherwise to reject any contracts or agreements
made with such Lender.
Delaware Divided LLC: means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
Delaware LLC: means any limited liability company organized under the laws of
the State of Delaware.
Delaware LLC Division: means the statutory division of any Delaware LLC into two
or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


11

--------------------------------------------------------------------------------





Deposit Account Control Agreements: the deposit account control agreements
executed by each institution maintaining a Deposit Account for a Borrower, in
favor of Agent as security for the Obligations (other than, for the avoidance of
doubt, Excluded Accounts).
Designated Jurisdiction: a country or territory that is the target of a
Sanction.
Distribution: (a) any payment of a distribution, interest or dividend on any
Equity Interest and (b) any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest, excluding any distribution related
to equity compensation plans of Parent and its Subsidiaries.
Dollars: lawful money of the United States.
Dominion Accounts: special accounts established by Borrowers at JPM, any Lender
or other banks reasonably acceptable to Agent, over which Agent has “springing”
exclusive control for withdrawal purposes.
Dominion Trigger Period: the period (a) commencing on the day that (i) an Event
of Default occurs; (ii) average Availability during any month (as reflected in
the Loan Account) is less than 10% of the Borrowing Base; or (iii) Availability
(as reflected in the Loan Account) is at any time less than 7.5% of the
Borrowing Base, and (b) ending on the day on which, during the preceding 60
consecutive days, (x) no Event of Default has existed, (y) average Availability
during any month during such period (as reflected in the Loan Account) has at
all times been greater than 12.5% of the Borrowing Base.
EBITDA: for any period of measurement, determined on a consolidated basis for
Parent and its Subsidiaries derived from financial statements prepared in
accordance with GAAP, net income, calculated before
(a)    interest expense,
(b)    provision for taxes, including, without limitation, foreign, federal,
state, local, franchise, excise and similar taxes, foreign withholding taxes
(including penalties and interest related to such taxes or arising from tax
examinations, and including pursuant to any tax sharing arrangements),
(c)    depreciation and amortization expense,
(d)    stock based compensation,
(e)    gains or losses arising from the sale of assets (other than the bulk sale
of Contracts) outside the Ordinary Course of Business,
(f)    any extraordinary, unusual or non-recurring gains or losses (in each
case, to the extent included in determining net income and including any book
loss reserve with respect to Contracts), provided that the aggregate amount
added back to EBITDA pursuant to this clause (f), when combined with clause (m)
below and the Capped Synergies, in any period shall not exceed 20% of the EBITDA
for such period (prior to giving effect to any such add back),
(g)    any non-cash asset write-offs relating to construction in process,
(h)    any other non-cash charges, losses or expenses (other than the book loss
reserve with respect to Contracts),
(i)    [reserved],
(j)    [reserved],


12

--------------------------------------------------------------------------------





(k)    any increases in loss reserve resulting solely from a Borrower’s
repurchase of Contracts subject to a Permitted ABS Transaction occurring after
such Permitted ABS Transaction has been deconsolidated from Parent and its
Subsidiaries financial statements prepared in accordance with GAAP,
(l)    any gain or loss from the Ordinary Course of Business sale of residual
interests of cash flows subject to a Permitted ABS Transaction,
(m)    business optimization expenses and restructuring charges and reserves
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment costs, excess pension charges, contract termination costs
(including future lease commitments) and costs to consolidate facilities and
relocate employees); provided that with respect to each business optimization
expense or restructuring charge or reserve, Borrower Agent shall have delivered
to Agent a certificate of a Senior Officer of Borrower Agent specifying and
quantifying such expense, charge or reserve and stating that such expense,
charge or reserve is a business optimization expense or restructuring charge or
reserve, as the case may be; provided further that the aggregate amount added
back to EBITDA pursuant to this clause (m), when combined with clause (f) above
and the Capped Synergies, in any period shall not exceed 20% of the EBITDA for
such period (prior to giving effect to any such add back),
(n)    fees, costs and expenses incurred directly in connection with any
transaction, including any equity issuance or offering, Investment, acquisition,
disposition, recapitalization or incurrence, repayment, amendment, restatement,
amendment and restatement, supplement, modification, replacement, renewal,
extension and refinancing of Debt, including such fees, costs and expenses
related to this Agreement, any Existing Securitization Facility, any Permitted
Securitization Facility, the Existing HY Notes, any Permitted Additional HY
Notes, any Permitted Convertible Notes or any Refinancing Debt) (in each case,
(A) not prohibited under this Agreement and (B) whether or not consummated)
during such period,
(o)    to the extent reimbursable by third parties pursuant to indemnification
provisions, other transaction fees, costs and expenses, provided that Borrower
in good faith expects to receive reimbursement for such fees, costs and expenses
within the next 4 Fiscal Quarters,
(p)    costs of legal settlement, fines, judgments or orders,
(q)    any unrealized losses in the fair market value of any Hedging Agreements,
(r)     (A) any charges or expenses incurred pursuant to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement and (B) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
equity interests held by management, in each case under this clause (B), to the
extent such charges, costs, expenses, accruals or reserves are funded with the
net cash proceeds of any issuance of Equity Interests, and
(s)    the proceeds of business interruption insurance, in an amount not to
exceed the earnings for the applicable period that such proceeds are intended to
replace; provided that Borrower in good faith expects to receive such business
interruption proceeds within the next 4 Fiscal Quarters.
EBITDA Loss Reserve: at any date is the sum of (i) Net Charge-Offs of Parent and
its Subsidiaries for the 12-month period ending on the measurement date, plus
(ii) the positive net change, measured quarterly as compared to the prior
quarter, in Net Balances over 180 days past due of Parent and its Subsidiaries
for the period ending on the measurement date. EBITDA Loss Reserve shall be
calculated based on the Managed Contract Portfolio.
EBITDA Loss Reserve Shortfall: an amount equal to (if a positive result) the
difference between (a) the EBITDA Loss Reserve measured as of the end of any
Fiscal Quarter or such other determination date, minus (b) Parent and its
Subsidiaries’ recorded loss reserve measured as of the end of the same Fiscal
Quarter or such other determination date.


13

--------------------------------------------------------------------------------





EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses (a) or (b) and is subject
to consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Electronic System: any electronic system, including e-mail, e-fax, web portal
access for such Borrower and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted Agent or any Issuing Bank
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.
Eligible Assignee: (a) a Lender, an Affiliate of a Lender or an Approved Fund;
(b) an assignee approved by Borrower Agent (which approval shall not be
unreasonably withheld or delayed) and Agent; or (c) during an Event of Default,
acceptable to Agent in its discretion.
Eligible Contracts: Contracts fulfilling the following requirements:
(a)    such Contract is owned by a Borrower and such Borrower has good and
marketable title to such Contract;
(b)    the Contract complies in all material respects with all of Borrowers’
warranties and representations contained herein;
(c)    no payment due under the Contract is more than 60 days contractually
delinquent;
(d)    no Borrower has during the term of any Contract granted to the Contract
Debtor more than 3 extensions of time (each no longer than 60 days) for the
payment of any sum due under the Contract;
(e)    the Contract or payments due thereunder are not subject to any defense,
counterclaim, offset, discount, or allowance other than discounts provided in
connection with promotional credit, such as same as cash offerings or deferred
interest programs (to the extent of such defense, counterclaim, offset,
discount, or allowance);
(f)    the terms of the Contract and all related documents and Instruments
comply in all respects with all Requirement of Law;
(g)    the Contract Debtor is not an Affiliate or an employee of an Obligor;
(h)    the Contract (i) conforms to the Credit and Collection Guidelines in all
material respects and (ii) has conformed at the time of origination in all
material respects to Borrowers’ then-applicable underwriting standards (taking
into account the permissible exceptions therein);
(i)    the Contract Debtor is not subject to an active or pending Insolvency
Proceeding under federal law or any similar proceeding under state law;
(j)    the first scheduled payment pursuant to the terms of the Contract is, or
was, due within 45 days following the execution of the Contract and all other
payments are scheduled to be made on the same date of each month thereafter;
(k)    the payment schedule for such Contract is fully amortizing on a monthly
basis;


14

--------------------------------------------------------------------------------





(l)    with respect to installment Contracts only, the original term of the
Contract is not more than 48 months;
(m)    repayment of the Contract is secured by a first priority interest in any
merchandise sold in connection therewith, the merchandise subject to such
Contract has been delivered and such merchandise has not been repossessed by a
Borrower or returned by the Contract Debtor to a Borrower;
(n)    to the extent that the balance of the Contract includes sums representing
the financing of “service maintenance plans,” such plans are in compliance with
all applicable Consumer Finance Laws, including any and all special insurance
laws relating thereto;
(o)    the Contract is not a Modified Contract;
(p)    the Contract is originated or acquired in the Ordinary Course of
Business;
(q)    Agent has a first priority perfected Lien in the Contract;
Notwithstanding the above, Eligible Contracts shall not include Contracts which
do not satisfy other criteria determined by Agent in its Permitted Discretion.
Eligible Credit Card Accounts: Credit Card Accounts fulfilling the following
requirements:
(a)    such Credit Card Account is owned by a Borrower and such Borrower has
good and marketable title to such Credit Card Account;
(b)    such Credit Card Account constitutes a “Payment Intangible” or an
“Account” (as defined in the UCC) and such Credit Card Account has not been
outstanding for more than 5 Business Days;
(c)    the Credit Card Issuer or Credit Card Processor of the applicable credit
card with respect to such Credit Card Account is not the subject of any
bankruptcy or insolvency proceedings;
(d)    such Credit Card Account is a valid, legally enforceable obligation of
the applicable issuer with respect thereto;
(e)    such Credit Card Account is subject to a properly perfected first
priority Lien in favor of Agent (it being the intent that chargebacks in the
ordinary course by the Credit Card Processor shall not be deemed violative of
this clause);
(f)    the Credit Card Account conforms to all representations, warranties or
other provisions in the Loan Documents relating to Credit Card AccountAccounts;
(g)    such Credit Card Account is owed by a Person that has executed a Credit
Card Processor Notification;
(h)    such Credit Card Account is not evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of Agent, and to the extent necessary or appropriate, endorsed to
Agent;
(i)    such Credit Card Account indicates no Person other than a Borrower as
payee or remittance party;
(j)    such Credit Card Account has been earned and represents the bona fide
amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the Ordinary Course of Business;


15

--------------------------------------------------------------------------------





(k)    such Credit Card Account has not been disputed, is without recourse, and
with respect to which no claim, counterclaim, offset, or chargeback has been
asserted (to the extent of such claim, counterclaim, offset, or chargeback); or
Notwithstanding the above, Eligible Credit Card Accounts shall not include
Credit Card Accounts which do not satisfy other criteria determined by Agent in
its Permitted Discretion.
Eligible Inventory: Inventory fulfilling the following requirements:
(a)    such Inventory is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, bags,
replacement parts or manufacturing supplies;
(b)    such Inventory is neither held on consignment, nor subject to any deposit
or down payment;
(c)    such Inventory is in new and saleable condition and is not damaged,
defective, shopworn or otherwise unfit for sale;
(d)    is not slow-moving, obsolete or unmerchantable, and does not constitute
returned or repossessed goods (in each case, without duplication of items
included in the determined NOLV Percentage or Inventory reserve);
(e)    such Inventory meets all standards imposed by any Governmental Authority,
has not been acquired from a Person subject to any Sanction or on any specially
designated nationals list maintained by OFAC, and does not constitute hazardous
materials under any Environmental Law;
(f)    such Inventory conforms with the covenants and representations herein;
(g)    such Inventory is subject to Agent’s duly perfected, first priority Lien,
and no other Lien other than Permitted Liens (and is not subject to any
warehouse receipt or other negotiable Document in which Agent does not have a
first priority Lien);
(h)    such Inventory is within the continental United States, is not in transit
(except between locations of Borrowers), is not consigned to any Person and is
not located in a clearance center or service center;
(i)    such Inventory is not subject to any License or other arrangement that
restricts such Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver;
(j)    such Inventory is not located on leased premises or in the possession of
a warehouseman, processor, repairman, mechanic, shipper, freight forwarder or
other Person, unless the lessor or such Person has delivered a Lien Waiver or an
appropriate Rent and Charges Reserve has been established as set forth in
Section 6.4.1;
(k)    such Inventory is reported net of shrinkage accrual;
(l)    such Inventory is reflected in the details of a current perpetual
inventory report of Borrowers;
(m)    such Inventory is insured in compliance with the provisions of Section
8.7.2 hereof; and
Notwithstanding the above, Eligible Inventory shall not include Inventory which
do not satisfy other criteria determined by Agent in its Permitted Discretion.
Eligible Revolving Contract: Eligible Contract under which the applicable
Contract Debtor may borrow, repay and re-borrow up to the credit limit
thereunder.
Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral, whether by judicial action, self-help,


16

--------------------------------------------------------------------------------





notification of Account Debtors, setoff or recoupment, credit bid, deed in lieu
of foreclosure, action in an Insolvency Proceeding or otherwise.
Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health in respect of exposure to
hazardous materials (other than occupational safety and health regulated by
OSHA) or the protection or pollution of the environment, including CERCLA, RCRA
and CWA.
Environmental Notice: a written notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
Equity Interest Pledge Agreement: a pledge agreement, in form and substance
satisfactory to Agent, executed by Parent, CAIH and CLL, granting a security
interest in the Equity Interests in each of such grantor’s Subsidiaries in favor
of Agent for the benefit of the Secured Parties.
ERISA: means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event:
(a)    Reportable Event with respect to a Pension Plan;
(b)    withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c)    complete or partial withdrawal of an Obligor or ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization;
(d)    filing of a notice of intent to terminate, the treatment of a Pension
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
institution of proceedings by the PBGC to terminate a Pension Plan;
(e)    determination that a Pension Plan is considered an at-risk plan or a plan
in critical or endangered status under the Code or ERISA;
(f)    an event or condition that constitutes grounds under Section 4042 of
ERISA for termination of, or appointment of a trustee to administer, any Pension
Plan;
(g)    imposition of any liability on an Obligor or ERISA Affiliate under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA; or


17

--------------------------------------------------------------------------------





(h)    failure by an Obligor or ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules in respect of a Pension Plan,
whether or not waived, or to make a required contribution to a Multiemployer
Plan.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Event of Default: as defined in Section 11.1.
Excluded Accounts: (i) any Deposit Account or Securities Account (i) exclusively
used for Tax and Trust Funds or to hold funds constituting collateral for
Permitted Liens of the type described in Section 10.2.2 and, (ii) an accountused
to service Third Party Contracts or to hold the proceeds of Third Party
Contracts and (iii) containing not more than $10,000 at any time.
Excluded Assets: (i) motor vehicles subject to certificate-of-title statutes;
(ii) Excluded Accounts; and (iii) any property to the extent that such grant of
a security interest of the type otherwise created hereby (A) is prohibited by
any applicable law, (B) requires a consent not obtained of any Governmental
Authority pursuant to such Law or (C) is prohibited by a negative pledge or
anti-assignment provision or gives rise to any type of right of termination or
default remedy under any contract, license, agreement, instrument or other
document evidencing or giving rise to such property, except, in each case, to
the extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law (including Sections 9-406, 9-407, 9-408 or 9
409 of the UCC).
Excluded Collateral: (i) any Excluded Assets, (ii) the Equity Interests of any
Foreign Subsidiary to the extent such Equity Interests exceed 65% of the voting
power of all classes of Equity Interests of such Foreign Subsidiary entitled to
vote or (iii) the Equity Interests of a Subsidiary of a Foreign Subsidiary.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If an agreement,
contract or transaction governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Obligor.
Excluded Taxes: (a) Taxes imposed on or measured by a Recipient’s net income
(however denominated), franchise Taxes and branch profits Taxes (i) as a result
of such Recipient being organized under the laws of, or having its principal
office or applicable Lending Office located in, the jurisdiction imposing such
Tax, or (ii) constituting Other Connection Taxes; (b) U.S. federal withholding
Taxes imposed on amounts payable to or for the account of a Lender with respect
to its interest in a Loan or Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment request by
Borrower Agent under Section 13.4) or changes its Lending Office, unless the
Taxes were payable to its assignor immediately prior to such assignment or to
the Lender immediately prior to its change in Lending Office; (c) Taxes
attributable to a Recipient’s failure to comply with Section 5.10; and (d) U.S.
federal withholding Taxes imposed pursuant to FATCA.
Existing BAML Bank Products: Bank Products extended to Parent or its Affiliates
by BAML (including all investments, earnings, increases and proceeds thereof) as
in effect on the Second Amendment Effectiveness Date.
Existing BAML Letters of Credit: that certain (a) Letter of Credit issued by
Bank of America, N.A. in the stated face amount of $66,977.14 as letter of
credit number 68087655 and (b) Letter of Credit issued by Bank of America, N.A.
in the stated face amount of $375,000.00 as letter of credit number 68124371.


18

--------------------------------------------------------------------------------





Existing Bank Products: Bank Products provided under the Existing Loan Agreement
and in existence on the Closing Date consisting of those listed on Schedule
1.1E(1).
Existing HY Note Indenture: that certain Senior Notes Indenture, dated as of
July 1, 2014, by and among Parent, the guarantors party thereto and U.S. Bank
National Association, as trustee, as amended.
Existing HY Notes: Parent’s 7.250% Senior Notes due 2022 issued pursuant to the
Existing HY Note Indenture.
Existing Letters of Credit: the issued and outstanding letters of credit as set
forth in Schedule 1.1E(2).
Existing Loan Agreement: as defined in the recitals to this Agreement.
Existing Securitization Facilities (a) the transaction established pursuant to
that certain (i) Base Indenture dated as of April 19, 2017, by and between
Conn’s Receivables Funding 2017-A, LLC, and Wells Fargo Bank, National
Association, and (ii) Series 2017-A Supplement to the Base Indenture, dated as
of April 19, 2017, by and between Conn’s Receivables Funding 2017-A, LLC and
Wells Fargo Bank, National Association, (b) the transaction established pursuant
to that certain (i) Base Indenture dated as of December 20, 2017, by and between
Conn’s Receivables Funding 2017-B, LLC, and Wilmington Trust, National
Association, and (ii) Series 2017-B Supplement to the Base Indenture, dated as
of December 20, 2017, by and between Conn’s Receivables Funding 2017-B, LLC and
Wilmington Trust, National Association (c) the transaction established pursuant
to that certain Indenture, dated as of February 24, 2017, by and among Conn’s
Receivables Warehouse, LLC, Conn Appliances, Inc., Conn’s Receivables Warehouse
Trust, Wells Fargo Bank, National Association, and Credit Suisse AG, New York
Branch and (d) any other Permitted ABS Transaction entered into after the
Closing Date; provided that any reference in this Agreement to “the Existing
Securitization Facility” shall be a reference to any of the foregoing.
Extraordinary Expenses: all costs, expenses or advances that Agent may incur
during the existence an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor or any Lender in accordance with the terms
of this Agreement and the other applicable Loan Documents, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations; and (g) Protective Advances.
Such costs, expenses and advances include transfer fees, Other Taxes, storage
fees, insurance costs, permit fees, utility reservation and standby fees, legal
fees, appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, environmental study fees, wages and salaries
paid to employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses; provided, that, notwithstanding the foregoing
or anything to the contrary contained herein (a) attorneys’ fees and expenses
shall be limited to the reasonable and documented out-of-pocket fees, charges
and disbursements of one lead firm of counsel to Agent and, if necessary, one
(1) local counsel in each relevant local jurisdiction to Agent and, in the case
of any actual or potential conflict of interest, one (1) additional counsel to
all Lenders, taken as a whole and (b) Extraordinary Expenses shall be subject to
the limitations set forth herein including the limitations on inspections and
appraisals set forth in Section 10.1.1.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.
Federal Funds Effective Rate: (a) the weighted average per annum interest rate
on overnight federal funds transactions with members of the Federal Reserve
System on the applicable day (or the preceding Business Day, if the applicable
day is not a Business Day), as published by the Federal Reserve Bank of New York
on the next Business


19

--------------------------------------------------------------------------------





Day; or (b) if the rate is not so published, the average rate per annum (rounded
up to the nearest 1/100th of 1%) charged to Bank of America on the applicable
day on such transactions, as determined by Agent; provided, that in no event
shall the Federal Funds Effective Rate be less than zero.
Fee Letter: one or more fee letter agreements between Agent and Borrowers dated
as of even date herewith.
First Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
First Amendment Effective Date: August 26, 2019.
Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Parent and its Subsidiaries for accounting and
tax purposes, ending on January 31 of each year.
Flooring Intercreditor Agreement: each intercreditor agreement entered into by
Agent and a Flooring Lender, in form and substance reasonably satisfactory to
Agent.
Flooring Lender: any lender which provides financing for the purchase of
Inventory by a Borrower.
FLSA: the Fair Labor Standards Act of 1938.
Flood Laws: the National Flood Insurance Act of 1968, Flood Disaster Protection
Act of 1973 and related laws.
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or its Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Obligor or its Subsidiary.
Foreign Subsidiary: a Subsidiary of Parent that is a “controlled foreign
corporation” under Section 957 of the Code, such that a guaranty by such
Subsidiary of the Obligations or a Lien on the assets of such Subsidiary to
secure the Obligations would result in material tax liability to Borrowers.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligation (a) the full cash payment thereof
(other than contingent obligations for which no claim or demand has been made),
including any interest, fees and other charges accruing during an Insolvency
Proceeding (whether or not allowed in the proceeding); and (b) if such
Obligations are LC Obligations or contingent in nature (other than contingent
obligations (other than LC Obligations) for which no claim or demand has been
made), Cash Collateralization thereof (or delivery of a standby letter of credit
acceptable to Agent in its discretion, in the amount of required Cash
Collateral). A Full Payment of Revolver Loans shall not be deemed to have
occurred unless all Revolver Commitments related to such Revolver Loans are
terminated or have expired.
GAAP: generally accepted accounting principles in effect in the United States
from time to time. If Borrower Agent notifies Agent that it is required to
report under IFRS or has elected to do so through an early adoption policy, upon
the execution and effectiveness of an amendment hereof in accordance therewith
to accommodate such change in accordance with Section 1.2, “GAAP” means
international financial reporting standards pursuant to IFRS, it being
understood and agreed that all financial statements shall be prepared in
accordance with IFRS.
Gift Card Reserve: a reserve equal to 50% of the face amount of gift cards which
are issued by a Borrower and are outstanding as of any measurement date.


20

--------------------------------------------------------------------------------





Governmental Approval: any authorization, consent, approval, license or
exemption of, or any registration or filing with, any Governmental Authority.
Governmental Authority: any federal, state, local, foreign or other agency,
authority, body, commission, court, instrumentality, political subdivision,
central bank, or other entity or officer exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions for any
governmental, judicial, investigative, or regulatory authority (including the
Consumer Financial Protection Bureau, the Financial Conduct Authority, the
Prudential Regulation Authority and any supra-national bodies such as the
European Union or European Central Bank).
Gross Cash Collections: total Contracts payments received from Contract Debtors
and applied to such Contracts during any applicable period.
Gross Contract Payments: as of the date of determination, (i) with respect to an
interest-bearing Contract, the outstanding balance thereof including all accrued
but unpaid interest, fees and other charges (including administrative fees and
escrow fees but excluding late charges), owing by the Contract Debtor, and (ii)
with respect to a precomputed Contract, the outstanding balance thereof
including all unearned interest, fees, and charges (including administrative
fees and escrow fees but excluding late charges), owing by the Contract Debtor.
Guarantor Payment: as defined in Section 5.11.3(b).
Guarantors: Parent, CAIH, CAIC, CLL and each other Person who guarantees payment
or performance of any Obligations.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one (1) or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or other
employee benefit plan providing for payments only on account of services
provided by current or former directors, officers, employees, members of
management or consultants of Parent, Borrowers or any of their Subsidiaries
shall be a Swap Agreement.
HY Note Indenture: the Existing HY Note Indenture and any Permitted Additional
HY Note Indenture.
HY Note Subordination Agreement: one or more subordination agreements entered
into between Agent and the trustee with respect to a HY Note Indenture, in form
and substance reasonably satisfactory to Agent.
HY Notes: the Existing HY Notes and any Permitted Additional HY Notes.
Increased Reporting Period: at any time after (i) an Event of Default occurs,
(ii) average Availability during any month (as reflected in the Loan Account) is
less than 12.5% of the Borrowing Base, or (iii) Availability (as reflected in
the Loan Account) is less than 10% of the Borrowing Base at any time for four or
more consecutive days. When in place, such Increased Reporting Period shall be
deemed continuing so long as (a) such Event of Default has not been waived,
and/or (b) if the Increased Reporting Period arises as a result of Borrowers’
failure to achieve Availability as required hereunder, until average
Availability during any month (as reflected in the Loan Account) has exceeded
15% of the Borrowing Base for ninety (90) consecutive days, in which case an
Increased Reporting Period shall no longer be deemed to be continuing for
purposes of this Agreement; provided, that an Increased Reporting Period shall
be deemed continuing (even if an Event of Default is no longer continuing and/or
Availability exceeds the required amount for ninety (90) consecutive days) at
all times after an Increased Reporting Period has occurred and been discontinued
on two (2) occasions after the Closing Date.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.


21

--------------------------------------------------------------------------------





Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
JPM Indemnitees.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
Licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or its Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Interest Coverage Ratio: the ratio, determined as of the end of any Fiscal
Quarter on a consolidated basis for Parent and its Subsidiaries (including
EBITDA and Interest Expense under the Existing Securitization Facility and any
other Permitted ABS Transactions whether or not consolidated in Parent’s
financial statements), of (a) EBITDA less the EBITDA Loss Reserve Shortfall
divided by 2 in the case of Section 10.3.1(a) and 4 in the case of Section
10.3.1(b) to (b) Interest Expense.
Interest Expense: with respect to Parent and its Subsidiaries on a consolidated
basis, for any period of measurement, the interest expense (net of interest
income to the extent not included in the calculation of EBITDA) for such period
whether paid or accrued (excluding (i) the amortization of debt discounts, (ii)
the amortization of all closing fees incurred with respect to the initial
closing of or any amendment to (a) an Existing Securitization Facility or any
Permitted ABS Transaction, (b) the HY Notes, Permitted Additional HY Notes or
any Permitted Convertible Notes, (c) the Loan Documents and (d) any other
documents evidencing Debt payable in connection with the incurrence of Debt to
the extent included in interest expense, and (iii) backup servicing fees, field
exam and other non-interest expenses but only if such expenses are otherwise
deducted from ordinary operating expenses or the definition of EBITDA for
covenant calculation purposes, and including (x) commissions, discounts and
other fees and charges incurred in respect of letters of credit, (y) the portion
of any payments or accruals with respect to Capital Leases allocable to interest
expense and (z) net payments and receipts (if any) pursuant to interest rate
Hedging Agreements).
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Inventory Formula Amount: the lesser of (i) 33.33% of the Revolver Commitments
then in effect; or (ii) 85% of the NOLV Percentage of the Value of Eligible
Inventory.
Inventory Reserve: reserves established by Agent in its Permitted Discretion to
reflect factors that may negatively impact the Value of Eligible Inventory and
are not reflected in the determination of the NOLV Percentage and without
duplication of items addressed in the eligibility criterion of Eligible
Inventory. Without limiting the generality of the foregoing, Inventory Reserves
may include (but are not limited to) reserves based on change in salability,
obsolescence, seasonality, theft, imbalance, change in composition or mix,
markdowns and vendor chargebacks.


22

--------------------------------------------------------------------------------





Investment: as to any Person, an Acquisition, an acquisition of record or
beneficial ownership of any Equity Interests of another Person, or a loan or
advance of money, or capital contribution to, another Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: JPM and any other Lender acceptable to Borrower Agent including
any Lending Office of JPM or such Lender, or any replacement issuer appointed
pursuant to Section 2.3.4.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
JPM: as defined in the Preamble to this Agreement.
JPM Indemnitees: JPM and its officers, directors, employees, Affiliates, agents
and attorneys.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance satisfactory to Issuing Bank and
Agent.
LC Conditions: upon giving effect to issuance of a Letter of Credit, (a) the
conditions in Section 6.2 are satisfied; (b) total LC Obligations do not exceed
the Letter of Credit Subline, Revolver Usage does not exceed the Borrowing Base,
CAI Revolver Usage does not exceed the CAI Borrowing Base and CCI Revolver Usage
does not exceed the CCI Borrowing Base; (c) the Letter of Credit and payments
thereunder are denominated in Dollars or other currency reasonably satisfactory
to Agent and Issuing Bank; and (d) the form of the proposed Letter of Credit is
reasonably satisfactory to the Issuing Bank.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with any Letter of Credit.
LC Obligations: the sum of (a) all amounts owing by Borrowers for any drawings
under Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank in form reasonably satisfactory to Agent and
Issuing Bank.
LCA Election: as defined in Section 1.8.
LCA Test Time: as defined in Section 1.8.
Leasehold Mortgages: each of the mortgages and deeds of trust, in form and
substance reasonably acceptable to Agent, pursuant to which a Borrower grants to
Agent, for the benefit of the Secured Parties, Liens upon the Real Estate leased
by such Borrower as security for the Obligations.
Leasehold Mortgage Consent: each consent signed by the land owner for each Real
Estate subject to a Leasehold Mortgage, in form and substance reasonably
acceptable to Agent.
Legal Action: any judicial action, suit, or proceeding at law, in equity, or
before any Governmental Authority.
Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
Lenders: lenders party to this Agreement, including Agent in its capacity as a
provider of Swingline Loans and any Person who hereafter becomes a “Lender”
pursuant to an Assignment and Acceptance, in each case including any Lending
Office of any Lender.
Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by Agent, a Lender or Issuing Bank by notice to
Borrower Agent and, if applicable, Agent.


23

--------------------------------------------------------------------------------





Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Issuing Bank for
the account or benefit of a Borrower or Affiliate of a Borrower.
Letter of Credit Subline: $40,000,000.
Leverage Ratio: the ratio, determined as of the end of any Fiscal Quarter for
Parent and its Subsidiaries, on a consolidated basis, of (a) the result of (i)
all items that would be included as liabilities on a balance sheet in accordance
with GAAP as of the last day of such Fiscal Quarter (including debt under the
Existing Securitization Facility and any other Permitted ABS Transactions
whether or not included as a liability on the balance sheets), minus (ii) the
sum of Qualified Cash and ABS Qualified Cash as of such date of measurement, to
(b) Tangible Net Worth as of the last day of such Fiscal Quarter.
LIBOR: the per annum rate of interest (rounded up to the nearest 1/100th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an Interest Period, for a term equivalent to such period, equal to the LIBOR
Screen Rate; provided, that in no event shall LIBOR be less than zero0.75%. It
is understood and agreed that all of the terms and conditions of this definition
of “LIBOR” shall be subject to Section 3.6.
LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.
LIBOR Screen Rate: the London Interbank Offered Rate, or comparable or successor
rate approved by Agent, as published on the applicable Reuters screen page (or
other commercially available source designated by Agent from time to time);
provided, that any comparable or successor rate shall be applied by Agent, if
administratively feasible, in a manner consistent with market practice.
LIBOR Successor Rate: as defined in Section 3.6(b).
LIBOR Successor Amendment: as defined in Section 3.6(b).
LIBOR Successor Rate Conforming Changes: with respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
commercially reasonable discretion of the Agent in consultation with the
Borrower Agent, to reflect the adoption of such LIBOR Successor Rate and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent determines that adoption of
any portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Agent determines in consultation with
the Borrower Agent).
License: any written license or agreement under which an Obligor is authorized
to use Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: with respect to any asset, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge or other
security interest or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as the foregoing), in each case, relating to such asset
and in the nature of security.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any material Collateral located on leased premises, the
lessor waives or subordinates any Lien it may have on the Collateral, and agrees
to permit Agent to enter upon the premises and remove the Collateral or to use
the premises to store or dispose of the Collateral; (b) for any Collateral held
by a warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents


24

--------------------------------------------------------------------------------





in its possession relating to the Collateral as agent for Agent, and agrees to
deliver the Collateral to Agent upon request; (c) for any Collateral held by a
repairman, mechanic or bailee, such Person acknowledges Agent’s Lien, waives or
subordinates any Lien it may have on the Collateral, and agrees to deliver the
Collateral to Agent upon request; and (d) for any Collateral subject to a
Licensor’s Intellectual Property rights, the Licensor grants to Agent the right,
vis à vis such Licensor, to enforce Agent’s Liens with respect to the
Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.
Limited Condition Acquisition: any Permitted Acquisition that the Parent or one
or more of its Subsidiaries has contractually committed to consummate, the terms
of which do not condition the Parent’s or its Subsidiary’s, as applicable,
obligations to close such Permitted Acquisition on the availability of
third-party financing.
Limited Repurchase Obligations: any obligation of a Person that is a seller of
Contracts directly or indirectly to a Securitization Subsidiary to repurchase
such Contracts arising as a result of a breach of a representation, warranty or
covenant, including as a result of a Contract or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.
Liquidity: the sum of (i) cash and Cash Equivalents of Parent and the Borrowers
which are not subject to any Liens other than the Liens permitted under Section
10.2.2(a), (c), (e), (i), (x), (z), (aa), (dd) and (ee) plus (ii) Availability.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements, Security Documents and the
Flooring Intercreditor Agreements.
Loan Year: each 12-month period commencing on the Closing Date or an anniversary
thereof.
Managed Contract Portfolio: the Owned Contract Portfolio and ABS Contract
Portfolio.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: (a) a material adverse effect on the business,
operations, Properties or financial condition of Obligors, taken as a whole; (b)
a material adverse effect on the validity or enforceability of the Loan
Documents or the rights or remedies of the Agent and the Lenders thereunder,
taken as a whole; or (c) a material adverse impairment of the ability of the
Obligors, collectively, to perform any obligations under the Loan Documents,
including repayment of any Obligations, or on the ability of Agent or any Lender
to enforce or collect any Obligations under the Loan Documents or to realize
upon any Collateral.
Material Contract: any agreement or arrangement to which any Obligor is a party
(other than the Loan Documents) (a) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (b) that relates to Debt with an aggregate
outstanding principal amount of $35,000,000 or more.
Modified Contract: a Contract which, at any time, was in payment default for
more than 60 days and such payment default was cured by execution of a new
Contract in order to adjust, amend, or reduce the payment terms of the original
Contract.
Moody’s: Moody’s Investors Service, Inc.
Mortgage: each mortgage, deed of trust or deed to secure debt pursuant to which
a Borrower grants to Agent, for the benefit of Secured Parties, Liens upon the
Real Estate fee owned by such Borrower, as security for the Obligations.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


25

--------------------------------------------------------------------------------





Net Balance: means, as of the date of determination, the Gross Contract Payments
of a Contract less all unearned interest owing by the Contract Debtor.
Net Charge-Off: for any period, the aggregate amount of all unpaid payments due
under Contracts which have been charged off during such period, as reduced by
the amount of unearned interest, unearned insurance, accrued but unpaid
interest, unpaid late charges, repossession recoveries, cash recoveries and
amounts recovered in cash from other third parties, with respect to Contracts
which had been charged off during previous periods or during such period.
Net Charge-Off Percent: the percent, calculated as of the last day of each
month, equal to (a) aggregate amount of Net Charge-Offs for the 3 preceding
months then ended multiplied by 4, divided by (b) the sum of the Net Balance
owing under all Contracts outstanding during the trailing 3 months then ended,
divided by 3.
Net Eligible Contract Payments: means, as of the date of determination, the
remainder of (a) the Gross Contract Payments owing under all Eligible Contracts,
minus (b) the sum of (i) the aggregate amount, to the extent included within the
definition of Gross Contract Payments, of all unearned interest, fees, and
charges applicable to the Eligible Contracts and (ii) the unearned insurance
commissions as presented on the books and records of Borrowers.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or any of
its Subsidiaries in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Agent’s Liens on Collateral sold; (c)
transfer or similar taxes; and (d) reserves for indemnities, until such reserves
are no longer needed.
NOLV Percentage: the net orderly liquidation value of Inventory, expressed as a
percentage, expected to be realized at an orderly, negotiated sale held within a
reasonable period of time, net of all liquidation expenses, as determined from
the most recent appraisal of Borrowers’ Inventory performed by an appraiser and
on terms reasonably satisfactory to Agent.
Non-Consenting Lender: any Lender that does not approve any consent, waiver or
amendment that (i) requires the approval of all Lenders, or all affected Lenders
in accordance with the terms of Section 14.1.1 and (ii) has been approved by the
Required Lenders.
Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form reasonably satisfactory to Agent.
Notice of Conversion/Continuation: a request by Borrower Agent for conversion or
continuation of any Revolver Loan as a LIBOR Revolver Loan, in form reasonably
satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under the Loan Documents, (d)
Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents, in
each case, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided, that Obligations of an Obligor shall not include its Excluded
Swap Obligations.
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of Agent to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.


26

--------------------------------------------------------------------------------





Ordinary Course of Business: the ordinary course of business of any Borrower or
any of its Subsidiaries or consistent with past practices.
Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
agreement, operating agreement, members agreement, shareholders agreement,
partnership agreement, certificate of partnership, certificate of formation,
voting trust agreement, or similar agreement or instrument governing the
formation or operation of such Person.
Original Loan Agreement: as defined in the recitals to this Agreement.
OSHA: the Occupational Safety and Hazard Act of 1970.
Other Agreement: each Revolver Note, LC Document, Fee Letter, Permitted ABS
Intercreditor Agreement or other subordination or intercreditor agreement
entered into by Agent in connection with Debt permitted under Section 10.2.1(b).
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Revolver Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 13.4(c)).
Overadvance: as defined in Section 2.1.5.
Owned Contract Portfolio: portfolio of Contracts subject to Agent’s Lien
pursuant to the Security Documents.
Parent: as defined in the Preamble to this Agreement.
Participant: as defined in Section 13.2.1.
Past Due Percent: the percent, calculated as of the beginning of the first day
of each month, equal to (a) the Gross Contract Payments owing under all
Contracts (excluding Contracts charged-off), as to which any portion of an
installment due thereunder is more than 30 days past due as determined on a
contractual basis as of the last day of the month immediately preceding the date
of calculation, divided by (b) the Gross Contract Payments owing under all
Contracts (excluding Contracts charged-off) as of the last day of the month
immediately preceding the date of calculation.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Conditions: with respect to (a) any Permitted Distribution, incurrence
of Debt, payment of Debt or Permitted Acquisition or other Investment permitted
hereunder, so long as immediately before and after giving effect thereto, (i) no
Event of Default exists and (ii) the sum of (A) Qualified Cash plus
(B) Availability is greater than 25% of the sum of (x) Qualified Cash plus (y)
the Borrowing Base and (b) in the case of a Permitted Distribution, so long as
(i) immediately before and after giving effect thereto, no Event of Default
exists and (ii) financial statements and Compliance Certificates delivered by
Parent to Agent pursuant to Section 10.1.2 for the most recent Fiscal Quarter
ended reflect that Parent has achieved, on a Pro Forma Basis, an Interest
Coverage Ratio of greater than or equal to 1.75:1.00 for the trailing two Fiscal
Quarters ending immediately prior to giving effect to such Distribution or
payment.
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.


27

--------------------------------------------------------------------------------





PBGC: the Pension Benefit Guaranty Corporation.
Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Permitted ABS Agent: with respect to a Permitted ABS Transaction, the entity
acting as trustee, collateral agent or other secured party or pledgee under such
Permitted ABS Transaction.
Permitted ABS Documents: the Permitted ABS Financing Agreements, the Permitted
ABS Purchase Agreements and all documents, instruments and agreements executed
in connection therewith.
Permitted ABS Financing Agreement: an agreement entered into in connection with
a Permitted ABS Transaction, including an indenture, by and between a
Securitization Subsidiary and a Permitted ABS Agent, whereby a Securitization
Subsidiary grants a security interest in, or deposits into trust, Contracts and
which prior to its execution by such Securitization Subsidiary.
Permitted ABS Intercreditor Agreement: an intercreditor agreement by and among
Permitted ABS Agent and Agent.
Permitted ABS Purchase Agreement: any agreement by and between one or more
Borrowers and a Securitization Subsidiary in connection with a Permitted ABS
Transaction for the purpose of effecting one or more transfers of Contracts.
Permitted ABS Transaction: means (A) any Existing Securitization Facility or (B)
any other transaction pursuant to which a direct or indirect Subsidiary of
Parent acquires or has the right to acquire by capital contribution or sale
Contracts originated or acquired by one or more Borrowers or other direct or
indirect Subsidiaries of Parent or a Borrower, which such Subsidiary acquires or
has the right to acquire either (i) from time to time or (ii) in one or more
contemporaneous transfers that taken together constitute one transaction, in
either case for the purpose of pooling such assets and pledging or granting a
security interest in such pool to secure indebtedness (whether in the form of a
term or revolving loan or the issuance of securities, certificates or notes,
including term notes or variable funding notes) or depositing such pool with a
trustee for the purpose of issuing certificates or other instruments
representing a beneficial interest in the assets of a trust, in each case so
long as:
(a)    on each day on which a Borrower transfers a pool of Contracts thereunder,
after giving effect to such transfer and any prepayment of the aggregate
principal amount of Revolver Loans, the Revolver Usage shall not exceed the
Borrowing Base;
(b)    such transactions are entered into without recourse to any Obligor, other
than Limited Repurchase Obligations and customary representations, warranties,
covenants and indemnities made in connection with such transactions;
(c)    such transaction is on current market terms for facilities of such type
(as reasonably determined by Borrowers);
(d)    upon the closing of such transaction or within 10 days (or such later
date as shall be reasonably acceptable to Agent) thereafter, Agent has received
all of the material documentation related to such transaction; and


28

--------------------------------------------------------------------------------





(e)    in the case of any Permitted ABS Transaction entered into after the
Closing Date:
(i) if (and only if) a Dominion Trigger Period exists before or would exist,
after giving effect to any transfer of a pool of Contracts under such
transaction, the net cash proceeds of such Permitted ABS Transaction payable to
the Borrowers shall be used to repay an aggregate principal amount of Revolver
Loans outstanding in an amount equal to the net cash proceeds of such Permitted
ABS Transaction received by the Borrowers;
(ii) if such Permitted ABS Transaction is a “revolving” transaction, for each
transfer of a pool of Contracts thereunder, Agent has received (x) evidence
reasonably acceptable to it that such pool of Contracts to be transferred on the
Cut-Off Date pursuant to such Permitted ABS Transaction are randomly selected as
of the related Cut-Off Date from the Contracts owned by the Obligors that are
eligible to be advanced against under such Permitted ABS Transaction at such
time (it being understood that, for purposes of determining whether such pool of
Contracts are randomly selected, any Securitized Contracts with respect to any
other Permitted ABS Transaction that are assigned and transferred to a Borrower
upon the termination of such Permitted ABS Transaction shall be disregarded) and
(y) a pro forma Borrowing Base Report; and
(iii) if such Permitted ABS Transaction is not a “revolving” transaction, (x) if
fewer than 85% of the Contracts owned by the Obligors at such time are
contributed or sold to a Securitization Subsidiary as part of such Permitted ABS
Transaction, Agent has received evidence reasonably acceptable to it that (A)
the pool of Contracts to be transferred on the Cut-Off Date pursuant to such
Permitted ABS Transaction are randomly selected from the Contracts owned by the
Obligors that are eligible to be advanced against under such Permitted ABS
Transaction (it being understood that, for purposes of determining whether such
pool of Contracts are randomly selected, any Securitized Contracts with respect
to any other Permitted ABS Transaction that are assigned and transferred to a
Borrower upon the termination of such Permitted ABS Transaction shall be
disregarded) or (B) after giving effect to such Permitted ABS Transaction the
Collateral shall, in the Agent’s determination, remain consistent in all
material respects with the Collateral as it existed prior to such Permitted ABS
Transaction and (y) Borrower Agent shall deliver to Agent a pro forma Borrowing
Base Report.
Permitted Acquisition: any Acquisition as long as:
(a)    the assets, business or Person being acquired is located or organized
within the United States;
(b)    no more than two (2) (or such greater number as is acceptable to Agent)
such Acquisitions are consummated within any 12 month period and no more than
four (4) (or such greater number as is acceptable to Agent) such Acquisitions
are consummated prior to the Revolver Termination Date;
(c)    the Acquisition is consensual;
(d)    (i) the Payment Conditions are satisfied with respect to such Acquisition
and (ii) to the extent the business or Person being acquired has EBITDA less
than $0 for the 12 month period most recently ended for which the Borrowers have
financial information, the Borrowers shall be in compliance on a Pro Forma Basis
with Section 10.3.1.
(e)    Obligors are in compliance with the financial covenants set forth in
Section 10.3 after giving effect to such Acquisition on a Pro Forma Basis and
Parent has delivered to Agent a certificate demonstrating such compliance; and
(f)    Borrowers deliver to Agent a certificate stating that the Acquisition is
a “Permitted Acquisition” and demonstrating compliance with the foregoing
requirements.
Permitted Additional HY Note Indenture: an indenture to be entered into in
respect of any Permitted Additional HY Notes between Parent and an indenture
trustee.


29

--------------------------------------------------------------------------------





Permitted Additional HY Notes: senior or senior subordinated notes issued by
Parent after the Closing Date with the following terms and conditions:
(a)    the obligations of Parent or any other Person to repay such Debt are
unsecured; and
(b)    no principal payments are required to be paid with respect thereto prior
to the date which is 91 days after the Revolver Termination Date other than
principal payments which are required to be paid after acceleration of such Debt
and principal payments due in connection with customary asset sale or change of
control provisions.
Permitted Asset Disposition: an Asset Disposition that is:
(a)    a sale of Inventory in the Ordinary Course of Business;
(b)    a disposition of Equipment (other than those set forth in clause (e)
below), that, in the aggregate during any 12-month period, has a book value of
$20,000,000 or less;
(c)    a disposition of Inventory or Property that is obsolete, worn out,
unmerchantable or otherwise unsalable in the Ordinary Course of Business;
(d)    a termination of a lease of real or personal Property that is not
necessary for the Ordinary Course of Business;
(e)    a disposition of any Borrower’s Real Estate and related Equipment affixed
thereto in connection with a sale or sale-leaseback transaction;
(f)    a Permitted Contract Transfer;
(g)    an exchange of like property for use in a similar business of Parent and
its Subsidiaries;
(h)    a sale, lease, assignment, sublease, license or sublicense of any real or
personal property in the Ordinary Course of Business;
(i)    exercise of termination rights under any lease, sublease, license,
sublicense, concession or other agreement or pursuant to buy/sell arrangements
under any joint venture or similar agreement or arrangement;
(j)    the grant in the Ordinary Course of Business of any licenses or
sublicenses of Intellectual Property;
(k)    a discount of Inventory or notes receivable or the conversion of accounts
receivable to notes receivable in the Ordinary Course of Business;
(l)    any surrender or waiver of contract rights or the settlement, release,
recovery on or surrender of contract, tort or other claims of any kind;
(m)    a disposition in connection with the outsourcing of services in the
Ordinary Course of Business;
(n)    termination or unwinding of Hedging Agreements not resulting in an Event
of Default pursuant to Section 11.1(f);
(o)    a sale or other disposition of Equity Interests under any compensation
plan or agreement and other sales of Equity Interests which do not result in a
Change of Control;


30

--------------------------------------------------------------------------------





(p)    an Asset Disposition constituting a merger, consolidation or other
business combination or the disposition of all or substantially all of the
assets of any Borrower or its Subsidiaries, in each case as permitted under
Section 10.2.9;
(q)    sales of accounts receivable in connection with the collection,
settlement or compromise thereof or in an Insolvency Proceeding of the relevant
account debtor, in each case, in the Ordinary Course of Business;
(r)    a Permitted Distribution or Investments permitted by Section 10.2.5;
(s)    a disposition of cash and Cash Equivalents in the Ordinary Course of
Business; and
(t)    approved in writing by the Required Lenders, such approval not to be
unreasonably withheld, delayed or conditioned.
Permitted Contingent Obligations: Contingent Obligations:
(a)    arising from endorsements of Payment Items for collection or deposit in
the Ordinary Course of Business;
(b)    arising from Hedging Agreements permitted hereunder;
(c)    existing on the Closing Date, and any amendment, restatement, amendment
and restatement, supplement, modification, replacement, renewal, extensions or
refinancing which does not increase the amount of such Contingent Obligation
except by an amount equal to accrued and unpaid interest, penalties and premiums
(including tender premiums) and defeasance costs, in each case on the primary
obligation, and fees, commissions and expenses related to such any amendment,
restatement, amendment and restatement, supplement, modification, replacement,
renewal, extensions or refinancing of the Contingent Obligation and the
underlying primary obligation;
(d)    incurred in the Ordinary Course of Business with respect to bids, trade
contracts (other than for Borrowed Money), leases (other than Capital Leases),
statutory obligations, surety, stay, customs and appeal bonds, performance,
performance and completion and return of money bonds, government contracts,
financial assurances and completion guarantees and similar obligations,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business (including Indebtedness in respect of letters
of credit, bank guarantees or similar instruments in lieu of such items to
support the issuance thereof);
(e)    arising from agreements of Parent and its Subsidiaries providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations (including without limitation earn-out obligations), in each case,
incurred or assumed in connection with any acquisition or Disposition of any
business or assets (including Equity Interests of Subsidiaries) of any
Subsidiary of Parent permitted by Section 10.2.5 or Section 10.2.6, other than
Contingent Obligations of Debt incurred by any Person acquiring all or any
portion of such business or assets for the purpose of financing such
acquisition;
(f)    arising under the Loan Documents;
(g)    relating to indemnification, guaranty or repurchase obligations arising
under Permitted ABS Documents; and
(h)    (i) all other Contingent Obligations in an aggregate amount not to exceed
$30,000,000 at any time outstanding and (ii) any amendment, restatement,
amendment and restatement, supplement, modification, replacement, renewal,
extensions or refinancing which does not increase the outstanding principal
amount thereof except by an amount equal to accrued and unpaid interest,
penalties and premiums (including tender premiums) and defeasance costs on the
underlying obligation, and fees, commissions and expenses related to such any
amendment, restatement, amendment and restatement, supplement, modification,
replacement, renewal, extensions or refinancing.


31

--------------------------------------------------------------------------------





Permitted Contract Transfer: (a) a sale or other transfer by a Borrower to a
Securitization Subsidiary of Contracts pursuant to the Permitted ABS Purchase
Agreement, (b) a sale or other transfer of Contracts between Borrowers in
connection with a Permitted ABS Transaction, (c) a sale or other transfer of
Contracts between two Securitization Subsidiaries in connection with a Permitted
ABS Transaction, (d) a capital contribution of Contracts by a Borrower to a
Securitization Subsidiary in connection with a Permitted ABS Transaction with
the consent of Agent and (e) the granting by a Securitization Subsidiary to a
Permitted ABS Agent of a security interest in Contracts subject to a Permitted
ABS Transaction.
Permitted Convertible Notes: senior and/or subordinated convertible debt
securities of Parent (a) that are unsecured, (b) that may be guaranteed by any
or all of the Subsidiaries of Parent, including, without limitation, any
Borrower, (c) that are not subject to any sinking fund or any prepayment,
redemption or repurchase requirements, whether scheduled, triggered by specified
events or at the option of the holders thereof (it being understood that none of
(i) a customary “change in control” or “fundamental change” put, (ii) a right to
convert such securities into common stock of the Company, cash or a combination
thereof as the Company may elect or (iii) an acceleration upon an event of
default will be deemed to constitute such a sinking fund or prepayment,
redemption or repurchase requirement), (d) that have the benefit of covenants
and events of default customary for comparable convertible securities (as
determined by Parent in good faith) and (e) have a scheduled maturity date at
least 91 days later than the Revolver Termination Date (as in effect on the date
of issuance of the Permitted Convertible Notes).
Permitted Convertible Notes Hedging Agreements: (a) a Hedging Agreement pursuant
to which Parent acquires a call or a capped call option requiring the
counterparty thereto to deliver to Parent shares of common Equity Interests of
Parent, the cash value of such shares or a combination thereof from time to time
upon exercise of such option and (b) if entered into by Parent in connection
with any Hedging Agreement described in clause (a) above, a Hedging Agreement
pursuant to which Parent issues to the counterparty thereto warrants to acquire
common Equity Interests of Parent, in each case, entered into by Parent in
connection with, and prior to or concurrently with, the issuance of any
Permitted Convertible Notes; provided that the terms, conditions and covenants
of each such Hedging Agreement shall be such as are typical and customary for
hedging agreements of such type (as determined by Parent in good faith).
Permitted Discretion: means a determination made by Agent in the exercise of its
reasonable credit judgment, exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions in the retail
and consumer finance industry, as applicable to the relevant component of the
Borrowing Base and as it relates to the establishment of reserves or eligibility
criteria shall require that the amount of any such reserve or category of
ineligibility so established or the effect of any adjustment shall, as it
relates to a reserve, be a reasonable quantification (as reasonably determined
by Agent in good faith) of the incremental dilution of the Borrowing Base
attributable to such contributing factors and, as it relates to an ineligible
category, be reasonably related (as reasonably determined by Agent in good
faith) to facts or circumstances discovered by Agent after the Closing Date or a
material change in facts or circumstances that existed and were discovered by
Agent prior to the Closing Date.
Permitted Distribution:
(a)    Distributions declared and made by Parent or any of its Subsidiaries
solely for the purpose of making, or permitting Parent to make, payments on
account of obligations owed under any HY Notes, Permitted Additional HY Notes
and Permitted Convertible Notes which payments are permitted to be made under
Section 10.2.8(c);
(b)    payable solely in Equity Interests of Parent;
(c)    consisting of or constituting a Permitted Tax Distribution;
(d)    deemed to occur upon the exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants;


32

--------------------------------------------------------------------------------





(e)    by Borrowers, or by Borrowers to Parent to enable Parent, to purchase or
redeem fractional shares (or cash payments in lieu thereof) of Equity Interests
in connection with the exercise of warrants, options, other rights to acquire
Equity Interests or other securities convertible or exchangeable for Equity
Interests of Parent;
(f)    as shall be necessary to allow Parent to pay (i) operating expenses in
the Ordinary Course of Business and other corporate overhead, legal, accounting
and other professional fees and expenses (including, without limitation, those
owing to third parties plus any customary indemnification claims made by
directors, officers, employees, members of management or consultants of Parent,
(ii) fees and expenses related to any debt or equity offering, Investment or
acquisition permitted hereunder (in each case, whether or not successful), (iii)
franchise or similar taxes and other fees and expenses required in connection
with the maintenance of its existence and its ownership of Borrower, (iv) the
consideration to finance any Investment permitted hereunder (provided that such
Distribution under this clause (g)(iv) shall be made substantially concurrently
with the closing of such Investment), (v) customary salary, bonus, severance,
indemnification obligations and other fees, benefits or expenses reimbursements
payable to directors, officers, employees, members of management and consultants
of Parent and any payroll, social security or similar taxes thereof, (vi) any
incremental state or local income or franchise tax (net of any federal income
tax benefits, as determined in good faith by Parent) payable by Parent as a
result of any Permitted Distribution to such entity permitted hereby, and (vii)
any amounts permitted to be paid pursuant to clauses (ii), (iii), (iv), (v) and
(vii) of Section 10.2.17;
(g)    made or expected to be made by Borrowers in respect of withholding or
similar Taxes payable by any future, present or former officers, directors,
employees, members of management or consultants of Parent or any of its
Subsidiaries (or the estate, heirs, family members, spouse, former spouse,
domestic partner or former domestic partner of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
demand repurchases in connection with the exercise of stock options;
(h)    made within 60 days after the date of declaration thereof, if at the date
of declaration such Restricted PaymentDistribution would have complied with the
provisions of this Agreement;
(i)    made by any Subsidiary of the Obligors to the holders of its Equity
Interests on a pro rata basis according to their interests; and
(j)    so long as the Covenant Relief Period is not in effect, other
Distributions declared and made by Parent or any Borrower which are approved by
such Person’s board of directors and which satisfy the Payment Conditions as of
the date such Distribution is paid.
Permitted Liens: as defined in Section 10.2.2.
Permitted Originator Notes: one or more promissory notes made by a
Securitization Subsidiary or a Borrower, as a purchaser of Contracts in a
Permitted Contract Transfer, in favor of a Borrower or any Subsidiary of a
Borrower, as a seller of Contracts in a Permitted Contract Transfer, evidencing
that portion of the purchase price represented by Debt incurred by such
purchaser in connection with its purchase of Contracts and related assets from
such seller and which, in the case of a promissory note issued by a non-Obligor
in favor of an Obligor, is subordinated to the Obligations on terms reasonably
acceptable to Agent.
Permitted Purchase Money Debt: Purchase Money Debt and Capital Leases of
Borrowers and its Subsidiaries that is unsecured or secured only by a Purchase
Money Lien, as long as the aggregate outstanding amount does not exceed
$50,000,000 at any time.
Permitted Tax Distributions: for each taxable year or portion thereof with
respect to which Parent, any Borrower and/or any of its Subsidiaries are members
(or constituent parts) of a consolidated, combined, unitary or similar income or
franchise tax group for U.S. federal and/or applicable state or local income or
franchise Tax purposes of which Parent is the common parent (a “Tax Group”),
aggregate distributions Parent to pay the portion of any consolidated, combined,
unitary or similar U.S. federal, state or local income and franchise Taxes (as
applicable) of such Tax Group for such taxable year that are attributable to the
income of the Subsidiaries of Parent; provided that (i) the amount of


33

--------------------------------------------------------------------------------





such dividends or other distributions for any taxable year or portion thereof
shall not exceed the amount of such Taxes that the Subsidiaries would have paid
had the Subsidiaries been a stand-alone corporate taxpayer (or a stand-alone
corporate group).
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
by any Obligor or any Subsidiary of an Obligor for its employees, or to which
any Obligor or any Subsidiary of an Obligor is required to contribute on behalf
of its employees.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate announced by
Bank of America shall take effect at the opening of business on the day
specified in the public announcement of such change.
Pro Forma Basis: as to any calculation of the Interest Coverage Ratio, the
Leverage Ratio or the ABS Excluded Leverage Ratio or other financial ratio or
metric for any events as described below that occur subsequent to the
commencement of any relevant measurement period (the “Reference Period”) for
which the financial effect of such events is being calculated, and giving effect
to the events for which such calculation is being made, such calculation as will
give pro forma effect to such events as if such events occurred after giving
effect thereto (it being understood and agreed that (x) unless otherwise
specified for the calculation of any such financial ratio or metric, such
Reference Period shall be deemed to be the relevant measurement period for such
financial ratio or metric ending on the last day of the most recently ended
Fiscal Quarter of Parent for which financial statements available and such pro
forma adjustments shall be excluded to the extent already accounted for in the
calculation of EBITDA for such period and (y) if any Person that became a
Subsidiary or was merged, amalgamated or consolidated with or into a Borrower or
any Subsidiary of Parent shall have experienced any event requiring adjustments
pursuant to this definition, then such calculation shall give pro forma effect
thereto for such period as if such event occurred at the beginning of such
period): (i) in making any determination of EBITDA, pro forma effect shall be
given to any Asset Disposition of a Subsidiary of Parent or line of business, to
any Acquisition, any discontinued operation or any operational change in each
case that occurred during the Reference Period (or, in the case of
determinations made with respect to any action the taking of which hereunder is
subject to compliance on a Pro Forma Basis or otherwise with any ratio (any such
action, a “Restricted Action”) occurring during the Reference Period or
thereafter and through and including the date of such determination) and (ii) in
making any determination on a Pro Forma Basis, (x) all Debt (including Debt
incurred or assumed and for which the financial effect is being calculated,
whether incurred under this Agreement or otherwise, but excluding normal
fluctuations in revolving Debt incurred for working capital purposes) incurred
or permanently repaid, returned, redeemed or extinguished during the Reference
Period (or, in the case of determinations made with respect to any Restricted
Action, occurring during the Reference Period or thereafter and through and
including the date of such determination) shall be deemed to have been incurred
or repaid, returned, redeemed or extinguished at the beginning of such period
(it being understood that for purposes of any calculation of any ratio and or
financial metric, the use of proceeds of any such Debt shall be taken into
account in such calculation) and (y) Interest Expense of such Person
attributable to (A) interest on any Debt, for which pro forma effect is being
given as provided in the preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis utilizing the rate which is or would be
in effect with respect to such Debt as at the relevant date of determination as
if such rate had been actually in effect during the period for which pro forma
effect is being given taking into account any interest hedging arrangements
applicable to such Debt, (B) any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Senior Officer of Parent or Borrower
Agent to be the rate of interest implicit in such Capital Lease in accordance
with GAAP and (C) interest on any Debt that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as Parent or any Subsidiary may designate.


34

--------------------------------------------------------------------------------





Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Senior Officer of Parent or
Borrower Agent and, for any fiscal period ending on or prior to the date that is
12 months following the date of any such Acquisition, Asset Disposition,
discontinued operation or operational change, may include adjustments to reflect
operating expense reductions and other operating improvements or synergies
reasonably expected to result from such Acquisition, Asset Disposition,
discontinued operation or operational change and for purposes of determining
compliance with the such adjustments may reflect additional operating expense
reductions and other additional operating improvements and synergies that (x)
would be includable in pro forma financial statements prepared in accordance
with Regulation S-X and (y) such other adjustments not includable in Regulation
S-X under the Securities Act for which substantially all of the steps necessary
for the realization thereof have been taken or are reasonably anticipated by
Borrower to be taken in the next 12-month period following the consummation
thereof and, are estimated on a good faith basis by Parent or Borrower Agent
(this clause (y), the “Capped Synergies”); provided, however that the aggregate
amount of any such adjustments pursuant to clause (y) shall not exceed (together
with the aggregate add backs to EBITDA pursuant to clause (f) and clause (m) of
the definition of EBITDA with respect to the applicable period) 20% of the
EBITDA of Parent and its Subsidiaries for any such period (prior to giving
effect to any such add backs).
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Revolver Loans and LC Obligations by the aggregate amount of all outstanding
Revolver Loans and LC Obligations or, if Full Payment of all Revolver Loans and
LC Obligations has occurred or all Revolver Loans and/or LC Obligations have
been Cash Collateralized, by dividing such Lender’s and its Affiliates’
remaining Obligations by the aggregate remaining Obligations.
Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP; (d)
non-payment could not reasonably be expected to have a Material Adverse Effect;
and (e) if the obligation results from entry of a judgment or other order, such
judgment or order is stayed pending appeal or other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advances: as defined in Section 2.1.6.
PTE: means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as such exemption may be amended from time to time.
Purchase Money Debt: Debt incurred for the payment of the acquisition,
construction, repair, replacement, additions, accessions and/or improvements
(including any industrial revenue bond, industrial development bond and similar
financings) incurred prior to or within two hundred seventy (270) days after the
acquisition, construction, repair, replacement, addition, accession and/or
improvement of the respective asset in order to finance such acquisition,
construction, repair, replacement, addition, accession and/or improvement.
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed or capital assets acquired with such Debt (and any construction
repairs, replacements, additions, accessions and improvements thereto, any
proceeds thereof or of the foregoing) or constituting a Capital Lease.
Qualified Cash: as of any date of determination, the aggregate amount of
unrestricted cash of Parent and its Subsidiaries that (i) is subject to a first
priority Lien in favor of Agent for the benefit of Secured Parties and (ii) is
subject to (x) a Deposit Account Control Agreement if maintained in a Deposit
Account and (y) a Securities Account Control Agreement if maintained in a
Securities Account.


35

--------------------------------------------------------------------------------





Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation
under the Loan Documents.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property and any buildings, structures, parking areas or other
improvements thereon.
Refinancing Conditions: the following conditions for Refinancing Debt:
(a)    the Refinancing Debt is in an aggregate principal amount that does not
exceed the principal amount of the Debt being extended, renewed or refinanced
(plus an amount necessary to pay all accrued and unpaid interest and penalties
premiums (including tender premiums) thereon and defeasance costs, fees,
commissions and expenses related to such extension, renewal or refinancing)
unless (i) such excess is otherwise permitted to be incurred under Section
10.2.1 or (ii) the excess is used to repay the outstanding Revolver Loans and at
the election of Required Lenders the Revolver Commitments are reduced by the
amount of the repayment (and if no Revolver Loans are outstanding, at the
election of Required Lenders, the Revolver Commitments are reduced by the
excess);
(b)    in respect of Sections 10.2.1(l), (m) and Section 10.2.1(i) (as it
relates to Refinancing Debt in respect of Debt incurred under Sections 10.2.1(l)
and (m)), it has a final maturity no sooner than, a weighted average life no
less than, and an interest rate no greater than, the Debt being extended,
renewed or refinanced;
(c)    if the Debt being extended, renewed, or refinanced is subordinated to the
Obligations such Debt being extended, renewed or refinanced is subordinated to
the Obligations at least to the same extent as the Debt being extended, renewed
or refinanced;
(d)    the representations, covenants and defaults applicable to it are not
materially less favorable to Borrowers than those applicable to the Debt being
extended, renewed or refinanced or such terms are current market terms (as
determined by Borrower Agent);
(e)    no additional Lien is granted to secure it except to the extent otherwise
permitted by Section 10.2.2; and
(f)    no additional Person is obligated on such Debt to the extent otherwise
permitted under Section 10.2.1.
Refinancing Debt: Debt that is the result of an extension, renewal, refinancing
or replacement of Debt permitted under Section 10.2.1(b), (c), (d), (e), (h),
(i), (k), (l), (m) and (aa), including any expenses and premiums in connection
therewith.
Regulatory Event: either: (a) a “Level One Regulatory Event”, which shall mean
the formal commencement by written notice by any Governmental Authority of any
Legal Action against any of Borrowers or any of their Subsidiaries, or to the
knowledge of Borrowers, any servicer or asset manager of their respective or
collective portfolios of Contracts or Third Party Contracts owned or serviced by
a Borrower or its Subsidiary, denying its authority to originate, hold, own,
service, collect or enforce any category or group of Contracts or such Third
Party Contracts, in each case that would reasonably be expected to have a
material adverse effect on the business or financial condition of Borrowers and
their Subsidiaries taken as a whole, which Legal Action is not released or
terminated within 180 calendar days of commencement thereof; or (b) a “Level Two
Regulatory Event”, which shall mean the issuance or entering of any stay, cease
and desist order, injunction, temporary restraining order, or other judicial or
non-judicial sanction (other than the imposition of a monetary fine), against
any of Borrowers or any of their Subsidiaries, or to


36

--------------------------------------------------------------------------------





the knowledge of Borrowers, any servicer or asset manager of their respective or
collective portfolios of Contracts or Third Party Contracts owned or serviced by
a Borrower or its Subsidiary, for material violations of applicable law
regarding the originating, holding, pledging, collecting, servicing or enforcing
of any Contracts or such Third Party Contracts, in each case that would
reasonably be expected to have a material adverse effect on the business or
financial condition of Borrowers and their Subsidiaries taken as a whole.
Reimbursement Date: as defined in Section 2.3.2.
Related Parties: as to any Person, its officers, directors, employees,
Affiliates, agent and attorneys.
Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to Agent
and received by Agent for review: (a) all information required by Agent or any
Lender for due diligence pursuant to Flood Laws; (b) a mortgagee title policy
(or binder therefor) covering Agent’s interest under the Mortgage, in a form and
amount and by an insurer reasonably acceptable to Agent, which must be fully
paid on such effective date; (c) a current, as-built survey of the Real Estate,
containing a metes-and-bounds property description and flood plain
certification, and certified by a licensed surveyor reasonably acceptable to
Agent; (d) a life-of-loan flood hazard determination and, if any Real Estate is
located in a special flood hazard zone, to the extent available at commercially
reasonable rates (as determined by Borrower Agent), flood insurance
documentation and coverage as required by Flood Laws or lesser amount reasonably
satisfactory to each Lender; (e) a current appraisal of the Real Estate,
prepared by an appraiser reasonably acceptable to Agent; (f) an environmental
assessment, prepared by environmental engineers reasonably acceptable to Agent
and (g) such other documents, instruments or agreements as Agent may reasonably
require with respect to the Real Estate and Mortgage.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral included in the Borrowing Base or could assert a Lien on any such
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person (if any), unless it has
executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30-day notice period has been waived.
Required Lenders: Lenders holding more than 50% of (a) the aggregate outstanding
Revolver Commitments; or (b) after termination of the Revolver Commitments, the
aggregate outstanding Revolver Loans, LC Obligations and other Obligations under
the Loan Documents; provided, that Revolver Commitments, Revolver Loans and
other Obligations held by a Defaulting Lender and its Affiliates shall be
disregarded in making such calculation.
Requirement of Law: as to any Person, any law (statutory or common), treaty,
rule or regulation or determination of an arbitrator or of a Governmental
Authority, in each case applicable to or binding upon the Person or any of its
property or to which the Person or any of its property is subject.
Reserve: the CAI Availability Reserve, the CCI Availability Reserve and their
respective component parts including, without limitation, the Inventory Reserve,
Rent and Charges Reserve, Bank Product Reserve, Sales Tax Reserve, Gift Card
Reserve, and Customer Deposit Reserve.
Restricted Investment: any Investment by a Borrower or any of its Subsidiaries,
other than
(a)    Investments in its Subsidiaries to the extent existing on the Closing
Date;
(b)    Investments (i) by the Obligors in Subsidiaries that are Obligors, (ii)
by any non-Obligor in an Obligor or any other Subsidiary and (iii) by any
Obligor in any non-Obligor (other than, during the Covenant Relief Period, any
Securitization Subsidiary) in an outstanding amount not to exceed $10,000,000 at
any time;


37

--------------------------------------------------------------------------------





(c)    Cash Equivalents;
(d)    Permitted Originator Notes;
(e)    Investments by CAI which are consistent with the corporate investment
policy of CAI from time to time in effect, as approved by Agent (such approval
not to be unreasonably withheld);
(f)    Investments (i) in and by a Securitization Subsidiary permitted under a
Permitted ABS Transaction and (ii) other Investments in a Securitization
Subsidiary in the form of (x) a direct investment in cash, (y) the purchase of
any securities issued by a Securitization Subsidiary (whether by tender offer or
otherwise) or (z) the transfer of any pool of Contracts by any Borrower to a
Securitization Subsidiary (which may be in exchange for an underperforming pool
of Contracts), in each case so long as (A) immediately before and after giving
effect to such other Investment, no Event of Default exists, (B) the financial
statements and Compliance Certificates delivered by Parent to Agent pursuant to
Section 10.1.2 for the most recent Fiscal Quarter ended reflect that Parent is
in compliance with the applicable financial covenants set forth in Section 10.3
measured on a Pro Forma Basis for the Fiscal Quarter ending immediately prior to
giving effect to Investment and (C) the aggregate amount of such Investments
under this clause (f)(ii) (and with respect to clause (f)(ii)(z) above,
following the application of the Contract Advance Rate Amount in measuring the
amount of any such Investment) do not exceed $50,000,000 at any time;
(g)    Investments for the purpose of funding the repurchase of Contracts which
are subject to a Permitted ABS Transaction from a Securitization Subsidiary so
long as immediately before and after giving effect to each such repurchase, no
Event of Default exists;
(h)    so long as the Covenant Relief Period is not in effect, Permitted
Acquisitions;
(i)    Investments arising out of the receipt by Borrowers or any Subsidiary of
promissory notes and other non-cash consideration for any Asset Dispositions
permitted under Section 10.2.6;
(j)    accounts receivable, notes receivable, security deposits and prepayments
arising and trade credit granted in the Ordinary Course of Business and any
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors and other credits to suppliers made in the
Ordinary Course of Business;
(k)    Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 10.2.5;
(l)    Investments received in connection with the bankruptcy or reorganization
of any Person, or settlement of obligations of, or other disputes with or
judgments against, or foreclosure or deed in lieu of foreclosure with respect to
any Lien held as security for an obligation, in each case in the Ordinary Course
of Business;
(m)    Investments consisting of Debt, Liens, capital expenditures, Permitted
Distributions, Asset Dispositions, payments and repurchases of Debt, fundamental
change transactions, and affiliate transactions permitted under Sections 10.2.1,
10.2.2, 10.2.3, 10.2.4, 10.2.6, 10.2.8, 10.2.9 and 10.2.17;
(n)    Investments by Borrowers or any Subsidiary in an outstanding aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed $5,000,000 at any time
(plus any returns, profits, distributions and similar amounts, repayments of
loans and the release of guarantees in respect of Investments theretofore made
by it pursuant to this clause (n));
(o)    Investments in the Ordinary Course of Business consisting of (i)
endorsements for collection or deposit or (ii) customary trade arrangements with
customers;
(p)    Investments made in the Ordinary Course of Business in connection with
obtaining, maintaining or renewing client and customer contracts and loans or
advances made to, and guarantees with respect to obligations of, distributors,
suppliers, licensors and licensees in the Ordinary Course of Business;


38

--------------------------------------------------------------------------------





(q)    Investments made by any Subsidiary that is not an Obligor to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by an Obligor in such Subsidiary which is permitted hereunder;
(r)    so long as the Covenant Relief Period is not in effect, any Investment
upon the satisfaction the Payment Conditions with respect thereto;
(s)    Investments in connection with Hedging Agreements, in each case entered
into in the Ordinary Course of Business and not for speculative purposes (it
being agreed that the Permitted Convertible Notes Hedging Agreements are
permitted);
(t)    advances to any director, officer, employee, member or management or
consultant for salary, travel expenses, commissions and similar items in the
Ordinary Course of Business in an aggregate amount outstanding at any time not
to exceed $5,000,000;
(u)    prepaid expenses and extensions of trade credit made in the Ordinary
Course of Business;
(v)    deposits with financial institutions permitted hereunder;
(w)    loans made by a Borrower to a Contract Debtor pursuant to a Contract
entered into in the Ordinary Course of Business; and
(x)    loans made pursuant to any Permitted Originator Note.
Restricted Lease: as defined in Section 7.3.3.
Restrictive Agreement: any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of Borrowers or any their respective Subsidiaries
to create, incur or permit to exist any Lien upon any of its property to secure
the Obligations, or (ii) the ability of any Subsidiary of Borrowers to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to Borrowers or any other Subsidiary.
Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
Revolver Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Revolver Exposure: as to any Lender at any time, the aggregate principal amount
at such time of its outstanding Revolver Loans (including its participation in
Swingline Loans) and such Lender’s participation in LC Obligations at such time.
Revolver Loan: any loan made pursuant to Section 2.1 or as a Swingline Loan.
Revolver Note: a promissory note to be executed by Borrowers in favor of a
Lender in the form of Exhibit A, which shall be in the amount of such Lender’s
Revolver Commitment and shall evidence the Revolver Loans made by such Lender.
Revolver Termination Date: May 23, 2022.
Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized.


39

--------------------------------------------------------------------------------





Royalty: all royalties, fees, expense reimbursement and other amounts payable by
a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc.
Sales Tax Reserve: a reserve equal to 100% of the aggregate sales tax
obligations of Borrowers as set forth in Borrowers’ books and records as of any
measurement date which have not been prepaid by Borrowers.
Sanction: any economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority in each case having jurisdiction over any Borrower or its
Subsidiaries.
Scheduled Unavailability Date: as defined in Section 3.6(b)(ii).
Second Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
Second Amendment Effectiveness Date: November 15, 2019.
Secured Bank Product Notice: written notice from Borrower Agent and the
applicable Secured Bank Product Provider to Agent, in form reasonably
satisfactory to Agent, within 30 days (or such longer period as shall be
acceptable to Agent and Borrower Agent) following the later of the Closing Date
or creation of the applicable Bank Product, (i) describing the Bank Product and
setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 12.13.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products to a Secured Bank Product Provider; provided, that
Secured Bank Product Obligations of an Obligor shall not include (i) its
Excluded Swap Obligations or (ii) leases unless designated in writing by the
Borrower Agent and the relevant Secured Bank Product Provider as a Secured Bank
Product Obligation.
Secured Bank Product Provider: (a) JPM or any of its Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product (i) on
the Closing Date and which has delivered a Secured Bank Product Notice to Agent
prior to the Closing Date or (ii) after the Closing Date, and with respect to
which such provider and Borrower Agent delivers a Secured Bank Product Notice;
provided, that no Secured Bank Product Notice shall be required with respect to
any Bank Products provided by JPM or any of its Affiliates.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Securities Account Control Agreements: the account control agreements executed
by each institution maintaining a Securities Account for a Borrower, in favor of
Agent as security for the Obligations (other than, for the avoidance of doubt,
Excluded Accounts).
Security Agreement: a security agreement, in form and substance satisfactory to
Agent, executed by each Guarantor pursuant to which Guarantor shall grant to
Agent a Lien (for the benefit of the Lenders) in all of such Guarantor’s assets.
Security Documents: the Guaranty, each Security Agreement, each Leasehold
Mortgage, each Leasehold Mortgage Consent, each Mortgage, Deposit Account
Control Agreements, Securities Account Control Agreements, Equity Interest
Pledge Agreement, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.
Securitization Subsidiary: one or more direct or indirect Subsidiaries of Parent
formed for the purposes of entering into a Permitted ABS Transaction, including
Conn Appliances Receivables Funding, LLC, Conn’s Receivables Funding I, LP,
Conn’s Receivables Funding I GP, LLC, and Conn’s Receivables, LLC., Conn’s
Receivables Funding


40

--------------------------------------------------------------------------------





2017-A, LLC, Conn’s Receivables 2017-A Trust, Conn’s Receivables Funding 2017-B,
LLC, Conn’s Receivables 2017-B Trust, Conn’s Receivables Warehouse, LLC, and
Conn’s Receivables Warehouse Trust.
Securitized Contracts: the Contracts and related assets which are subject to a
Permitted ABS Transaction.
Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer (or other officer holding a similar role), chief
operating officer, treasurer or assistant treasurer of a Borrower or, if the
context requires, an Obligor.
Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.
Specified Financial Covenants: as defined in Section 10.4.1.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Stated Amount: at any time the amount available to be drawn under a Letter of
Credit, including any automatic increase in such amount provided by such Letter
of Credit or the related LC Documents.
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to the Obligations and has a maturity no shorter
than, at the time of such incurrence or issuance, ninety-one (91) days after the
Revolver Termination Date and has subordination terms reasonably satisfactory to
Agent.
Subsidiary: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors (or equivalent governing body) or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries, or both, by such Person. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a direct or indirect Subsidiary or Subsidiaries of
Parent.
Supermajority Lenders: Lenders holding more than 66 2/3% of (a) the aggregate
outstanding Revolver Commitments; or (b) after termination of the Revolver
Commitments, the aggregate outstanding Revolver Loans, LC Obligations and other
Obligations under the Loan Documents; provided, that Revolver Commitments,
Revolver Loans and other Obligations held by a Defaulting Lender and its
Affiliates shall be disregarded in making such calculation.
Swap Obligations: with respect to an Obligor, its obligations under an
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.
Swingline Lender: JPM (including any Lending Office of JPM).


41

--------------------------------------------------------------------------------





Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders or repaid by Borrowers.
Tangible Net Worth: at any date means, an amount equal to: (i) the net book
value (after deducting related depreciation, obsolescence, amortization,
valuation and other proper reserves) at which the Adjusted Tangible Assets of a
Person would be shown on a balance sheet at such date in accordance with GAAP,
less (ii) the amount at which such Person’s liabilities would be shown on such
balance sheet, and including as liabilities all reserves for contingencies and
other potential liabilities, in each case, in accordance with GAAP, less (iii)
for purposes of calculating the financial covenants in Section 10.3.2 and
10.3.3, the Tax Adjusted EBITDA Loss Reserve Shortfall at such date.
Tax Adjusted EBITDA Loss Reserve Shortfall: an amount equal to (if a positive
result) the product of (i) the difference between (a) the EBITDA Loss Reserve
measured as of the end of any Fiscal Quarter or such other determination date,
and (b) Parent and its Subsidiaries’ recorded loss reserve measured as of the
end of the same Fiscal Quarter or such other determination date, multiplied by
100% minus the sum of the applicable federal and state tax rates applicable to
Parent and its Subsidiaries.
Tax and Trust Funds: cash, cash equivalents or other assets comprised solely of
(a)    funds used for payroll and payroll taxes and other employee benefit
payments to or for the benefit of such Person’s employees in the current period
(which may be monthly or quarterly, as applicable),
(b)    all taxes required to be collected, remitted or withheld in the current
period (which may be monthly or quarterly, as applicable) (including, without
limitation, federal and state withholding taxes (including the employer’s share
thereof)) and
(c)    any other funds which such Person holds in trust or as an escrow or
fiduciary for another Person (which is not an Obligor) in the ordinary course of
business.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Third Amended and Restated Loan Agreement: as defined in the recitals to this
Agreement.
Third Amendment: that certain Third Amendment to Fourth Amended and Restated
Loan and Security Agreement, dated June 5, 2020, among the Borrowers, Agent and
the various lenders party thereto.
Third Party Contracts: any loan agreement, account, revolving credit agreement,
retail installment sale contract, consumer loan, Instrument, note, document,
chattel paper, and all other forms of obligations owing to any Borrower or any
Subsidiary of a Borrower, including any collateral for any of the foregoing,
including all rights under any and all security documents, in each case which
does not satisfy the credit criteria under the Credit and Collection Policy and
is intended to be sold to a third party in the Ordinary Course of Business
promptly following the execution thereof (and delivery of the product financed
thereby); provided, that (x) any purchase and sale agreement related to such
Third Party Contract shall provide that such Third Party Contract shall be
purchased by such third party within 2 Business Days of its origination and the
applicable Borrower or Subsidiary shall take commercially reasonable efforts to
consummate such sale within 2 Business Days of origination and (y) the aggregate
outstanding balance of Third Party Contracts owned by Borrowers and their
Subsidiaries shall at no time exceed $1,000,000.
Threshold Amount: $25,000,000.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.


42

--------------------------------------------------------------------------------





Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Percentage: for any day, a percentage equal to (a) 0.25% per
annum if the average daily balance of Revolver Loans and stated amount of
Letters of Credit during the immediately preceding quarter is greater than 66%
of the Revolver Commitments, (b) 0.375% per annum if the average daily balance
of Revolver Loans and stated amount of Letters of Credit during the immediately
preceding quarter is greater than 33% of the Revolver Commitments but equal to
or less than 66% of the Revolver Commitments, and (c) 0.50% per annum if the
average daily balance of Revolver Loans and stated amount of Letters of Credit
during the immediately preceding quarter is equal to or less than 33% of the
Revolver Commitments.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a moving weighted average cost basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for a Credit Card Account, its face amount, reduced by, to
the extent not reflected in such face amount (without duplication and without
duplication of eligibility criterion on Eligible Credit Card Accounts), (i) the
amount of all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Borrower may be obligated to rebate to a
customer, a Credit Card Processor, or Credit Card Issuer pursuant to the terms
of any Credit Card Agreement or understanding (written or oral)), (ii) the
aggregate amount of all cash received in respect of such Credit Card Account but
not yet applied by a Borrower to reduce the amount of such Credit Card Account,
and (iii) the amount of all accrued and unpaid fees owed to Credit Card
Processors or Credit Card Issuers.

1.2Accounting Terms. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided that if Borrower Agent notifies Agent that
Borrowers request an amendment to any provision hereof to eliminate the effect
of (i) any change occurring after the Closing Date in GAAP or in the application
thereof on the operation of such provision (or if Agent notifies Borrower Agent
that the Agent requests an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith and, if an amendment is requested by
Borrower Agent or Agent, then Borrower Agent and Agent shall negotiate in good
faith to enter into an amendment of such affected provisions (without the
payment of any amendment or similar fees to Agent or the Lenders) to preserve
the original intent thereof in light of such change in GAAP or the application
thereof subject to the approval of the Required Lenders (not to be unreasonably
withheld, conditioned or delayed) and (ii) modifications to accounting standards
described in Financial Accounting Standards Board (“FASB”) Accounting Standard
Update (“ASU”) Topic 842 or any related or similar guidance and/or FASB, ASU,
Topic 326 Financial Instruments - Credit Losses or any related or similar
guidance, then notwithstanding anything to the contrary contained in this
Agreement, Borrower Agent and Agent shall negotiate in good faith to enter into
an amendment of the covenants (without the payment of any Amendment or similar
fees to Agent or the Lenders) set forth to preserve the original intent thereof
in light of such changes in GAAP or the application thereof, which amendment or
amendments under this clause (ii) shall not require the consent of the Lenders
and shall be effective upon the posting of such amendment to the Lenders.



1.3Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Account”, “Account Debtor”, “Chattel Paper”, “Commercial


43

--------------------------------------------------------------------------------





Tort Claim”, “Deposit Account”, “Document”, “Equipment”, “General Intangibles”,
“Goods”, “Instrument”, “Investment Property”, “Letter-of-Credit Right”,
“Securities Account” and “Supporting Obligation”.



1.4Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders and the neuter form. In the computation of periods
of time from a specified date to a later specified date, “from” means “from and
including,” and “to” and “until” each mean “to but excluding.” The terms
“including” and “include” shall mean “including, without limitation” and, for
purposes of each Loan Document, the parties agree that the rule of ejusdem
generis shall not be applicable to limit any provision. Section titles appear as
a matter of convenience only and shall not affect the interpretation of any Loan
Document. All references to (a) laws include all related regulations,
interpretations, supplements, amendments and successor provisions; (b) any
document, instrument or agreement (including any Loan Document and any Organic
Document) include any amendments, restatements, amendments and restatements,
supplements, modifications, replacements, renewals, extensions and refinancings
from time to time (to the extent permitted by the Loan Documents); (c) any
section means, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and permitted assigns; and (f)
time of day means Central time (daylight or standard, as applicable). All
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. No provision of any Loan
Documents shall be construed against any party by reason of such party having,
or being deemed to have, drafted the provision. Reference to a Borrower’s
“knowledge” or words of similar import means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained in good faith
and diligent performance of his or her duties.



1.5Payment and Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the definition of Base Rate, Prime Rate,
Federal Funds Effective Rate or Interest Period) or performance shall extend to
the immediately succeeding Business Day.



1.6Compliance with this Agreement. For purposes of determining the
permissibility of any action, change, transaction or event that by the terms of
the Loan Documents requires a calculation of any financial ratio or test, such
financial ratio or test shall be calculated at the time such action is taken,
such change is made, such transaction is consummated or such event occurs, as
the case may be, and no Default or Event of Default shall be deemed to have
occurred solely as a result of a change in such financial ratio or test
occurring after the time such action is taken, such change is made, such
transaction is consummated or such event occurs, as the case may be.



1.7Classification. For purposes of determining compliance at any time with
Sections 10.2.1, 10.2.2, 10.2.4, 10.2.5, 10.2.6, 10.2.8, 10.2.9, 10.2.14, and
10.2.17 (and any definition used therein) in the event that any Debt, Lien,
Distribution, Restricted Investment, Asset Disposition, payment, prepayment,
redemption, repurchase, retirement, defeasance or acquisition, merger,
combination, consolidation, liquidation, winding up or dissolution, Restrictive
Agreement, or Affiliate transaction meets the criteria of more than one (1) of
the categories of transactions or items permitted pursuant to any clause of such
Sections 10.2.1, 10.2.2, 10.2.4, 10.2.5, 10.2.6, 10.2.8, 10.2.9, 10.2.14, and
10.2.17 (and any definition used therein), Borrower, in its sole discretion, may
classify or reclassify such transaction or item (or portion thereof) and will
only be required to include the amount and type of such transaction (or portion
thereof) in any one (1) category.



1.8Certain Calculations. (a)


(a)Subject to the immediately succeeding clauses (b) and (c) and Section 1.6
above, notwithstanding anything to the contrary contained herein, financial
ratios and tests (including the Interest Coverage Ratio, the Leverage Ratio and
the ABS Excluded Leverage Ratio) pursuant to this Agreement shall be calculated
in the manner prescribed by the definition of “Pro Forma Basis.” (b)




44

--------------------------------------------------------------------------------





(b)Notwithstanding anything to the contrary herein (including in connection with
any calculation made on a Pro Forma Basis), to the extent that the terms of this
Agreement require (i) compliance with any financial ratio or test (including the
Interest Coverage Ratio, the Leverage Ratio and the ABS Excluded Leverage Ratio
and the component definitions of any of the foregoing), (ii) the absence of a
Default or Event of Default (or any type of Default or Event of Default) or
(iii) the making of any representation or warranty, in each case as a condition
to (A) the consummation of any transaction in connection with any acquisition or
similar Investment (including the assumption or incurrence of Debt), (B) the
making of any Restricted PaymentDistribution and/or (C) the making of any
restricted Debt payment, in each case in connection with a Limited Condition
Acquisition, at the election of Borrowers (the “LCA Election”), the
determination of whether the relevant condition is satisfied may be made at the
time (the “LCA Test Time”) of (or on the basis of the financial statements for
the most recently ended fiscal period at the time of) the execution of the
definitive agreement with respect to such Limited Condition Acquisition. If
Borrowers have made an LCA Election, then, in connection with any calculation of
any financial ratio or test (other than with respect to determining the
Applicable Margin and actual (as opposed to pro forma) compliance with the
Financial Covenants) following such LCA Test Time and prior to the earlier of
the date on which such Limited Condition Acquisition is consummated or the
definitive agreement with respect thereto is terminated, any such financial
ratio or test shall be calculated (and tested) on a Pro Forma Basis assuming
such Limited Condition Acquisition and other subject transactions in connection
therewith have been consummated. (c)


(c)Notwithstanding anything to the contrary contained in this Section 1.8 or
otherwise, for purposes of determining actual compliance with the financial
covenants set forth in Section 10.3, any such adjustments shall only include
events that occurred during the relevant measurement period for such financial
covenant.



Section 2.
CREDIT FACILITIES




2.1Revolver Commitment.


2.1.1Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to its
Revolver Commitment, on the terms set forth herein, to make Revolver Loans to
Borrowers from time to time through the Revolver Commitment Termination Date.
The Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan (x) by
CAI if the CAI Revolver Usage would exceed the CAI Borrowing Base, (y) by CCI or
CCCI if the CCI Revolver Usage would exceed the CCI Borrowing Base, or (z) by
any Borrower if the Revolver Usage would exceed the Borrowing Base.


2.1.2Revolver Notes. The Revolver Loans made by each Lender and interest
accruing thereon shall be evidenced by the records of Agent and such Lender. At
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender.


2.1.3Use of Proceeds. The proceeds of Revolver Loans shall be used by Borrowers
solely (a) to pay fees and transaction expenses associated with the closing of
this credit facility; (b) to pay Obligations in accordance with this Agreement;
and (c) for working capital and other lawful corporate purposes of Borrowers. No
Borrower shall, directly or, to its knowledge, indirectly, use any Letter of
Credit or Loan proceeds, nor use, lend, contribute or otherwise make available
any Letter of Credit or Loan proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of issuance of the Letter of
Credit or funding of the Loan, is the target of any Sanction; or (ii) in any
manner that would result in a violation of a Sanction by such Person.


2.1.4Voluntary Reduction or Termination of Revolver Commitments.


(a)The Revolver Commitments shall terminate on the Revolver Commitment
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 5 Business Days (or such shorter period of time as may be
reasonably acceptable to Agent and which advance notice may be waived by Agent
in its sole discretion) prior written notice to Agent, Borrowers may, at their
option, terminate the Revolver Commitments and this Agreement. Any notice of
termination given by Borrowers shall be irrevocable; provided that


45

--------------------------------------------------------------------------------





such notice may state that such notice is conditioned upon the effectiveness of
other credit facilities or transactions, in which case such notice may be
revoked by Borrowers (by notice to Agent on or prior to the specified effective
date) if such condition is not satisfied. On the date specified in such notice
of termination, Borrowers shall make Full Payment of all Obligations under the
Loan Documents.


(b)The Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 5 Business Days (or such shorter period of
time as may be reasonably acceptable to Agent and which advance notice may be
waived by Agent in its sole discretion) prior written notice to Agent, which
notice shall specify the amount of the reduction and shall be irrevocable once
given; provided, that Borrowers may not permanently reduce the Revolver
Commitments to an amount less than $250,000,000. Each reduction shall be in a
minimum amount of $25,000,000, or an increment of $5,000,000 in excess thereof.


2.1.5Overadvances. If the CAI Revolver Usage exceeds the CAI Borrowing Base, CCI
Revolver Usage exceeds the CCI Borrowing Base, or Revolver Usage exceeds the
Borrowing Base (in each case, an “Overadvance”), the excess amount shall be
payable by Borrowers on demand by Agent, but all such Revolver Loans shall
nevertheless constitute an Obligation secured by the Collateral entitled to all
benefits of the Loan Documents. Agent may require Lenders to fund Base Rate
Revolver Loans that cause or constitute an Overadvance and to forbear from
requiring Borrowers to cure an Overadvance, (a) unless its authority has been
revoked in writing by Required Lenders, as long as the total Overadvance does
not exceed $15,000,000 in the aggregate and does not continue for more than 30
consecutive days and (b) if Agent discovers an Overadvance not previously known
by it to exist, as long as from the date of such discovery, the Overadvance (i)
is not increased by more than $5,000,000, and (ii) does not continue for more
than 30 consecutive days. In no event shall Loans be made that would cause the
Revolver Usage to exceed the aggregate Revolver Commitments. The making of any
Overadvance shall not create nor constitute a Default or an Event of Default; it
being understood that funding or continuance of an Overadvance shall not
constitute a waiver by Agent or Lenders of any Event of Default then existing.
No Obligor shall be a beneficiary of this Section nor authorized to enforce any
of its terms.


2.1.6Protective Advances. Agent shall be authorized, in its sole discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Revolver Loans (a) up to an aggregate amount not to exceed at any time the
lesser of (i) the aggregate Revolver Commitments, and (ii) the outstanding
amount of $15,000,000, if Agent deems such Revolver Loans necessary or desirable
to preserve or protect Collateral, or to enhance the collectability or repayment
of Obligations; or (b) to pay any other amounts chargeable to Obligors under any
Loan Documents, including costs, fees and expenses (such Revolver Loans are
referred to herein as “Protective Advances”). Each Lender shall participate in
each Protective Advance on a Pro Rata basis. Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances by written notice
to Agent. Absent such revocation, Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.



2.2Increase in Revolver Commitments. The Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, other than in respect of fees
specified by Borrowers, (b) total aggregate increases in the Revolver
Commitments pursuant to this Section do not exceed $300,000,000, and (c) no more
than six (6) (or such greater number as shall be reasonably acceptable to Agent)
such increases are requested during the term of this Agreement. Agent shall
promptly notify Lenders of the requested increase and, within 5 Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in its
discretion and with the consent of Borrower Agent, the increased Revolver
Commitments among committing Lenders and, if necessary, Eligible Assignees.
Total Revolver Commitments shall be increased by the requested amount (or such
lesser amount committed by Lenders and Eligible Assignees) on a date agreed upon
by Agent and Borrower Agent, provided that (i) the conditions set forth in
Section 6.2(a) and (b) are satisfied or waived by the Lenders providing such
Revolver Commitment increase at such time and (ii) to the extent any portion of
the Obligations are secured by a Mortgage or Leasehold Mortgage, flood insurance
diligence and documentation have been completed as required by all Flood Laws


46

--------------------------------------------------------------------------------





or otherwise in a manner satisfactory to all Lenders, Agent, Borrowers. On the
effective date of an increase, the Revolver Usage and other exposures under the
Revolver Commitments shall be reallocated among Lenders, and settled by Agent as
necessary, in accordance with Lenders’ adjusted shares of such Revolver
Commitments. Notwithstanding the foregoing or anything to the contrary contained
in the Loan Documents (including Section 14.1), if the rate of interest, the
Unused Line Fee or similar fee or interest rate applicable to the increase in
Revolver Commitments exceeds the rate of interest, the Unused Line Fee or
similar fee or interest rate of the existing Revolver Loans, (i) the Borrowers
may, at the sole option of Borrower Agent, decline such increase in the Revolver
Commitments or (ii) such rate of interest and/or fee shall be increased in
excess of the rate of interest and/or fee applicable thereto to match that
applicable to the increased Revolver Commitment without the consent of any
Person, other than the Lenders and other Persons providing the relevant
increased Revolver Commitment, Agent and the Borrowers.



2.3Letter of Credit Facility.


2.3.1Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until the Revolver Commitment Termination Date, on the
terms set forth herein, including the following:


(a)Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Issuing Bank shall have no obligation to
issue any Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application prior to 9:00 a.m., at least three (3) Business Days prior to the
requested date of issuance (which shall be a Business Day); (ii) each LC
Condition is satisfied and (iii) if a Defaulting Lender exists and the Fronting
Exposure of such Defaulting Lender in respect of such Letter of Credit cannot be
reallocated to non-Defaulting Lenders pursuant to Section 4.2, Borrower shall
have Cash Collateralized the applicable Fronting Exposure as set forth in
Section 2.3.3. If, in sufficient time to act, Issuing Bank receives written
notice from Agent or Required Lenders that a LC Condition has not been
satisfied, Issuing Bank shall have no obligation to issue the requested Letter
of Credit (or any other) until such notice is withdrawn in writing by the
Required Lenders or until Required Lenders have waived such condition in
accordance with this Agreement. Prior to receipt of any such notice, Issuing
Bank shall not be deemed to have knowledge of any failure of LC Conditions.


(b)Letters of Credit may be requested by a Borrower to support working capital
and other lawful corporate purposes. Increase, renewal or extension of a Letter
of Credit shall be treated as an issuance of a new Letter of Credit, except that
Issuing Bank may require a new LC Application in its reasonable discretion.


(c)The Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
Issuing Bank shall be fully subrogated to the rights and remedies of any
beneficiary whose claims against any Borrower are discharged with proceeds of a
Letter of Credit. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative.


(d)In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith,


47

--------------------------------------------------------------------------------





to be genuine and correct and to have been signed, sent or made by a proper
Person. Issuing Bank use legal counsel, accountants and other experts to advise
it concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts. Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the negligence of agents and
attorneys-in-fact selected with reasonable care.


(e)All Existing Letters of Credit shall be deemed to have been issued pursuant
to this Agreement, and from and after the Closing Date shall be subject to and
governed by the terms and conditions set forth herein.


(f)Notwithstanding the foregoing or anything to the contrary contained in the
Loan Documents, the Agent, Issuing Bank and/or Lender, as applicable, shall
confirm that Documents and certificates required to be submitted in connection
with any Letter of Credit, on their face, comply with the terms of such Letter
of Credit as may be required by the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce at
the time of issuance of the applicable Letter of Credit or the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc., as applicable.


2.3.2Reimbursement; Participations.


(a)If an Issuing Bank honors any request for payment under a Letter of Credit,
such Issuing Bank shall give written notice of such payment to Agent and
Borrower Agent, and Borrowers shall pay to Issuing Bank (i) to the extent
Borrower Agent receives written notice from the relevant Issuing Bank by 9:00
a.m., on the date of such payment, on the same day and (ii) otherwise, on the
immediately succeeding Business Day (“Reimbursement Date”), the amount paid by
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for Base Rate Revolver Loans from the Reimbursement Date until payment by
Borrowers. Subject to the rights of Borrowers’ under Section 2.3.2(d), the
obligation of Borrowers to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6.2 are
satisfied.


(b)Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Agent shall promptly notify Lenders and each
Lender shall within one Business Day after such notice pay to Agent, for the
benefit of Issuing Bank, the Lender’s Pro Rata share of such payment. Upon
request by a Lender, Issuing Bank shall provide copies of Letters of Credit and
LC Documents in its possession at such time.


(c)The obligation of each Lender to make payments to Agent for the account of
Issuing Bank in connection with Issuing Bank’s payment under a Letter of Credit
shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower


48

--------------------------------------------------------------------------------





or other Person of any obligations under any LC Documents. Issuing Bank does not
make to Lenders any express or implied warranty, representation or guaranty with
respect to any Letter of Credit, Collateral, LC Document or Obligor. Issuing
Bank shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties contained in, or for the execution,
validity, genuineness, effectiveness or enforceability of any LC Documents; the
validity, genuineness, enforceability, collectability, value or sufficiency of
any Collateral or the perfection of any Lien therein; or the assets,
liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.


(d)No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence, willful misconduct or
bad faith.


2.3.3Cash Collateral. Subject to Section 2.1.5, at Agent’s or Issuing Bank’s
request, Borrowers shall Cash Collateralize (a) the Fronting Exposure of any
Defaulting Lender which has not been reallocated to non-Defaulting Lenders as
set forth in Section 4.2.1 or Cash Collateralized pursuant to Section 4.2.2, and
(b) if an Event of Default exists or the Revolver Commitment Termination Date
has occurred, all outstanding Letters of Credit. If Borrowers fail to provide
any Cash Collateral as required hereunder, Lenders may (and shall upon direction
of Agent) advance, as Revolver Loans, the amount of Cash Collateral required
(whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied).


2.3.4Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Agent and Borrowers, and any resignation of Agent hereunder shall
automatically constitute its concurrent resignation as Issuing Bank. From the
effective date of its resignation, Issuing Bank shall have no obligation to
issue, amend, renew, extend or otherwise modify any Letter of Credit, but shall
otherwise have all rights and obligations of an Issuing Bank hereunder relating
to any Letter of Credit then outstanding and issued by it prior to such date. A
replacement Issuing Bank may be appointed by written agreement among Agent,
Borrower Agent and the new Issuing Bank. From and after the effective date of
any such replacement, (a) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (b) references herein to the term “Issuing
Bank” shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require.


2.3.5Inconsistencies with LC Documents. In the event of any conflict or
inconsistency between terms and conditions contained in both this Agreement and
in any LC Document (as distinguished from additional terms contained in the LC
Documents covering matters not addressed in this Agreement, as to which this
provision shall not apply), the terms and conditions of this Agreement shall
control.


2.3.6Issuing Bank Reports to Agent. Unless otherwise agreed by Agent, Issuing
Bank (other than Agent) shall, in addition to its notification obligations set
forth elsewhere in this Section, report in writing to Agent (i) periodic
activity (for such period or recurrent periods as shall be requested by Agent)
in respect of Letters of Credit issued by Issuing Bank, including all issuances,
extensions, amendments and renewals, all expirations and cancelations and all
disbursements and reimbursements, (ii) reasonably prior to the time that Issuing
Bank issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which Issuing
Bank honors any request for payment under a Letter of Credit, the date and
amount of such payment, (iv) on any Business Day on which any Borrower fails to
reimburse Issuing Bank pursuant to Section 2.3.2(a), the date of such failure
and the amount owed pursuant to Section 2.3.2(a), and (v) on any other Business
Day, such other information as Agent shall reasonably request as to the Letters
of Credit issued by Issuing Bank.



Section 3.
INTEREST, FEES AND CHARGES





49

--------------------------------------------------------------------------------






3.1Interest.


3.1.1Rates and Payment of Interest.


(a)The Obligations under the Loan Documents shall bear interest (i) if a Base
Rate Revolver Loan, on the outstanding principal amount thereof at a rate per
annum equal to the Base Rate in effect from time to time, plus the Applicable
Margin; (ii) if a LIBOR Revolver Loan, on the outstanding principal amount
thereof at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation under the Loan Documents (including, to the
extent permitted by law, interest not paid when due) to the extent not paid when
due, at the Base Rate in effect from time to time, plus the Applicable Margin
for Base Rate Revolver Loans. Interest shall accrue from the date the Revolver
Loan is advanced or the Obligation is payable, until paid by Borrowers. If a
Revolver Loan is repaid on the same day made, one day’s interest shall accrue.


(b)During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Agent or Required Lenders in their discretion so
elect, Obligations under the Loan Documents shall bear interest at the Default
Rate (whether before or after any judgment), payable on demand.


(c)Interest accrued on the Revolver Loans shall be due and payable in arrears,
(i) on the first day of each month and (ii) on the Revolver Commitment
Termination Date. Interest accrued on any Secured Bank Product Obligations shall
be due and payable as provided in the applicable agreements between the relevant
Secured Bank Product Provider and the relevant Obligor.


(d)If due to inaccurate reporting in any Borrower Materials, prior to the
Revolver Termination Date, it is determined that a higher Applicable Margin
should have applied to a period than was actually applied, then the proper
margin shall be applied retroactively and Borrowers shall promptly pay to Agent,
for the ratable benefit of Lenders, an amount equal to the difference between
the amount of interest and fees that would have accrued using the proper margin
and the amount actually paid. All amounts payable by Borrowers under this
Section shall be due promptly on demand.


3.1.2Application of LIBOR to Outstanding Revolver Loans.


(a)The Borrowers may on any Business Day, elect to convert any portion of the
Base Rate Revolver Loans to, or to continue any LIBOR Revolver Loan at the end
of its Interest Period as, a LIBOR Revolver Loan. During the existence of any
Event of Default, Agent may (and shall, at the direction of Required Lenders),
declare that no Revolver Loan may be made, converted to or continued as a LIBOR
Revolver Loan.


(b)To convert or continue Revolver Loans as LIBOR Revolver Loans, Borrower Agent
shall give Agent a Notice of Conversion/Continuation, no later than 10:00 a.m.
at least three (3) Business Days (or such shorter period agreed by Agent) before
the requested conversion or continuation date. Promptly after receiving any such
notice, Agent shall notify each Lender thereof. Each Notice of
Conversion/Continuation shall be irrevocable, and shall specify the amount of
Revolver Loans to be converted or continued, the conversion or continuation date
(which shall be a Business Day), and the duration of the Interest Period (which
shall be deemed to be one month if not specified). If, upon the expiration of
any Interest Period for any LIBOR Revolver Loans, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Revolver Loan into a Base Rate Revolver Loan. Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.


3.1.3Interest Periods. The Borrowers shall select an interest period (“Interest
Period”) of 30, 60, 90 or 180 days to apply to each LIBOR Revolver Loan;
provided, that:


(a)the Interest Period shall begin on the date the Revolver Loan is made or
continued as, or converted into, a LIBOR Revolver Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;


50

--------------------------------------------------------------------------------







(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and


(c)no Interest Period shall extend beyond the Revolver Termination Date.



3.2Fees.


3.2.1Unused Line Fee. The Borrowers shall pay to Agent, for the Pro Rata benefit
of Lenders (other than any Defaulting Lender), a fee equal to the Unused Line
Fee Percentage times the amount by which the Revolver Commitments (other than
the Revolving Commitments of Defaulting Lenders) exceed the average daily
Revolver Usage during any month. Such fee shall be payable monthly in arrears,
on the first day of each month and on the Revolver Commitment Termination Date.


3.2.2LC Facility Fees. The Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders, a fee equal to the Applicable Margin in effect for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable monthly in arrears, on the first day of each month; (b) to
each Issuing Lender, for its own account, a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit issued by such Issuing
Lender, which fee shall be payable monthly in arrears, on the first day of each
month; and (c) to each Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit issued by such Issuing Lender,
which charges shall be paid as and when incurred.


3.2.3Agent Fees. In consideration of arrangement and syndication of the Revolver
Commitments and other services provided hereunder, Borrowers shall pay to Agent
the fees described in the Fee Letter.



3.3Computation of Interest, Fees, Yield Protection. All interest, as well as
fees and other charges calculated on a per annum basis, shall be computed for
the actual days elapsed, based on a year of 360 days. Each determination by
Agent of any interest, fees or interest rate hereunder shall be final,
conclusive and binding for all purposes, absent manifest error. All fees shall
be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate setting forth in
reasonable detail the calculation of the amount or amounts payable by Borrowers
under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error; provided that such certificate from each
such Lender or Issuing Bank shall contain a certification to Borrowers that such
Lender or Issuing Bank is generally requiring reimbursement for the relevant
amounts from similarly situated borrowers under comparable syndicated credit
facilities. The Borrowers shall pay such amounts to the appropriate party within
30 days following receipt of the certificate.



3.4Reimbursement Obligations. The Borrowers shall pay all Extraordinary Expenses
within 10 Business Days of receipt of an invoice (in reasonable detail and
accompanied by backup documentation). The Borrowers shall also reimburse Agent
for all reasonable and documented out-of-pocket legal, examination and appraisal
fees and expenses (in the case of legal fees and expenses, fees and expenses of
one lead firm of counsel to Agent and, if necessary, one (1) local counsel in
each relevant local jurisdiction to Agent incurred by it in connection with (a)
negotiation and preparation of any Loan Documents, including any modification
thereof); (b) administration of and actions relating to any Collateral, Loan
Documents and transactions contemplated thereby, including any actions taken to
perfect or maintain priority of Agent’s Liens on any Collateral, to maintain any
insurance required hereunder or to verify Collateral; and (c) subject to the
limits of Section 10.1.1(b), any examination or appraisal with respect to any
Obligor or Collateral by Agent’s personnel or a third party. All legal fees
shall be charged to Borrowers by Agent’s professionals at their standard hourly
rates, regardless of any alternative fee arrangements that Agent, any Lender or
any of their Affiliates may have with such professionals that otherwise might
apply to this or any other transaction. The Borrowers


51

--------------------------------------------------------------------------------





acknowledge that counsel may provide Agent with a benefit (such as a discount,
credit or accommodation for other matters) based on counsel’s overall
relationship with Agent, including fees paid hereunder.



3.5Illegality. If any Lender reasonably determines that any Applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund LIBOR Revolver Loans, or to
determine or charge interest based on LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
written notice thereof by such Lender to Agent and Borrower Agent, any
obligation of such Lender to make or continue LIBOR Revolver Loans or to convert
Base Rate Revolver Loans to LIBOR Revolver Loans, shall be suspended until such
Lender notifies Agent that the circumstances giving rise to such determination
no longer exist. Upon delivery of such notice, Borrowers shall prepay or, if
applicable, convert all LIBOR Revolver Loans of such Lender to Base Rate
Revolver Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Revolver Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such LIBOR
Revolver Loans. Upon any such prepayment or conversion, Borrowers shall also pay
accrued interest on the amount so prepaid or converted.



3.6Inability to Determine Rates.


(a)Agent will promptly notify Borrower Agent and Lenders if, in connection with
any LIBOR Revolver Loan or request for a LIBOR Revolver Loan, (i) Agent
determines that (1) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable LIBOR Revolver Loan amount or
Interest Period, (2) adequate and reasonable means do not exist for determining
LIBOR for the Interest Period or (3) any Interest Period is not available on the
basis provided herein; or (ii) Agent or Required Lenders determine for any
reason that LIBOR for the Interest Period does not adequately and fairly reflect
the cost to Lenders of funding the LIBOR Revolver Loan. Thereafter, Lenders’
obligations to make or maintain affected LIBOR Revolver Loans (and utilization
of the LIBOR component (if affected) in determining Base Rate) or to make
available such Interest Period shall be suspended until Agent (upon instruction
by Required Lenders in the case of clause (ii) of the preceding sentence)
withdraws the notice, which withdrawal notice Agent agrees to send promptly (and
instruction the Lenders agree to give promptly to Agent), in each case when the
circumstances giving rise to such suspension no longer exist. Upon receipt of
such notice, Borrower Agent may revoke any pending request for a LIBOR Revolver
Loan or, failing that, will be deemed to have requested a Base Rate Revolver
Loan.


(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Agent determines (which determination shall be conclusive
absent manifest error), or the Borrower Agent or Required Lenders notify the
Administrative Agent (with, in the case of the Required Lenders, a copy to the
Borrower Agent) that the Borrower Agent or Required Lenders (as applicable) have
determined, that:


(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary, or


(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Agent has made a public statement identifying a
specific date after which LIBOR or the LIBOR Screen Rate shall no longer be made
available, or used for determining the interest rate of loans denominated in the
applicable currency (such specific date, the “Scheduled Unavailability Date”),
or


(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,
then, reasonably promptly after such determination by the Agent or receipt by
the Administrative Agent of such notice, as applicable, the Agent and the
Borrowers may amend this Agreement to replace LIBOR with an alternate benchmark
rate (including any mathematical or other adjustments to the benchmark (if any)
incorporated therein), giving due consideration to any evolving or then existing
convention for similar


52

--------------------------------------------------------------------------------





syndicated credit facilities denominated in the applicable currency for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment (a “LIBOR Successor Amendment”), shall become effective at 5:00 p.m.
on the fifth Business Day after the Agent shall have posted such proposed LIBOR
Successor Amendment to all Lenders and the Borrowers unless, prior to such time,
Lenders comprising the Required Lenders have delivered to the Agent written
notice that such Required Lenders do not accept such LIBOR Successor Amendment
(in which case, the Agent and the Borrower Agent may propose an alternative
LIBOR Successor Amendment).
If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Agent will promptly so notify the Borrower Agent and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Revolver Loans shall be suspended (to the extent of the affected LIBOR Rate
Loans or Interest Periods), and (y) then the LIBOR component shall no longer be
utilized in determining the Base Rate. Upon receipt of such notice, Borrowers
may revoke any pending request for a Borrowing of, conversion to or continuation
of LIBOR Rate Loans (to the extent of the affected LIBOR Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Revolver Loans (subject to the foregoing
clause (y)) in the amount specified therein.
Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
zero0.75% for purposes of this Agreement.

3.7Increased Costs; Capital Adequacy.


3.7.1Increased Costs Generally. If any Change in Law shall:


(a)Impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any reserve requirement reflected in calculating
LIBOR) or Issuing Bank;


(b)subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Revolver Loan, Letter of
Credit, Revolver Commitment or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(c)impose on any Lender or Issuing Bank or the London interbank market any other
condition affecting this Agreement or any other Loan Document or any LIBOR
Revolver Loans made by such Lender or any Letter of Credit, participation in LC
Obligations;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining, converting or continuing any LIBOR Revolver
Loan (or of maintaining its obligation to make any such LIBOR Revolver Loan) or
to increase the cost to a Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by a Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, within 30 days of receipt of a
certificate of the type specified in Section 3.3 from such Lender or Issuing
Bank, as applicable, Borrowers will pay to it such additional amount(s) as will
compensate it for the additional costs incurred or reduction suffered.
3.7.2Capital Requirements. If a Lender or Issuing Bank determines that a Change
in Law affecting such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s, Issuing
Bank’s or holding company’s capital as a consequence of this Agreement, or such
Lender’s or Issuing Bank’s Revolver Commitments, or the Loans made by, or
participations in LC Obligations or Swingline Loans held by such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender, Issuing Bank or such Lender’s or Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital


53

--------------------------------------------------------------------------------





adequacy), then from time to time within 30 days of receipt of a certificate of
the type specified in Section 3.3, Borrowers will pay to such Lender or Issuing
Bank, as the case may be, such additional amounts as will compensate it or such
Lender’s or Issuing Bank’s holding company for the reduction suffered.


3.7.3Compensation. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs or reductions
suffered more than 90 days (plus any period of retroactivity of the Change in
Law giving rise to the demand) prior to the date that the Lender or Issuing Bank
notifies Borrower Agent of the applicable Change in Law and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor.



3.8Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then such Lender shall use reasonable efforts to designate a different
Lending Office or to assign its rights and obligations hereunder to another of
its offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate the need for such notice or reduce
amounts payable or to be withheld in the future, as applicable; and (b) would
not subject the Lender to any unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it or unlawful. The Borrowers shall
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.



3.9Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Revolver Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Revolver Loan
(other than the LIBOR Revolver Loans made on the Second Amendment Effectiveness
Date) occurs on a day other than the end of its Interest Period, (c) Borrowers
fail to repay a LIBOR Revolver Loan when required hereunder, or (d) a Lender
(other than a Defaulting Lender) is required to assign a LIBOR Revolver Loan
prior to the end of its Interest Period pursuant to Section 13.4, then Borrowers
shall pay to each Lender all losses, expenses and fees (other than loss of
margin) arising from redeployment of funds or termination of match funding. For
purposes of calculating amounts payable under this Section, a Lender shall be
deemed to have funded a LIBOR Revolver Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and period,
whether or not the Revolver Loan was in fact so funded. Such loss and expense to
any Lender shall be deemed to be the amount reasonably determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such LIBOR Revolver Loan had such event not occurred,
at the LIBOR rate that would have been applicable to such LIBOR Revolver Loan
but exclusive of the Applicable Margin relating thereto, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such LIBOR Revolver Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to Borrower and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within thirty (30) days after receipt thereof.



3.10Maximum Interest. Notwithstanding anything to the contrary contained in any
Loan Document, the interest paid or agreed to be paid under the Loan Documents
shall not exceed the maximum rate of non-usurious interest permitted by
Applicable Law (“maximum rate”). If Agent or any Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations under the Loan Documents or, if it exceeds
such unpaid principal, refunded to Borrowers. In determining whether the
interest contracted for, charged or received by Agent or a Lender exceeds the
maximum rate, such Person may, to the extent permitted by Applicable Law, (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
under the Loan Documents.




54

--------------------------------------------------------------------------------






Section 4.
LOAN ADMINISTRATION




4.1Manner of Borrowing and Funding Revolver Loans.


4.1.1Notice of Borrowing.


(a)To request Revolver Loans, Borrower Agent shall give Agent a Notice of
Borrowing no later than (i) 12:00 noon on the requested funding date, in the
case of Base Rate Revolver Loans, and (ii) 12:00 noon, at least three (3)
Business Days (or such shorter period agreed by Agent) prior to the requested
funding date, in the case of LIBOR Revolver Loans; provided, that with respect
to Revolver Loans made on the Second Amendment Effectiveness Date, such notice
shall be provided on the requested funding date. Notices received by Agent after
such time shall be deemed received on the next Business Day. Each Notice of
Borrowing shall be irrevocable and shall specify (A) which Borrower is
requesting a Revolver Loan, (B) the amount of the Borrowing, (C) the requested
funding date (which must be a Business Day), (D) whether the Borrowing is to be
made as a Base Rate Revolver Loan or LIBOR Revolver Loan, and (E) in the case of
a LIBOR Revolver Loan, the applicable Interest Period (which shall be deemed to
be one month if not specified).


(b)Unless payment is otherwise made by Borrowers, the due date of any Obligation
under the Loan Documents (whether principal, interest, fees or other charges
under the Loan Documents, including Extraordinary Expenses, LC Obligations and
Cash Collateral but, for purposes of clarity, excluding Secured Bank Product
Obligations unless otherwise agreed by the Borrower Agent and the Secured Bank
Product Provider in writing) shall be deemed to be a request for a Base Rate
Revolver Loan on the due date in the amount due and the Loan proceeds shall be
disbursed as direct payment of such Obligation. In addition, Agent may, at its
option, charge such amount against any Deposit Account (other than an Excluded
Account containing Tax and Trust Funds) of a Borrower maintained with Agent or
any of its Affiliates.


(c)If a Borrower maintains a disbursement account with Agent or any of its
Affiliates, then presentation for payment of a Payment Item in the account when
there are insufficient funds to cover it shall be deemed to be a request for a
Base Rate Revolver Loan on the presentation date, in the amount of the Payment
Item. Proceeds of such Loan may be disbursed directly to the account.


4.1.2Funding by Lenders. Agent shall promptly notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 12:00 noon on the proposed
funding date for a Base Rate Revolver Loan or by 3:00 p.m. two (2) Business Days
before a proposed funding of a LIBOR Revolver Loan. Each Lender shall fund its
Pro Rata share of a Borrowing in immediately available funds not later than 2:00
p.m. on the requested funding date, unless Agent’s notice is received after the
time provided above, in which case Lender shall fund by 1:00 p.m. on the next
Business Day; provided that, Swingline Loans shall be made as provided in
Section 4.1.3. Subject to its receipt of such amounts from Lenders, Agent shall
disburse the Borrowing proceeds in a manner directed by Borrower Agent. Unless
Agent receives (in sufficient time to act) written notice from a Lender that it
will not fund its Pro Rata share of a Borrowing, Agent may assume that such
Lender has deposited or promptly will deposit its share with Agent, and Agent
may disburse a corresponding amount to Borrowers. If a Lender’s share of a
Borrowing or of a settlement under Section 4.1.3(b) is not received by Agent,
then Borrowers agree to repay to Agent on demand the amount of such share,
together with interest thereon from the date disbursed until repaid, at the rate
applicable to such Borrowing; provided that such Lender shall continue to be a
Defaulting Lender and Borrowers payments hereunder shall not constitute a waiver
or release of claims of Borrowers against such Lender. Agent, a Lender or
Issuing Bank may fulfill its obligations under Loan Documents through one or
more Lending Offices, and this shall not affect any obligation of Obligors under
the Loan Documents or with respect to any Obligations.


4.1.3Swingline Loans; Settlement.


(a)To fulfill any request for a Base Rate Revolver Loan hereunder, Agent may in
its discretion advance Swingline Loans to Borrowers, up to an aggregate
outstanding amount not to exceed 20% of the Revolver Commitments. Each Swingline
Loan shall constitute a Revolver Loan for all purposes, except that payments


55

--------------------------------------------------------------------------------





thereon shall be made to Agent for its own account until settled with or funded
by Lenders hereunder. The obligation of Borrower to repay Swingline Loans shall
be evidenced by the records of Agent and need not be evidenced by any promissory
note.


(b)Settlement of Loans, including Swingline Loans, among Lenders and Agent shall
take place on a date determined from time to time by Agent (but at least weekly,
unless the settlement amount is de minimis), on a Pro Rata basis in accordance
with the Settlement Report delivered by Agent to Lenders. Each Lender (other
than the Swingline Lender, in the case of the Swingline Loans) shall transfer
the amount of such Lender’s Pro Rata share of the outstanding principal amount
of the applicable Loan with respect to which settlement is requested to such
account of Agent as Agent may designate, not later than 1:00 p.m. on such
settlement date. Between settlement dates, Agent may in its discretion apply
payments on Revolver Loans to Swingline Loans, regardless of any designation by
Borrowers or anything herein to the contrary. Each Lender hereby purchases,
without recourse or warranty, an undivided Pro Rata participation in all
Swingline Loans outstanding from time to time until settled. If a Swingline Loan
cannot be settled among Lenders, whether due to an Obligor’s Insolvency
Proceeding or for any other reason, each Lender shall pay the amount of its
participation in the Loan to Agent, in immediately available funds, within one
Business Day after Agent’s request therefor. Lenders’ obligations to make
settlements and to fund participations are absolute, irrevocable and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied.


4.1.4Notices. The Borrowers may request, convert or continue Loans, select
interest rates or transfer funds based on telephonic or electronic instructions
to Agent. The Borrowers shall confirm each such request by prompt delivery to
Agent of a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable. Neither Agent nor any Lender shall have any liability for any loss
suffered by a Borrower as a result of Agent acting on its understanding of
telephonic or electronic instructions from a personPerson believed in good faith
to be a personPerson authorized to give such instructions on a Borrower’s
behalf.



4.2Defaulting Lender. Notwithstanding anything herein to the contrary:


4.2.1Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), all or any part of such Defaulting
Lender’s participation in LC Obligations and Swingline Loans shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata shares (calculated without regard to such Defaulting Lender’s Revolver
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolver Exposure of any non-defaulting Lender to exceed such
non-defaulting Lender’s Revolver Commitment. A Defaulting Lender shall have no
right to vote on any amendment, waiver or other modification of a Loan Document,
except as specifically provided in Section 14.1.1(c).


4.2.2Payments; Fees. Any payment of principal, interest, fees or other amounts
received by Agent for the account of a Defaulting Lender (whether voluntary or
mandatory, at maturity, pursuant to Article XI or otherwise, and including any
amounts made available to Agent by that Defaulting Lender pursuant to Section
9.06), shall be applied at such time or times as may be determined by Agent as
follows:


first, to the payment of any amounts owing by that Defaulting Lender to Agent
hereunder;
second, to the payment on a Pro Rata basis of any amounts owing by that
Defaulting Lender to any applicable Issuing Banks and Swingline Lenders
hereunder;
third, if so reasonably determined by Agent or the Borrower Agent or reasonably
requested by the applicable Issuing Bank or Swingline Lender, to be held as Cash
Collateral at a rate of 100% of the Fronting Exposure of such Defaulting Lender;
fourth, to the funding of any Revolver Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by Agent;


56

--------------------------------------------------------------------------------





fifth, if so determined by Agent or Borrower, to be held in a deposit account
and released in order to satisfy obligations of that Defaulting Lender to fund
Revolver Loans under this Agreement and to Cash Collateralize any Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender;
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement;
seventh, to the payment of any amounts owing to Borrower as a result of any
judgment of a court of competent jurisdiction obtained by Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Revolver Loans or LC Obligations in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Revolver Loans or LC
Obligations were made at a time when the conditions set forth in Section 6.2
were satisfied or waived, such payment shall be applied solely to pay the
Revolver Loans of, and LC Obligations owed to, all non-Defaulting Lenders on a
Pro Rata basis prior to being applied to the payment of any Revolver Loans of,
or LC Obligations owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to Cash Collateralize pursuant to
this Section 4.2.2 shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto. A Lender shall not be
entitled to receive any fees accruing hereunder during the period in which it is
a Defaulting Lender, and the unfunded portion of its Revolver Commitment shall
be disregarded for purposes of calculating the Unused Line Fee Percentage under
Section 4.2.2. To the extent any LC Obligations owing to a Defaulting Lender are
reallocated to other Lenders, Letter of Credit fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such other Lenders. Agent shall
be paid all Letter of Credit fees attributable to LC Obligations that are not
Cash Collateralized by a Person on behalf of Borrowers or reallocated to such
other non-Defaulting Lenders. A Lender shall not be entitled to receive any fees
accruing hereunder while it is a Defaulting Lender and its unfunded Revolver
Commitment shall be disregarded for purposes of calculating the unused line fee
under Section 3.2.1. If any LC Obligations owing to a Defaulted Lender are
reallocated to other Lenders, fees attributable to such LC Obligations under
Section 3.2.2 shall be paid to such Lenders. Except to the extent the LC
Obligations of a Lender are Cash Collateralized by any Person on behalf of
Borrowers, Agent shall be paid all fees attributable to LC Obligations that are
not reallocated.
4.2.3Status; Cure. The Borrowers, Agent and Issuing Bank may agree in writing
that a Lender has ceased to be a Defaulting Lender subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral) Pro Rata shares shall be reallocated without exclusion of the
reinstated Lender’s Revolver Commitments and Revolver Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including its payment of breakage costs for reallocated LIBOR Revolver
Loans) in accordance with the readjusted Pro Rata shares; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of a Borrower while that Lender was a Defaulting Lender.
Unless expressly agreed by Borrowers, Agent and Issuing Bank, no reallocation of
Revolver Commitments and Loans to non-Defaulting Lenders or reinstatement of a
Defaulting Lender shall constitute a waiver or release of claims of any party
hereunder against a Defaulting Lender as a result of such Lender having been a
Defaulting Lender. The failure of any Lender to fund a Loan, to make a payment
in respect of LC Obligations or otherwise to perform obligations hereunder shall
not relieve any other Lender of its obligations under any Loan Document. No
Lender shall be responsible for default by another Lender.



4.3Number and Amount of LIBOR Revolver Loans; Determination of Rate. Each
Borrowing of LIBOR Revolver Loans when made shall be in a minimum amount of
$5,000,000, or an increment of $1,000,000 in excess thereof.




57

--------------------------------------------------------------------------------





No more than 8 Borrowings (or such greater number as is acceptable to Agent) of
LIBOR Revolver Loans may be outstanding at any time, and all LIBOR Revolver
Loans having the same length and beginning date of their Interest Periods shall
be aggregated together and considered one Borrowing for this purpose. Upon
determining LIBOR for any Interest Period requested by Borrowers, Agent shall
promptly notify Borrowers thereof by telephone or electronically and, if
requested by Borrowers, shall confirm any telephonic notice in writing.

4.4Borrower Agent. Each Borrower hereby designates CAI (“Borrower Agent”) as its
representative and agent for all purposes under the Loan Documents, including
requests for and receipt of Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, delivery of Borrower Materials
required to be delivered by Borrowers hereunder, payment of Obligations,
requests for waivers, amendments or other modifications, accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Agent, Issuing Bank or any Lender. Borrower Agent
hereby accepts such appointment. Agent and Lenders shall be entitled to rely
upon, and shall be fully protected in relying upon, any notice or communication
(including any notice of borrowing) delivered by Borrower Agent on behalf of any
Borrower. Agent and Lenders may give any notice or communication with a Borrower
hereunder to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing
Bank and Lenders shall have the right, in its discretion, to deal exclusively
with Borrower Agent for any or all purposes under the Loan Documents. Each
Borrower agrees that any notice, election, communication, representation,
agreement or undertaking by Borrower Agent shall be binding upon and enforceable
against such Borrower.



4.5One Obligation. The Revolver Loans, LC Obligations and other Obligations
constitute one general obligation, on a joint and several basis, of Borrowers
and are secured by Agent’s Lien on all Collateral; provided, that Agent and each
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each Borrower to the extent of any Obligations jointly or severally
owed by such Borrower.



4.6Effect of Termination. Until Full Payment of all Obligations under the Loan
Documents, all undertakings of Borrowers contained in the Loan Documents shall
continue, and Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents. Sections 2.3, 3.4, 3.6, 3.7, 3.9,
5.5, 5.9, 5.10, 12, 14.2, this Section and each indemnity (and related
provisions (including the obligation to return any payments to which an
indemnitee was not entitled to payment)) or waiver given by an Obligor or Lender
in any Loan Document, shall survive Full Payment of the Obligations subject to
the limitations set forth in such Sections, if any.



Section 5.
PAYMENTS




5.1General Payment Provisions. All payments or prepayments of Obligations under
the Loan Documents shall be made in Dollars, without offset, counterclaim or
defense of any kind, free and clear of (and without deduction for) any Taxes
(except as provided in Section 5.9), and in immediately available funds, prior
to 2:00 p.m. (or such later time as Agent may agree in its reasonably
discretion) on the due date or the date fixed for any prepayment hereunder. Any
amounts received after such time may, at the discretion of Agent, be deemed made
on the next Business Day for purposes of calculating interest thereon. Except as
expressly provided herein, all such payments shall be made to Agent at its
offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois 60603. Any
payment of a LIBOR Revolver Loan prior to the end of its Interest Period shall
be accompanied by all amounts due under Section 3.9. Any prepayment of Loans
shall be applied first to Base Rate Revolver Loans and then to LIBOR Revolver
Loans.



5.2Repayment of Revolver Loans. Revolver Loans shall be due and payable in full
on the Revolver Termination Date, unless payment is sooner required hereunder.
Revolver Loans may be prepaid from time to time, without penalty or premium.
Subject to Section 2.1.5, if an Overadvance exists at any time, Borrowers shall,
within three (3) Business Days after any Borrower receives written notice
thereof from Agent, repay Revolver Loans in an amount sufficient to reduce
Revolver Usage to an amount that does not exceed the Borrowing Base (and
thereafter Cash Collateralize such outstanding LC Obligations in an amount equal
to such excess).



5.3Curative Equity. Within 1 Business Day of the date of receipt by any Borrower
of the proceeds of any Curative Equity pursuant to Section 10.4, such Borrower
shall prepay the outstanding principal of the Loans in


58

--------------------------------------------------------------------------------





accordance with Section 5.1 in an amount equal to 100% of such proceeds, net of
any reasonable out-of-pocket expenses incurred in connection with the issuance
of such Curative Equity.



5.4Reserved.



5.5Marshaling; Payments Set Aside. None of Agent or Lenders shall be under any
obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or if Agent, Issuing Bank or any Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person in any Insolvency Proceeding, then to
the extent of such recovery, the Obligation originally intended to be satisfied,
and all Liens, rights and remedies relating thereto, shall be revived and
continued in full force and effect as if such payment or setoff had not
occurred.



5.6Application and Allocation of Payments.


5.6.1Application. Subject to Section 5.6.2, Payments made by Borrowers hereunder
shall be applied (a) first, to Obligations under the Loan Documents then due and
owing, if any; (b) second, to other Obligations specified by Borrowers; and (c)
third, as determined by Agent in its discretion.


5.6.2Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during the existence of an Event of Default under Section 11.1(j),
or during any other Event of Default at the discretion of Agent or Required
Lenders, monies to be applied to the Obligations, whether arising from payments
by Obligors, realization on Collateral, setoff or otherwise, shall be allocated
as follows:
first, to all fees, indemnification, costs and expenses, including Extraordinary
Expenses, owing to Agent;
second, to all other amounts owing to Agent, including Swingline Loans,
Protective Advances, and Revolver Loans and participations that a Defaulting
Lender has failed to settle or fund;
third, to all amounts owing to Issuing Bank (other than Cash Collateralization
of undrawn Letters of Credit);
fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
sixth, to Cash Collateralize all LC Obligations;
seventh, to all Revolver Loans, and to Secured Bank Product Obligations arising
under Hedging Agreements (including Cash Collateralization thereof) up to the
amount of Reserves existing with respect to such Hedging Agreements;
eighth, to all other Secured Bank Product Obligations;
ninth, to all remaining Obligations; and
LAST, to Borrowers.
Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in each category. Agent shall have no
obligation to calculate the amount


59

--------------------------------------------------------------------------------





of any Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the provider fails
to deliver the calculation within five days following request, Agent may assume
the amount is zero. The allocations in this Section are solely to determine the
priorities among Secured Parties and may be changed by agreement of affected
Secured Parties without the consent of any Obligor. No Obligor has any right to
direct the application of payments or Collateral proceeds subject to this
Section 5.6.2.
5.6.3Erroneous Application. Agent shall not be liable for any application of
amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been paid shall be to recover the amount
from the Person that actually received it (and, if such amount was received by a
Secured Party, the Secured Party agrees to return it).



5.7Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Dominion Trigger Period. Any resulting credit
balance shall not accrue interest in favor of Borrowers and shall be made
available to Borrowers as long as no Event of Default exists.



5.8Account Stated. Agent shall maintain, in accordance with its customary
practices, loan account(s) evidencing the Debt of Borrowers hereunder, and each
Borrower confirms that such arrangement shall have no effect on the joint and
several character of its liability for the Obligations. Any failure of Agent to
record anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.
Entries made in a loan account shall constitute presumptive evidence of the
information contained therein. If any information contained in a loan account is
provided to any Person for verification (or inspected in the case of any Person
other than Borrowers), the information shall be conclusive and binding on such
Person for all purposes absent manifest error, except to the extent such Person
notifies Agent in writing within 30 days after receipt (or inspection, as
applicable) that specific information is subject to dispute; provided that
payment by Borrowers to Agent of any amounts owed hereunder which are under
dispute by Borrowers shall not be deemed a waiver of Borrowers’ right to
continue such dispute.



5.9Taxes.


5.9.1Payments Free of Taxes; Obligation to Withhold; Tax Payment.


(a)All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Agent in its discretion) requires the deduction or
withholding of any Tax from any such payment by Agent or an Obligor, then Agent
or such Obligor shall be entitled to make such deduction or withholding based on
information and documentation provided pursuant to Section 5.10.


(b)If Agent or any Obligor is required by the Code to withhold or deduct Taxes,
including backup withholding and withholding taxes, from any payment, then (i)
Agent shall pay the full amount that it determines is to be withheld or deducted
to the relevant Governmental Authority pursuant to the Code, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.


(c)If Agent or any Obligor is required by any Applicable Law other than the Code
to withhold or deduct Taxes from any payment, then (i) Agent or such Obligor, to
the extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (ii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.




60

--------------------------------------------------------------------------------





5.9.2Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Agent’s option, timely reimburse Agent for payment of, any Other
Taxes.


5.9.3Tax Indemnification.


(a)Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable out-of-pocket expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Borrower shall indemnify and hold harmless Agent against any
amount that a Lender or Issuing Bank fails for any reason to pay indefeasibly to
Agent as required pursuant to this Section. Each Borrower shall make payment
within 30 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to Borrowers by a Lender or Issuing Bank (with a copy to Agent), or by Agent on
its own behalf or on behalf of any Recipient, shall be conclusive absent
manifest error.


(b)Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Agent against any Indemnified Taxes attributable to such Lender or
Issuing Bank (but only to the extent Borrowers have not already paid or
reimbursed Agent therefor and without limiting Borrowers’ obligation to do so),
(ii) Agent and Obligors, as applicable, against any Taxes attributable to such
Lender’s failure to maintain a Participant register as required hereunder, and
(iii) Agent and Obligors, as applicable, against any Excluded Taxes attributable
to such Lender or Issuing Bank, in each case, that are payable or paid by Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or Issuing
Bank by Agent shall be conclusive absent manifest error.


5.9.4Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant to
this Section, then upon request and as soon as practicable after payment, Agent
shall deliver to Borrower Agent or Borrower Agent shall deliver to Agent,
respectively, a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment or other evidence of payment reasonably satisfactory
to Agent or Borrower Agent, as applicable.


5.9.5Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall Agent have any obligation to file for or otherwise pursue on behalf of a
Lender or Issuing Bank, nor have any obligation to pay to any Lender or Issuing
Bank, any refund of Taxes withheld or deducted from funds paid for the account
of a Lender or Issuing Bank. If a Recipient determines in its discretion that it
has received a refund of any Taxes as to which it has been indemnified by
Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrowers with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.




61

--------------------------------------------------------------------------------





5.9.6    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Revolver
Commitments, and the repayment, satisfaction, discharge or Full Payment of any
Obligations under the Loan Documents.



5.10Lender Tax Information.


5.10.1Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.


5.10.2Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,


(a)Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on or
prior to the date on which such Lender becomes a Lender hereunder (and from time
to time thereafter upon reasonable request of Borrowers or Agent), executed
originals of IRS Form W 9, certifying that such Lender is exempt from U.S.
federal backup withholding Tax;


(b)Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of originals as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender hereunder (and from time to time thereafter upon reasonable
request of Borrowers or Agent), whichever of the following is applicable:


(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W 8BEN or IRS Form W
8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty,
and (y) with respect to other payments under the Loan Documents, IRS Form W 8BEN
or IRS Form W 8BEN-E, as applicable, establishing an exemption from or reduction
of U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(ii)executed originals of IRS Form W 8ECI;


(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Agent to the effect that such Foreign Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W 8BEN or IRS Form W 8BEN-E, as applicable; or


(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate in form satisfactory to
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, however, that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct or indirect
partner;


62

--------------------------------------------------------------------------------







(c)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and


(d)if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent, such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for them to comply with their obligations under FATCA and to
determine that such Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (d), “FATCA” shall include any amendments made to FATCA
after the date hereof.


5.10.3Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.



5.11Nature and Extent of Each Borrower’s Liability.


5.11.1Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Agent and
Lenders the prompt payment and performance of, all Obligations, except its
Excluded Swap Obligations. Each Borrower agrees that its guaranty obligations
hereunder constitute a continuing guaranty of payment and not of collection,
that such obligations shall not be discharged until Full Payment of the
Obligations under the Loan Documents, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Agent or any
Lender with respect thereto; (c) the existence, value or condition of, or
failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Agent or any Lender in respect thereof (including the release of any security or
guaranty); (d) the insolvency of any Obligor; (e) any election by Agent or any
Lender in an Insolvency Proceeding for the application of Section 1111(b)(2) of
the Bankruptcy Code; (f) any borrowing or grant of a Lien by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code or otherwise;
(g) the disallowance of any claims of Agent or any Lender against any Obligor
for the repayment of any Obligations under Section 502 of the Bankruptcy Code or
otherwise; or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of the Obligations under the Loan Documents.


5.11.2Waivers.


(a)Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel Agent
or Lenders to marshal assets or to proceed against any Obligor, other Person or
security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower. Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
Full Payment of Obligations under the Loan Documents and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is a Borrower. It is agreed among each Borrower, Agent and Lenders that
the provisions of this Section 5.11 are of the essence of the


63

--------------------------------------------------------------------------------





transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.


(b)During the continuance of an Event of Default, Agent and Lenders may, in
their discretion, pursue such rights and remedies as they deem appropriate,
including realization upon Collateral by judicial foreclosure or nonjudicial
sale or enforcement, without affecting any rights and remedies under this
Section 5.11. If, in taking any action in connection with the exercise of any
rights or remedies, Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Agent or any
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower’s rights of
subrogation against any other Person. Agent may bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Agent but shall be credited against
the Obligations. The amount of the successful bid at any such sale, whether
Agent or any other Person is the successful bidder, shall be conclusively deemed
to be the fair market value of the Collateral, and the difference between such
bid amount and the remaining balance of the Obligations shall be conclusively
deemed to be the amount of the Obligations guaranteed under this Section 5.11,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.


5.11.3Extent of Liability; Contribution.


(a)Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.


(b)If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.


(c)This Section 5.11.3 shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their discretion, to condition Loans and Letters of Credit upon a
separate calculation of borrowing availability for each Borrower and to restrict
the disbursement and use of Loans and Letters of Credit to such Borrower based
on that calculation.


(d)Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien as
security for a Swap Obligation becomes effective hereby jointly and severally,
absolutely, unconditionally and irrevocably


64

--------------------------------------------------------------------------------





undertakes to provide funds or other support to each Specified Obligor with
respect to such Swap Obligation as may be needed by such Specified Obligor from
time to time to honor all of its obligations under the Loan Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified
ECP’s obligations and undertakings under this Section 5.11 voidable under any
applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of all Obligations under the Loan Documents. Each
Obligor intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Obligor for all purposes of the Commodity
Exchange Act.


5.11.4Joint Enterprise. Each Borrower has requested that Agent and Lenders make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically. The Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group. The Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage. The Borrowers acknowledge that Agent’s
and Lenders’ willingness to extend credit and to administer the Collateral on a
combined basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.


5.11.5Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity to payment, subrogation, reimbursement, exoneration,
contribution, indemnification or set off, that it may have at any time against
any other Obligor, howsoever arising, to the Full Payment of all Obligations
under the Loan Documents.



Section 6.
CONDITIONS PRECEDENT/SUBSEQUENT




6.1Conditions Precedent to Initial Revolver Loans. In addition to the conditions
set forth in Section 6.2, Lenders shall not be required to fund any requested
Revolver Loan, issue any Letter of Credit, or otherwise extend credit to
Borrowers hereunder, until the date (“Closing Date”) that each of the following
conditions has been satisfied:


(a)Revolver Notes shall have been executed by Borrowers and delivered to each
Lender that requests issuance of a Revolver Note. This Agreement, the Guaranty,
the Security Agreement, the Equity Interest Pledge Agreement and the Fee letter
(or reaffirmations thereof) requested by Agent shall have been duly executed and
delivered to Agent by each of the signatories thereto, and each Obligor (to the
extent a party thereto) shall be in compliance with all terms thereof.


(b)Agent shall have received acknowledgments of all filings or recordations
necessary to perfect its Liens in the Collateral, as well as UCC and Lien
searches and other evidence reasonably satisfactory to Agent that such Liens are
the only Liens upon the Collateral, except Permitted Liens.


(c)Agent shall have received certificates from a Senior Officer of Parent and
each Borrower certifying that, after giving effect to the initial Revolver Loans
and transactions hereunder, (i) it is Solvent; (ii) no Default or Event of
Default exists; and (iii) the representations and warranties set forth in
Section 9 are true and correct.


(d)Agent shall have received a certificate of a duly authorized officer of each
Obligor, certifying (i) that attached copies of such Obligor’s Organic Documents
are true and complete, and in full force and effect, without amendment except as
shown; (ii) that an attached copy of resolutions authorizing execution and
delivery of the Loan Documents is true and complete, and that such resolutions
are in full force and effect, were duly adopted, have not been amended, modified
or revoked, and constitute all resolutions adopted with respect to this credit
facility; and (iii) to the title, name and signature of each Person authorized
to sign the Loan Documents. Agent may conclusively rely on this certificate
until it is otherwise notified by the applicable Obligor in writing.




65

--------------------------------------------------------------------------------





(e)Agent shall have received a written opinion of Sidley Austin LLP with respect
to each Obligor.


(f)Agent shall have received copies of the charter documents of each Obligor,
certified by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization. Agent shall have received good standing
certificates for each Obligor, issued by the Secretary of State or other
appropriate official of such Obligor’s jurisdiction of organization.


(g)No material adverse change in the financial condition of any Obligor or in
the quality, quantity or value of any Collateral shall have occurred since
January 31, 2018.


(h)The Borrowers shall have paid all fees and expenses due and payable to Agent
and Lenders on the Closing Date.


(i)Agent shall have received a copy of the current Credit and Collection
Guidelines in effect on the Closing Date (which may, in the case of Confidential
Information, be redacted).


(j)Agent shall have received an updated Borrowing Base Report prepared as of
April 30, 2018.



6.2Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall in no event be required to make any credit extension hereunder
(including funding any Loan, arranging any Letter of Credit, or granting any
other accommodation to or for the benefit of any Borrower), if the following
conditions are not satisfied on such date and upon giving effect thereto:


(a)No Default or Event of Default exists;


(b)The representations and warranties of each Obligor in the Loan Documents are
true and correct in all material respects (and in all respects with respect to
any representations and warranties which are expressly qualified with
materiality) on the date of, and upon giving effect to, such credit extension
(except for representations and warranties that relate solely to an earlier
date); and


(c)With respect to a Letter of Credit issuance, all LC Conditions are satisfied.
Each request (or deemed request) by a Borrower for any credit extension shall
constitute a representation by Borrowers that the foregoing conditions are
satisfied on the date of such request and on the date of the credit extension.

Section 7.
COLLATERAL




7.1Grant of Security Interest. To secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all of the
following Property of such Borrower (other than Excluded Collateral), whether
now owned or hereafter acquired, and wherever located:


(a)all Contracts and all Third Party Contracts;


(b)all Accounts including Credit Card Accounts;


(c)all Chattel Paper, including electronic chattel paper;


(d)all Commercial Tort Claims, including those shown, as of the Closing Date, on
Schedule 9.1.16;


(e)all Deposit Accounts;


66

--------------------------------------------------------------------------------







(f)all Documents;


(g)all General Intangibles, including Intellectual Property;


(h)all Goods, including Inventory, Equipment and fixtures;


(i)all Instruments;


(j)all Investment Property, including the Equity Interests of each Borrower in
its Subsidiaries set forth on Schedule 7.1(j);


(k)all Letter-of-Credit Rights;


(l)all Supporting Obligations;


(m)all monies, whether or not in the possession or under the control of Agent, a
Lender, or a bailee or Affiliate of Agent or a Lender, including any Cash
Collateral;


(n)all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and


(o)all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.


Each Contract and its related assets shall be released from Agent’s security
interest automatically upon becoming a Securitized Contract without further
action by Agent or any other Person. Each Third Party Contract and its related
assets shall be released from Agent’s security interest automatically upon being
sold to a third party without further action by Agent or any other Person.
Notwithstanding the preceding sentencetwo sentences, Agent shall execute a
release releasing such Contract, Third Party Contract and itstheir respective
related assets from Agent’s security interest upon any Borrower’s request;
provided that Borrowers may not file any UCC-3 financing statements without
Agent’s prior review and approval. If a Securitized Contract is transferred from
a Securitization Subsidiary back to a Borrower, it shall cease being a
Securitized Contract upon such transfer back and, together with its related
security shall again constitute Collateral hereunder.

7.2Lien on Deposit Accounts; Cash Collateral.


7.2.1Deposit Accounts. To further secure the prompt payment and performance of
all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower (other than Excluded Accounts),
including any sums in any blocked or lockbox accounts (if any) or in any
accounts into which such sums are swept. Each Borrower authorizes and directs
each bank or other depository to deliver to Agent all balances in each such
Deposit Account maintained by such Borrower with such depository for application
to the Obligations then outstanding promptly following the receipt by such bank
or other depository institution of a notice of such Dominion Trigger Period.
Each Borrower irrevocably appoints Agent as such Borrower’s attorney-in-fact to
collect such balances to the extent any such delivery is not so made.


7.2.2Cash Collateral. At the request of Borrower Agent, any Cash Collateral may
be invested in Cash Equivalents (so long as no Event of Default exists). Cash
Collateral may be invested, at Agent’s discretion, but Agent shall have no
responsibility for any investment or loss. As security for its Obligations, each
Borrower hereby grants to Agent a security interest in and Lien upon all Cash
Collateral delivered hereunder from time to time, whether held in a segregated
cash collateral account or otherwise. All Cash Collateral and related deposit
accounts shall be


67

--------------------------------------------------------------------------------





under the sole dominion and control of Agent and, subject to Section 12.2, no
Borrower shall have any right to any Cash Collateral until the earlier of (a)
the date on which the circumstances giving rise to the need for such Cash
Collateralization no longer exist, (b) Full Payment of all Obligations in
respect of which such Cash Collateral was posted and (c) a determination is made
by the party for whose benefit such Cash Collateral was posted that it no longer
requires the Cash Collateral.



7.3Real Estate Collateral.


7.3.1Lien on Real Estate. The Obligations shall also be secured by Mortgages
upon the fee owned Real Estate listed on Schedule 7.3. The Mortgages shall be
duly recorded, at Borrowers’ expense, in each office where such recording is
required to constitute a valid and secured first priority Lien (subject to
Permitted Liens) on Real Estate covered thereby. If any Borrower acquires any
fee owned Real Estate after the Closing Date with a fair market value (as
reasonably estimated by Borrower Agent) in excess of $25,000,000, Borrowers
shall promptly notify Agent and, within 90 days (or such later date as Agent may
reasonably agree in its sole discretion), after written request by Agent,
execute, deliver and record a first priority Mortgage (subject to Permitted
Liens), sufficient to create a valid, secured Lien in favor of Agent on such
Real Estate, together with all Related Real Estate Documents.


7.3.2Reserved.


7.3.3Real Estate Collateral. With respect to any lease for a store location or
distribution center a Borrower that restricts the lessee from granting a
Leasehold Mortgage to Agent (a “Restricted Lease”), Borrowers shall use
commercially reasonable efforts to deliver to Agent consents executed by the
landlord under such lease to the execution of a Leasehold Mortgage by Borrower
in favor of Agent for the benefit of the Secured Parties. Upon request by Agent,
Borrower shall execute and deliver to Agent Leasehold Mortgages with respect to
any of its leasehold interests in Real Estate for such store location or
distribution center; provided that Borrower shall not be required to deliver
Leasehold Mortgages with respect to any Restricted Leases to the extent consent
thereto has not been provided by the applicable landlords pursuant to the prior
sentence. Agent shall hold the Leasehold Mortgages, and Agent and each Borrower
agree that no Leasehold Mortgage will create a valid Lien in favor of Agent
until such Leasehold Mortgage is recorded as set forth below. At any time (a)
Availability is less than $25,000,000, or (b) an Event of Default exists, at the
option of Agent the Leasehold Mortgages shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to provide notice to
third party’s of Agent’s Lien on the Real Estate covered thereby.



7.4Reserved.



7.5Other Collateral.


7.5.1Commercial Tort Claims. Borrowers shall promptly notify Agent in writing if
any Borrower has a Commercial Tort Claim (other than, as long as no Event of
Default exists, a Commercial Tort Claim for less than $5,000,000), and shall
take such actions as Agent deems appropriate to subject such claim to a duly
perfected, first priority Lien in favor of Agent for the benefit of the Secured
Parties.


7.5.2Certain After-Acquired Collateral. The Borrowers (i) shall promptly notify
Agent if a Borrower obtains an interest in any Deposit Account (other than an
Excluded Account) and (ii) shall notify Agent concurrently with the delivery of
any Compliance Certificate delivered pursuant to Section 10.1.1(d)(i), if,
during the most recently ended Fiscal Quarter to which such Compliance
Certificate relates, any Borrower obtains any interest in Collateral (other than
Contracts and related assets) consisting of Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights and, in each case, upon Agent’s request, shall promptly take such actions
as Agent deems appropriate to effect Agent’s duly perfected, first priority Lien
(subject to Permitted Liens) on such Collateral, included obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral
included in the Borrowing Base is in the possession of a third party, at Agent’s
reasonable request, Borrowers shall obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent.




68

--------------------------------------------------------------------------------





7.5.3Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Agent or any Lender to, or in any way modify, any
obligation or liability of Borrowers relating to any Collateral. In no event
shall the grant of any Lien under any Loan Document secure an Excluded Swap
Obligation of the granting Obligor.


7.5.4Further Assurances. All Liens granted to Agent for the benefit of the
Secured Parties under the Loan Documents are for the benefit of Secured Parties.
Promptly upon request, Borrowers shall deliver such instruments and agreements,
and shall take such actions, as Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Borrower authorizes Agent to file any
financing statement that describes the Collateral as “all assets” or “all
personal property” of such Borrower, or words to similar effect, and ratifies
any action taken by Agent before the Closing Date to effect or perfect its Lien
on any Collateral.



7.6Contract Legend. If such Contract is tangible chattel paper and has not
become a Securitized Contract, Borrowers shall promptly following the execution
or receipt of a Contract stamp or type in on the Contract the following:
This instrument or agreement is assigned as collateral to JPMorgan Chase Bank,
N.A.

Section 8.
COLLATERAL ADMINISTRATION




8.1Collateral Reports. By the 20th day of each month, Borrowers shall deliver to
Agent (and Agent shall promptly deliver same to Lenders) (a) a Borrowing Base
Report prepared as of the close of business of the previous month; provided that
the NOLV Percentage to be applied to the Value of Eligible Inventory shall be
the NOLV Percentage set forth in the most recent appraisal of Inventory
satisfactory to Agent, a copy of which has been delivered to the Borrowers
(provided, that Borrowing Base Reports shall be delivered weekly by the third
Business Day of each week (x) during an Increased Reporting Period; it being
understood that Eligible Contracts, Eligible Inventory, the CAI Availability
Reserve and the CCI Availability Reserve shall be provided by Borrower on a
monthly basis at all times and (y) during a Covenant Relief Period in the form
attached as Exhibit B to the Third Amendment), (b) an aggregate list of
Borrowers’ Contracts, aged in 30 days contractual delinquency intervals and
separately identifying the revolving Contracts; (c) a calculation of the Past
Due Percent, the Cash Recovery Percent, Collateral Adjustment Percentage, the
Net Charge-Off Percent; (d) an Inventory turn report of Borrowers’ Inventory;
(e) a listing of each Borrower’s Inventory by location, specifying the amount of
Inventory at each location; (f) the summary balances of Borrowers’ Owned
Contract Portfolio and ABS Contract Portfolio and delinquent balances of such
portfolios; and (g) a certificate of an officer of Borrower Agent certifying as
to the accuracy and completeness in all material respects of the foregoing. All
calculations of Availability in any Borrowing Base Report shall originally be
made by Borrowers and certified by a Senior Officer; provided, that Agent may
from time to time review and adjust any such calculation, in its Permitted
Discretion, to the extent the calculation is not made in accordance with this
Agreement or does not accurately reflect the CAI Availability Reserve or CCI
Availability Reserve.



8.2Administration of Contracts.


8.2.1Contracts.


(a)The Borrowers hereby represent and warrant to Agent and Lenders with respect
to the Contracts included in the Borrowing Base, that: (i) each such Contract
represents a bona fide obligation of the Contract Debtor, enforceable in
accordance with its terms (except to the extent enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability); (ii) each existing Contract is for a
liquidated amount payable by the Contract Debtor thereon on the terms set forth
in the Contract therefor or in the schedule thereof delivered to Agent, without
any offset, deduction, defense (including the defense of usury), or counterclaim
(other than to the extent taken into account in the definition of Eligible
Contracts); (iii) to the extent any Contract is in tangible form, there is only
one original “Corporate Copy” counterpart and one original “Store Copy”
counterpart of such Contract executed by the Contract Debtor and any copies of
such original are clearly marked as copies; (iv) the signatures of all Contract
Debtors are genuine and, to the knowledge of Borrowers, each Contract Debtor had
the legal capacity to enter into and execute such documents on the date thereof;
(v) each Borrower maintains policies and procedures


69

--------------------------------------------------------------------------------





designed to achieve compliance with Consumer Finance Laws; and (vi) Borrowers
have complied, in all material respects, with all requirements of Applicable Law
with respect to all such Contracts and related transactions; and have
originated, or acquired, serviced, collected and otherwise administered all
Contracts and conducted Borrowers’ business, in each case in accordance with the
Credit and Collection Guidelines and, in all material respects, all applicable
Consumer Finance Laws. Notwithstanding anything else to the contrary, the
failure of Borrowers to satisfy any of the representations and warranties of
this Section 8.2.1(a)(i) through (iv) with respect to Contracts resulting in an
adjustment to the Borrowing Base of $5,000,000 or less shall not constitute a
breach or Event of Default under this Agreement or any Loan Document but shall
instead result in such materially affected Contracts being excluded from the
determination of, or other appropriate adjustments to, the Borrowing Base.


(b)The Borrowers shall not grant any discount, credit or allowance to any such
Contract Debtor without Agent’s prior written consent, except for discounts,
credits and allowances made or given in the Ordinary Course of Business or in
compliance with the Credit and Collection Guidelines.


(c)Except as provided in Borrowers’ Credit and Collection Guidelines and with
respect to their “direct loan program”, Borrowers shall not accept any note or
other instrument (except a check or other instrument for the immediate payment
of money) with respect to any Contract without Agent’s written consent (such
consent not to be unreasonably conditioned, withheld, delayed or denied). If
Agent consents to the acceptance of any such instrument (which consent shall not
be required in the case of the Borrowers’ “direct loan program”), it shall be
considered as evidence of the Contract and not payment thereof and Borrowers
will promptly deliver such instrument to Agent (other than notes in connection
with the “direct loan program”), endorsed by the applicable Borrower to Agent in
a manner reasonably satisfactory in form and substance to Agent. Regardless of
the form of presentment, demand, notice of protest with respect thereto, the
Contract Debtor shall remain liable thereon until such Instrument is paid in
full.


(d)Agent may rely, in determining which Contracts are Eligible Contracts, on all
statements and representations made by Borrowers with respect thereto.


(e)[Reserved.]The Borrowers hereby represent and warrant to Agent and Lenders
with respect to the Third Party Contracts (i) each Borrower maintains policies
and procedures designed to achieve compliance with Consumer Finance Laws; and
(ii) Borrowers have complied, in all material respects, with all requirements of
Applicable Law with respect to all such Third Party Contracts originated by it
and, at the time this representation and warranty is made, then serviced,
collected or otherwise administered by it and related transactions and have
originated, serviced, collected and otherwise administered all Third Party
Contracts, in each case in accordance with all applicable Consumer Finance Laws
in all material respects.


(f)[Reserved.]


(g)If the Contract is in electronic format, (i) none of the Borrowers or a
custodian or vaulting agent thereof has communicated an “authoritative copy” (as
such term is used in Section 9-105 of the UCC) to any Person other than a
Borrower or an Affiliate of a Borrower (which, in the case of an Affiliate of a
Borrower, is a Person to whom such Borrower has delegated its duties or has
entered into a subservicing arrangement and, in any case, is a Person who has
agreed to hold such “authoritative copy” in trust for such Borrower (or its
assigns)) and (ii) that is maintained by a custodian or vaulting agent, Borrower
shall, upon request by Agent, use commercially reasonable efforts to cause such
custodian or vaulting agent to enter into a control agreement with Agent, which
shall be in form and substance satisfactory to Agent. If the Contract is in
print format, Borrowers shall keep such Contract at the chief executive office
or other safe and secure location as designated by Borrower Agent to Agent from
time to time.


8.2.2Taxes. If any collections received from payments made by Contract Debtors
includes charges for any Taxes, Agent is authorized, in its discretion, to pay
the amount thereof to the proper taxing authority for the account of such
Borrower and to charge Borrowers therefor; provided, that neither Agent nor
Lenders shall be liable for any Taxes that may be due from Borrowers or with
respect to any Collateral.




70

--------------------------------------------------------------------------------





8.2.3Contract Verification. In connection with the conduct of any field
examination, Agent shall have the right, in the name of Agent, any designee of
Agent or any Borrower, to verify the validity, amount or any other matter
relating to any Contracts by mail, telephone or otherwise. Borrowers shall
cooperate fully with Agent in an effort to facilitate and promptly conclude any
such verification process.


8.2.4Maintenance of Dominion Account. The Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. The Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer (if any) and Dominion Account
bank, establishing Agent’s control over and Lien in the lockbox (if any) or
Dominion Account, which may be exercised by Agent during any Dominion Trigger
Period, requiring prompt deposit of all remittances received in the lockbox (if
any) to a Dominion Account. If a Dominion Account is not maintained with JPM,
Agent may, during any Dominion Trigger Period, require prompt transfer of all
funds in such account to a Dominion Account maintained with JPM promptly
following the receipt of a notice of such Dominion Trigger Period by the
applicable bank or depository institution where such account is maintained.
Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement (if any) or Dominion Account, including any claim of accord and
satisfaction or release with respect to any Payment Items accepted by any bank.


8.2.5Proceeds of Collateral. The Borrowers shall request in writing that all
payments on Contracts or otherwise relating to Collateral included in the
Borrowing Base are made directly to a Dominion Account (or a lockbox relating to
a Dominion Account, if any). If any Borrower or its Subsidiary receives cash or
Payment Items with respect to any such Collateral, it shall hold same in trust
for Agent and promptly deposit same into a Dominion Account; provided, that
payments on Securitized Contracts may be remitted to and held by the
Securitization Subsidiary, its agents or the related Permitted ABS Agent and
payments on any Third Party Contract may be remitted to and held by the
purchaser of such Third Party Contract or its trustee, agent or other
representatives and, in each case, shall not be subject to the requirements set
forth above.



8.3Administration of Inventory.


8.3.1Records and Reports of Inventory. Each Borrower shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form reasonably satisfactory to Agent, on such periodic basis as Agent may
request. Each Borrower shall conduct a physical inventory at each of its
locations at least once per calendar year.


8.3.2Returns of Inventory. No Borrower shall return any Inventory to a supplier,
vendor or other Person, whether for cash, credit or otherwise, unless (a) such
return is in the Ordinary Course of Business; (b) no Default, Event of Default
or Overadvance exists or would result therefrom; and (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$7,500,000; and (d) any payment received by a Borrower in excess of the
aggregate amount of $7,500,000 in any month for a return is promptly remitted to
Agent for application to the Obligations.


8.3.3Acquisition and Sale. To Borrowers’ knowledge, each Borrower’s Inventory
included in the Borrowing Base is produced, in all material respects, in
accordance with the FLSA.



8.4Administration of Equipment.


8.4.1Reserved.


8.4.2Reserved.


8.4.3Condition of Equipment. The Equipment is in good operating condition and
repair, and all necessary replacements and repairs have been made so that its
value and operating efficiency are preserved at all times, reasonable wear and
tear and casualty and condemnation excepted.




71

--------------------------------------------------------------------------------






8.5Administration of Deposit Accounts. Schedule 8.5 lists, as of the Closing
Date, all Deposit Accounts maintained by Borrowers, including Dominion Accounts.
Each Borrower shall take all actions necessary to establish Agent’s first
priority Lien (subject to Permitted Liens set forth in Section 10.2.2(i)) on
each Deposit Account (other than an Excluded Account). A Borrower shall be the
sole account holder of each such Deposit Account and shall not allow any Person
(other than Agent and the depository bank) to have control over such Deposit
Accounts or any Property deposited therein. The Borrowers shall promptly notify
Agent of any opening or closing of a Deposit Account (other than an Excluded
Account).



8.6Administration of Credit Card Accounts.


8.6.1Credit Card Agreements. Schedule 8.6.1 is a list of all Credit Card
Agreements as of the Closing Date.


8.6.2Credit Card Processor Notifications. Each Borrower shall deliver to Agent
copies of Credit Card Processor Notifications which have been executed on behalf
of such Borrower and delivered to such Borrower’s Credit Card Issuers and Credit
Card Processors.



8.7General Provisions.


8.7.1Location of Collateral. All tangible items of Collateral, other than
Inventory in transit and, Collateral out for repair and Collateral such as
laptops, phones, mobile hotspots and similar devices utilized by directors,
officers, employees and consultants, shall at all times be kept by Borrowers at
the business locations set forth in Schedule 8.7.1 (as such Schedule may be
updated by Borrowers from time to time at the time of the delivery of a
quarterly Compliance Certificate (it being understood that no violation of this
provision shall be deemed to occur as a result of any Collateral being
maintained at a new business location not previously set forth in Schedule
8.7.1, so long as such Schedule is updated to include such new business location
in connection with the next succeeding delivery of a quarterly Compliance
Certificate)), except that Borrowers may (a) make sales or other dispositions of
Collateral in accordance with Section 10.2.6; and (b) move Collateral to another
location not listed on Schedule 8.7.1 upon 10 Business Days prior written notice
to Agent (or upon such shorter period as Agent may agree in its sole
discretion).


8.7.2Insurance of Collateral; Condemnation Proceeds.


(a)Each Borrower shall maintain insurance with respect to the Collateral, in
such amounts, with insurers and against such risks as are customarily maintained
by similarly situated businesses operating in the same or similar locations. All
proceeds under each policy (other than insurance with respect to business
interruption, workers’ compensation and similar insurance and directors and
officers liability policies) shall name Agent as an additional insured or loss
payee, as applicable. Unless Agent shall agree otherwise, each such policy shall
include satisfactory endorsements to the extent available (i) showing Agent as
loss payee; (ii) requiring 30 days prior written notice to Agent in the event of
cancellation of the policy for any reason what so ever except 10 days notice
shall be given for cancellation due to non-payment of premium; and (iii)
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. From time to time upon Agent’s reasonable request, Borrowers shall
deliver to Agent the certified copies of its insurance policies and updated
flood plain searches. If any Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all claims reports made to insurance
companies with respect to Collateral included in the Borrowing Base, in each
case in excess of $10,000,000. While no Event of Default exists, Borrowers may
settle, adjust or compromise any insurance claim, as long as the proceeds of any
insurance with respect to Collateral included in the Borrowing Base are
delivered to Agent. If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.




72

--------------------------------------------------------------------------------





(b)Any proceeds of insurance (other than proceeds from business interruption,
workers’ compensation and similar insurance and directors and officers
insurance) and any awards arising from condemnation of any Collateral shall be
paid to Agent and shall be deposited in the Dominion Account.


(c)After Agent’s receipt of any insurance proceeds or condemnation awards
relating to any loss or destruction of Equipment or Real Estate, Borrowers may
use such proceeds or awards to repair or replace such Equipment or Real Estate
as long as (i) no Event of Default exists and is continuing; (ii) such repair or
replacement is promptly undertaken and concluded; (iii) the repaired or replaced
Property is free of Liens, other than Permitted Liens; and (iv) to the extent
such award relates to Real Estate subject to a Mortgage or Leasehold Mortgage,
the aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $10,000,000.


8.7.3Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Borrowers. Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.


8.7.4Defense of Title to Collateral. Each Borrower shall at all times defend its
title to Collateral and Agent’s Liens therein against all Persons, claims and
demands whatsoever, except Permitted Liens.



8.8Power of Attorney. Each Borrower hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Borrower’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may (but shall have no obligation to), without notice and
in either its or a Borrower’s name, but at the cost and expense of Borrowers:


(a)Endorse a Borrower’s name on any Payment Item or other proceeds of Collateral
(including proceeds of insurance) that come into Agent’s possession or control
for deposit in a Dominion Account; and


(b)During the continuance of an Event of Default, with respect to any Collateral
(i) send notices to Contract Debtors of the assignment of their Contracts,
demand and enforce payments on Contracts, by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Contract; (ii)
settle, adjust, modify, compromise, discharge or release any claims with respect
to amounts due on Contracts or other Collateral, or any legal proceedings
brought to collect on Contracts or other Collateral, (iii) collect, liquidate,
and receive balances in Deposit Accounts or investment accounts, and take
control, in any manner, of proceeds of Collateral; (iv) prepare, file and sign a
Borrower’s name to a proof of claim or other document in a bankruptcy of a
Contract Debtor, or to any notice, assignment or satisfaction of Lien or similar
documents; (v) receive, open and dispose of mail addressed to a Borrower, and
notify postal authorities to deliver any such mail to an address designated by
Agent; (vi) endorse any Chattel Paper, Document, Instrument, bill of lading, or
other document or agreement relating to any Contract, Inventory or other
Collateral; (vii) use a Borrower’s stationery and sign its name to verifications
of Contract and notices to Contract Debtors; (viii) use information contained in
any data processing, electronic, or other information systems relating to
Collateral; (ix) make and adjust claims under insurance policies; (x) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s acceptance or other instrument for which a Borrower is a
beneficiary; (xi) following three (3) Business Days’ written notice to Borrower
Agent, exercise any voting or other rights under or with respect to any
Investment Property; and (xii) take all other lawful actions as Agent deems
appropriate to fulfill any Borrowers’ obligations under the Loan Documents.



Section 9.
REPRESENTATIONS AND WARRANTIES





73

--------------------------------------------------------------------------------






9.1General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Revolver Commitments, Revolver
Loans and Letters of Credit, Parent and each Borrower represents and warrants
that:


9.1.1Organization and Qualification. Parent and its Subsidiaries are duly
organized, validly existing and in good standing under the laws of the
jurisdiction of their organization, except where the failure to be so organized
or validly existing (other than in the case of a Borrower) or in good standing
could not reasonably be expected to have a Material Adverse Effect. Parent and
its Subsidiaries are duly qualified, authorized to do business and in good
standing in each jurisdiction where failure to be so qualified could reasonably
be expected to have a Material Adverse Effect. No Obligor is an EEA Financial
Institution.


9.1.2Power and Authority. Each Obligor is duly authorized to execute, deliver
and perform its obligations under the Loan Documents to which it is a party. The
execution, delivery and performance by each Obligor of the Loan Documents to
which it is a party have been duly authorized by all necessary Corporate or
organizational action, and do not (a) require any consent or approval of any
holders of Equity Interests of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor, except with respect to contravention, violation or imposition of
any Lien referred to in clauses (c) and (d) above, could not reasonably be
expected to result in a Material Adverse Effect.


9.1.3Enforceability. Each Loan Document is a legal, valid and binding obligation
of each Obligor party thereto, enforceable against such Obligor in accordance
with its terms, except as enforceability may be limited by bankruptcy,
fraudulent transfer, insolvency, reorganization, moratorium, administration or
similar laws relating to, limiting or otherwise affecting creditors’ rights or
by equitable principles or principles of public order relating to
enforceability.


9.1.4Capital Structure. Schedule 9.1.4 sets forth, as of the Closing Date, for
each Subsidiary of Parent, its name, its jurisdiction of organization and its
authorized and issued Equity Interests. Parent or its applicable Subsidiary has
good title to its Equity Interests in its Subsidiaries, subject only to Agent’s
Lien and Permitted Liens, and all such Equity Interests are duly issued, fully
paid and non-assessable. As of the Closing Date, except as set forth in Schedule
9.1.4, there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of or any of its Subsidiaries or Parent.


9.1.5Corporate Names; Locations. During the five years preceding the Closing
Date, except as shown on Schedule 9.1.5, neither Parent nor any of its
Subsidiaries has been known as or used any corporate, fictitious or trade names,
has been the surviving corporation of a merger or combination, or has acquired
any substantial part of the assets of any Person. As of the Closing Date, the
chief executive offices and other places of business of Parent and its
Subsidiaries are shown on Schedule 8.7.1.


9.1.6Title to Properties; Priority of Liens. Each of Parent and its Subsidiaries
has good and indefeasable title to (or valid leasehold interests in) all of its
Real Estate, and good title to all of its personal Property reflected in any
financial statements delivered to Agent or Lenders, in each case free of Liens
except Permitted Liens and minor defects in title to its Real Estate that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purpose. Each of Parent and its
Subsidiaries has paid and discharged all lawful claims that, if unpaid, could
become a Lien on its Properties, in each case other than Permitted Liens.
Subject to actions required to be taken by Agent, including the filing of UCC-1
financing statements, all Liens of Agent in the Collateral will be duly
perfected, first priority Liens, subject only to Permitted Liens.


9.1.7Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Parent and its
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present the financial positions
and results of operations of Parent and its Subsidiaries at the dates and for
the periods indicated, subject, in the case of certain interim statements,


74

--------------------------------------------------------------------------------





to the absence of footnotefootnotes and normal year-end adjustments. All
projections pertaining to Parent and its Subsidiaries delivered from time to
time to Agent and Lenders by or on behalf of the Obligor have been prepared in
good faith, based on assumptions believed to be reasonable in light of the
circumstances at such time, it being understood that (a) whether or not such
projections are in fact achieved will depend upon future events which are beyond
the control of Parent or any of its Subsidiaries, (b) no assurance can be given
that such projections will be realized, (c) actual results may vary from the
projections and such variations may be material and (d) the projections should
not be regarded as a representation by Parent or any of its Subsidiaries or
their management that the projected results will be achieved. Since January 31,
2019, there has been no change in the financial condition of Parent or any of
its Subsidiaries (when taken as a whole) that could reasonably be expected to
have a Material Adverse Effect. Each Borrower and its Subsidiaries, taken as a
whole, are Solvent.


9.1.8Reserved.


9.1.9Taxes. Parent and each of its Subsidiaries have filed all federal and other
material tax returns that it is required by Applicable Law to file, and has
paid, caused to be paid or made provision for the payment of, all material Taxes
upon it, its income and its Properties that are due and payable, except in each
case to the extent constituting Permitted Liens.


9.1.10Reserved.


9.1.11Intellectual Property. Each of Parent and its Subsidiaries owns or has the
lawful right to use all Intellectual Property necessary for the conduct of its
business, without conflict with any rights of others except for any such failure
to own or have rights, conflict of infringement that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
There is no pending or, to Parent’s or any Borrower’s knowledge, Intellectual
Property Claim threatened in writing with respect to Parent, any of its
Subsidiaries or any of their Intellectual Property which could reasonably be
expected to result in a Material Adverse Effect. All material Intellectual
Property owned, used or licensed by, or otherwise subject to any interests of,
Parent or its Subsidiaries is shown on Schedule 9.1.11 (as such Schedule may be
updated by Borrowers from time to time at the time of the delivery of a
Compliance Certificate in accordance with Section 10.1.2). It is understood and
agreed that the representation and warranty set forth in this Section 9.1.11, as
it relates to items disclosed on Schedule 9.1.11, shall be deemed not to have
been breached to the extent any information set forth on such Schedule changes,
so long as such Schedule is updated to reflect such changes in connection with
the next succeeding delivery of a quarterly Compliance Certificate.


9.1.12Governmental Approvals. Each of Parent and its Subsidiaries have, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. To each
Borrowers’ knowledge, all necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Parent and its Subsidiaries have complied
with all foreign and domestic laws with respect to the shipment and importation
of any goods or Collateral, in each case except where the failure to have such
license, permit or certificate or noncompliance could not reasonably be expected
to have a Material Adverse Effect.


9.1.13Compliance with Laws. Each of Parent and its Subsidiaries has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all Applicable Law (including all Consumer Finance Laws),
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect. There are no citations, notices or orders of material
non-compliance issued to Parent or any of its Subsidiaries under any Applicable
Law, except as could not reasonably be expected to result in a Material Adverse
Effect.


9.1.14Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, to Parent’s or any Borrower’s knowledge, neither Parent’s nor any of its
Subsidiaries’ past or present operations, Real Estate or other Properties are
subject to any federal, state or local investigation to determine whether any
remedial action is needed to address any Environmental Release that could
reasonably be expected to have a Material Adverse Effect. Neither Parent nor any
of its Subsidiaries has received any Environmental Notice that could reasonably
be expected


75

--------------------------------------------------------------------------------





to have a Material Adverse Effect. Neither Parent nor any of its Subsidiaries
has knowledge of any facts or conditions that would reasonably be expected to
result in any material contingent liability with respect to any Environmental
Release, environmental pollution or hazardous material on any Real Estate now
or, to Parent’s or any Borrower’s knowledge, previously owned, leased or
operated by it, in each case which could reasonably be expected to result in a
Material Adverse Effect.


9.1.15Burdensome Contracts. Neither Parent nor any of its Subsidiaries is a
party or subject to any contract, agreement or charter restriction that could
reasonably be expected to have a Material Adverse Effect.


9.1.16Litigation. Except as shown on Schedule 9.1.16, there are no proceedings
or investigations pending or, to Parent’s or any Borrower’s knowledge,
threatened in writing against Parent or its Subsidiaries, or any of their
businesses, operations or Properties that (a) as of the Closing Date, relate to
any Loan Documents or transactions contemplated thereby or (b) could reasonably
be expected to have a Material Adverse Effect. Neither Parent nor its
Subsidiaries are in default with respect to any order, injunction or judgment of
any Governmental Authority.


9.1.17No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default.


9.1.18ERISA. Except as could not reasonably be expected, whether individually or
in the aggregate, to result in a Material Adverse Effect:


(a)Each Plan is in compliance in all respects with the applicable provisions of
ERISA, the Code, and other federal and state laws. Each Plan that is intended to
qualify under Section 40l(a) of the Code has received a favorable determination
letter from the IRS or an application for such a letter has been submitted to
the IRS with respect thereto and, to the knowledge of Borrowers, nothing has
occurred which would prevent, or cause the loss of, such qualification. Each
Obligor and ERISA Affiliate has met all applicable requirements under the Code,
ERISA and the Pension Protection Act of 2006, and no application for a waiver of
the minimum funding standards or an extension of any amortization period has
been made with respect to any Plan.


(b)There are no pending or, to the knowledge of Borrowers, threatened claims,
actions or lawsuits, or action by any Governmental Authority, with respect to
any Plan. To the knowledge of the Borrowers, there has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan.


(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) as
of the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Code) is at least
60% (iii) no Obligor or ERISA Affiliate has incurred any liability to the PBGC
except for the payment of premiums, and no premium payments are due and unpaid;
(iv) no Obligor or ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by its plan administrator or the PBGC such that there remains
material liability in connection therewith.


(d)With respect to any Foreign Plan, (i) all employer contributions required by
law or by the terms of the Foreign Plan have been made and (ii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.


9.1.19Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between Parent or its
Subsidiaries and any customer or supplier, or any group of customers or
suppliers, which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect.


9.1.20Labor Relations. Except as described on Schedule 9.1.20, as of the Closing
Date, neither Parent nor its Subsidiaries are party to or bound by any
collective bargaining agreement. There are no material grievances, disputes or
controversies with any union or other organization of Parent or its
Subsidiaries’ employees that could reasonably be expected to have a Material
Adverse Effect, or, to any Borrower’s knowledge, any asserted or


76

--------------------------------------------------------------------------------





threatened strikes, material work stoppages or material demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect.


9.1.21Reserved.


9.1.22Not a Regulated Entity. No Obligor is an “investment company” or a “person
directly or indirectly controlled by or acting on behalf of an investment
company” within the meaning of the Investment Company Act of 1940.


9.1.23Margin Stock. Neither Parent nor its Subsidiaries are engaged, principally
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock. No Revolver Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose in any manner that would result in a violation of
Regulations T, U or X of the Board of Governors.


9.1.24OFAC. No Borrower, Subsidiary or, to the knowledge of any Borrower, any
director, officer, employee, agent or representative thereof, is or is owned or
controlled by any individual or entity that is currently the target of any
Sanction or is located, organized or resident in a Designated Jurisdiction.


9.1.25Benefit Plans. Parent and each Borrower represents and warrants as of the
First Amendment Effective Date that Parent nor any of its Subsidiaries is not
and will not be using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Revolver Loans, the Letters of Credit or the Revolver
Commitments.


9.1.26Beneficial Ownership Certification. As of the First Amendment Effective
Date, the information included in the Beneficial Ownership Certification, if
applicable, is true and correct in all respects.



9.2Complete Disclosure. As of the Closing Date only, none of the written
reports, Loan Documents, financial statements, certificates or other written
information (other than any projections, pro formas, budgets, and other
forward-looking information and information of a general economic or industry
nature) concerning Parent and its Subsidiaries furnished by or at the direction
of any Obligor to Agent and the Lenders prior to the Closing Date in connection
with the negotiation of this Agreement or any other Loan Document, when taken as
a whole, contains, as of the date furnished, any material misstatement of fact
or omits to state any material fact necessary to make the statements therein not
materially misleading in light of the circumstances under which such statements
were made.



Section 10.
COVENANTS AND CONTINUING AGREEMENTS




10.1Affirmative Covenants. As long as any Revolver Commitments are outstanding
and the Full Payment of the Obligations has not occurred, Parent and each
Borrower shall, and shall cause each of their Subsidiaries to:


10.1.1Inspections; Appraisals.


(a)Permit Agent from time to time, subject (unless a Default or Event of Default
exists) to reasonable notice and during normal business hours, to visit and
inspect the Properties of the Obligors, inspect, audit and make extracts from
Obligors’ books and records, and discuss with its officers, employees, agents,
advisors and independent accountants Obligors’ business, financial condition,
assets and results of operations (it being understood that a representative of
Parent shall be allowed to be present in any discussions with independent
accountants). Lenders may participate in any such visit or inspection, at their
own expense. None of Agent, any Issuing Bank or Lenders shall have any duty to
any Obligor to make any inspection, nor shall Agent have any obligation to (but
Agent may) share any results of any inspection, appraisal or report with any
Obligor. The Borrowers acknowledge that all inspections, appraisals and reports
are prepared by Agent and Lenders for their purposes, and Borrowers shall not be
entitled to rely upon them. No Borrowing Base calculation shall include
Collateral acquired in a Permitted Acquisition or otherwise outside the Ordinary
Course of Business until completion of applicable field examinations and
appraisals


77

--------------------------------------------------------------------------------





(which shall not be included in the limits provided in Section 10.1.1(b))
satisfactory to Agent and delivery to Agent of any material documents related to
such Permitted Acquisition.


(b)Reimburse Agent for all its reasonable out-of-pocket charges, costs and
expenses in connection with (i) examinations of Obligors’ books and records or
any other financial or Collateral matters as it deems appropriate, up to two (2)
times per Loan Year (provided, that if at all times during such Loan Year (other
than during the Covenant Relief Period), Availability measured as of each
month-end (as reflected in the Loan Account) is greater than or equal to 40% of
the Borrowing Base, Borrowers shall be obligated to only reimburse Agent for one
(1) such examination conducted during such Loan Year); and (ii) appraisals of
Inventory up to two (2) times per Loan Year (provided, that if at all times
during any Loan Year, the Inventory Formula Amount is less than 10% of the
Borrowing Base and Availability measured as of each month-end (as reflected in
the Loan Account) is greater than 10% of the Borrowing Base, Borrowers shall be
obligated to only reimburse Agent for one (1) such appraisal conducted during
such Loan Year); provided, that if an examination or appraisal is initiated
during the existence of an Event of Default, all charges, costs and expenses
therefor shall be reimbursed by Borrowers without regard to such limits. Subject
to and without limiting the foregoing, Parent and Borrowers shall pay Agent’s
then standard charges for each day that an employee of Agent or its Affiliates
is engaged in any examination activities, and shall pay the standard charges of
its internal appraisal group.


(c)Notwithstanding anything to the contrary contained in the Loan Documents,
none of Parent, Borrowers and any of their Subsidiaries shall be required to
disclose or provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of such Person or any of its
Subsidiaries or any of their respective customers and/or suppliers, (ii) in
respect of which disclosure to Agent or any Lender (or any of their respective
representatives) is prohibited by any Applicable Law, (iii) that is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iv) in respect of which Parent, Borrowers or any Subsidiary owes
confidentiality obligations to any third party (information of the type set
forth in clauses (i) through (iv) collectively, “Confidential Information”).


10.1.2Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP reflecting all financial transactions; and furnish
to Agent (provided, that the documents required to be delivered pursuant to
clauses (a), (b) and (h) below shall be deemed to have been delivered on the
date on which such documents are posted on the Securities and Exchange
Commission’s website at www.sec.gov):


(a)as soon as available, and in any event no later than (i) 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Parent and its Subsidiaries, which
consolidated statements shall be audited and certified by a firm of independent
certified public accountants of nationally recognized standing selected by
Parent or otherwise acceptable to Agent (which audit shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for any such qualification
pertaining to the maturity of any Debt occurring within 15 months of the
relevant audit or any breach or anticipated breach of any financial covenant)),
and shall set forth in comparative form corresponding figures for the preceding
Fiscal Year; and (ii) 60 days after the end of each Fiscal Year, internal
management financial statements (balance sheet, statement of income, and cash
flow statement) as of the end of such Fiscal Year, on a consolidated basis for
Parent and its Subsidiaries; provided, that the financial statements delivered
pursuant to this clause (ii) shall be delivered to Agent for informational
purposes only and the calculation of the Applicable Margin in the manner
described therein;


(b)as soon as available, and in any event no later than 45 days after the end of
each Fiscal Quarter that is not the last Fiscal Quarter of a Fiscal Year,
unaudited balance sheets as of the end of such Fiscal Quarter and the related
statements of income and cash flow for such Fiscal Quarter and for the portion
of the Fiscal Year then elapsed, on a consolidated basis for Parent and its
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by chief financial officer (or other officer
holding a similar role) of Parent as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results


78

--------------------------------------------------------------------------------





of operations of Parent and its Subsidiaries on a consolidated basis as of such
date and for such Fiscal Quarter and period, subject to normal year-end
adjustments and the absence of footnotes;


(c)as soon as available, and in any event within 30 days after the end of each
month that is not the last month of a Fiscal Year or Fiscal Quarter, internal
management financial statements (balance sheet, statement of income, and cash
flow statement) as of the end of such month, on a consolidated basis for Parent
and its Subsidiaries, setting forth in comparative form corresponding figures
for (i) the preceding Fiscal Year and (ii) such period set forth in the
projections delivered pursuant to Section 10.1.2(f) hereof, in each case on a
month-to-date and year-to-date basis with respect to profit and loss and cash
flow statements, in each case certified by the chief financial officer (or other
officer holding a similar role) of Parent as prepared in accordance with its
normal internal, interim reporting practices;


(d)within the time frame specified for the delivery of financial statements
under clauses (a)(i), (a)(ii) and (b) above, (i) a Compliance Certificate
executed by the chief financial officer (or other officer holding a similar
role) of Parent; provided, that the Compliance Certificate delivered with the
financial statements pursuant to clause (a)(ii) shall be delivered to Agent for
informational purposes and the calculation of the Applicable Margin in the
manner described in the definition thereof only and (ii) a copy of the Credit
and Collection Guidelines if changes have been made since the Closing Date or
the date of the most recent delivery of the Credit and Collection Guidelines
(which Credit and Collection Guidelines may, in the case of Confidential
Information, be redacted);


(e)together with the financial statements delivered pursuant to
Section 10.1.2(a)(i), a copy of the final management letters (if any) submitted
to Borrowers by their accountants in connection with such financial statements,
if any;


(f)not later than 60 days after the commencement of each Fiscal Year,
projections of Parent’s consolidated balance sheets, results of operations, cash
flow and Availability for such Fiscal Year, month by month;


(g)at Agent’s reasonable request, a listing of each Borrower’s trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form satisfactory to Agent;


(h)promptly after the sending or filing thereof, copies of any proxy statements,
financial statements or reports that Parent or any Borrower has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that Parent or any Borrower
files with any Governmental Authority, except the Securities and Exchange
Commission (which shall be deemed to have been delivered when filed), or any
securities exchange; and copies of any press releases or other statements made
available by Parent or a Borrower to the public concerning material changes to
or developments in the business of Parent or such Borrower;


(i)evidence as to Borrowers’ compliance with Consumer Finance Laws as reasonably
requested by Agent from time to time;


(j)promptly, notice of any designation of any Real Estate subject to a Mortgage
or Leasehold Mortgage as being located in a special flood hazard zone;


(k)during the Covenant Relief Period, with each Borrowing Base Report (and such
other times as reasonably requested by Agent), Borrowers shall provide a
calculation of Liquidity to Agent together with such information as Agent may
reasonably request; and


(l)(k) such other reports and information (financial or otherwise) as Agent may
reasonably request (at its reasonable discretion or at the reasonable request of
any Lender) from time to time in connection with any Collateral or the financial
condition or business of any Obligor.




79

--------------------------------------------------------------------------------





Information required to be delivered pursuant to this Section 10.1.2 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall be have been posted by
Agent on SyndTrak, IntraLinks or a similar site to which the Agent and the
Lenders have been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov or on the website of
Parent. Information required to be delivered pursuant to this Section 10.1.2 may
also be delivered by electronic communications pursuant to procedures approved
by the Agent. Each Lender shall be solely responsible for timely accessing
posted documents and maintaining its copies of such documents.
10.1.3Notices. Notify Agent and Lenders in writing, promptly after a Senior
Officer of Borrower Agent obtains knowledge thereof, of any of the following
that affects an Obligor: (a) the commencement of any proceeding or investigation
which would reasonably be expected to have a Material Adverse Effect; (b) any
default under or termination of a Material Contract; (c) the existence of any
Default or Event of Default; (d) the occurrence of any event (including any
Intellectual Property Claim, violation or asserted violation of Applicable Law
(including ERISA, OSHA, FLSA and Environmental Laws), an Environmental Release,
ERISA Event or Regulatory Event) that would reasonably be expected to have a
Material Adverse Effect; (e) any judgment in an amount exceeding the Threshold
Amount; (g) any written allegation, claim, fact or circumstance indicating that
any ContractThird Party Contract, Contract originated by it or, at the time of
such event, then serviced, collected or otherwise administered by it, Credit and
Collection Guidelines, act, omission or business practice of Parent, any Obligor
or any Subsidiary violates or fails to comply with any Consumer Finance Law and
which allegation, claim, fact or circumstance claims damages in excess of the
Threshold Amount; and (h) the sale of any Inventory on consignment or approval
or any other basis under which the customer may return or require a Borrower to
repurchase such Inventory.


10.1.4Landlord and Storage Agreements. Upon request, provide Agent with copies
of all existing agreements, between an Obligor and any landlord, warehouseman,
processor, shipper, bailee or other Person that owns any premises at which any
Collateral may be kept or that otherwise may possess or handle any Collateral.


10.1.5Compliance with Laws. Comply with all Applicable Laws, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws regarding
collection and payment of Taxes, and maintain all Governmental Approvals
necessary to the ownership of its Properties or conduct of its business, unless
failure to comply (other than failure to comply with Anti-Terrorism Laws with
which the Borrowers and their Subsidiaries shall comply in all material
respects) or maintain could not reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, if an
Environmental Release which could reasonably be expected to result in a Material
Adverse Effect requiring remediation under Environmental Laws occurs at or on
any Properties of Parent or its Subsidiaries, Parent, the relevant Borrower or
the applicable Subsidiary shall act, or shall cause the legally responsible
party to act, in each case promptly and diligently to investigate and report to
Agent and, as required by Environmental Laws, to all appropriate Governmental
Authorities the extent of, and to undertake or cause the legally responsible
party to undertake appropriate and necessary remedial action to address such
Environmental Release as required by applicable Environmental Laws.


10.1.6Taxes. Pay and discharge all material Taxes prior to the date on which
they become delinquent or penalties attach, unless such Taxes are not overdue by
more than 30 days or (i) such Taxes are being Properly Contested or (ii) the
failure to pay such Taxes could not reasonably be expected to result in a
Material Adverse Effect.


10.1.7Insurance. Maintain insurance with insurers with respect to the Properties
and business of Borrowers and its Subsidiaries of such type, in such amounts,
and with such coverages and deductibles as are customary for companies similarly
situated and operating in the same or similar locations.


10.1.8Licenses. Except as could not reasonably be expected to result in a
Material Adverse Effect: keep each License affecting any Collateral (including
the manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and its Subsidiaries in full force and effect; notify
Agent, upon its request, of any modification to any such License; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any such License.


80

--------------------------------------------------------------------------------







10.1.9Future Subsidiaries. Promptly notify Agent upon any Person becoming a
Subsidiary of Parent (including, without limitation, upon the formation of any
Subsidiary that is a Delaware Divided LLC) and, if such Person is neither a
Foreign Subsidiary nor a Securitization Subsidiary, cause it to guaranty the
Obligations in a manner reasonably satisfactory to Agent, and to execute and
deliver such documents, instruments and agreements and to take such other
actions as Agent shall reasonably require to evidence and perfect a Lien in
favor of Agent (for the benefit of Secured Parties) on all assets of such
Person.


10.1.10Reserved.


10.1.11Reserved.


10.1.12Charge-Off Policy. The Borrowers shall establish and implement a policy
for charging off the unpaid balance of its delinquent Contracts as set forth in
the Credit and Collections Guidelines.


10.1.13Loss Reserve. Parent and its Subsidiaries shall maintain, on a
consolidated basis, loss reserves at all times during the term of the Agreement
in amounts required to be maintained under GAAP.


10.1.14Beneficial Ownership Regulation. Promptly following any request therefor,
provide information and documentation reasonably requested by the Agent or any
Lender for purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act and the Beneficial Ownership Regulation.


10.1.15Anti-Cash Hoarding. If, on any day, there shall be Revolver Loans
outstanding and the sum of unrestricted cash and Cash Equivalents of the Parent,
Borrowers and their Subsidiaries (other than a Securitization Subsidiary) in the
aggregate among all such Persons in excess of $100,000,000, then, the Borrowers
shall apply such amounts in excess of $100,000,000 on the second following
Business Day to prepay the outstanding principal balance of the Revolver Loans
(without premium or penalty). Amounts prepaid pursuant to this Section 10.1.15
may be reborrowed in accordance with Section 2.1.


10.1.16Minimum Liquidity. At all times during the Covenant Relief Period,
Borrowers shall maintain Liquidity in an amount greater than $125,000,000.


10.1.17Minimum Availability. At all times during the Covenant Relief Period,
maintain Availability in an amount equal to the greater of (i) 25% of the
Borrowing Base and (ii) $75,000,000.



10.2Negative Covenants. As long as any Revolver Commitments are outstanding and
the Full Payment of the Obligations has not occurred, Parent and each Borrower
shall not, and shall not permit any of its Subsidiaries to:


10.2.1Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)the Obligations;


(b)(i) Subordinated Debt; and (ii) unsecured Debt of Parent or its Subsidiaries
so long as, in the case of this clause (b)(ii), after giving effect to such
Debt, Parent shall be in Pro Forma Compliance with the covenants set forth in
Section 10.3.2 and 10.3.3 and such Indebtedness have a maturity no earlier than
the date that is 91 days after the Revolver Termination Date;


(c)Permitted Purchase Money Debt;


(d)Debt (other than the Obligations, Subordinated Debt and Permitted Purchase
Money Debt), but only to the extent outstanding on the Closing Date and not
satisfied with proceeds of the initial Revolver Loans;


81

--------------------------------------------------------------------------------







(e)Debt that is assumed or acquired in connection with any Acquisition permitted
hereunder or the acquisition of any asset or group of assets so long as (i) such
Debt was not incurred in contemplation of such Acquisition or acquisition of
assets and (ii) either does not exceed (x) $25,000,000 in the aggregate
outstanding at any time or (y) after giving effect to each such assumption or
acquisition of such Debt, the Payment Conditions are satisfied;


(f)Permitted Contingent Obligations;


(g)Debt owed to a Flooring Lender; provided, that such Flooring Lender has
entered into a Flooring Intercreditor Agreement with respect to such Debt;


(h)Debt incurred for the acquisition of Real Estate by an Obligor so long as the
purchase price of such Real Estate does not exceed the fair market value of the
Real Estate at the time of its acquisition and the Debt incurred in connection
therewith does not exceed 100% of the purchase price (including fees, costs and
expenses, prepaid interest and similar items in connection therewith) of such
Real Estate; provided, that the aggregate outstanding Debt permitted under this
subsection (h) does not at any time exceed $30,000,000;


(i)Refinancing Debt as long as each Refinancing Condition is satisfied with
respect to such Refinancing Debt;


(j)Debt incurred by a Securitization Subsidiary pursuant to one or more
Permitted ABS Transactions so long as at or prior to the initial transfer of
Contracts under any such transaction, the applicable Permitted ABS Agent has
entered into a Permitted ABS Intercreditor Agreement;


(k)Debt incurred under Permitted Originator Notes;


(l)Debt evidenced by the Existing HY Notes;


(m)Debt evidenced by the Permitted Convertible Notes or by the Permitted
Additional HY Note;


(n)Debt in the form of guarantees by Parent or any of its Subsidiaries of Debt
permitted under this Section 10.2.1;


(o)obligations of Parent or any of its Subsidiaries under any Hedging Agreements
not entered into for speculative purposes (including Hedging Agreement entered
into by any Securitization Subsidiary in connection with a Permitted ABS
Transaction);


(p)(i) Debt incurred in the Ordinary Course of Business in respect of netting
services, overdraft protections, employee credit card programs, Bank Products
and otherwise in connection with Deposit Accounts and Securities Accounts and
(ii) Debt incurred in connection with letters of credit, bankers’ acceptances,
bank guarantees, discounted bills of exchange or the discounting or factoring of
receivables for credit management purposes, warehouse receipts or similar
facilities, in each case incurred or undertaken in the Ordinary Course of
Business;


(q)Debt among Parent and its Subsidiaries; provided that (i) Debt of any
Subsidiary that is not an Obligor owing to any Obligor shall be permitted under
Section 10.2.5 and (ii) Debt of the Obligors owing to any Subsidiary that is not
an Obligor shall be expressly subordinated to the Obligations under the Loan
Documents on terms reasonably acceptable to Agent (it being understood that such
subordination terms shall permit the repayment of interest and/or principal with
respect to such Debt in the absence of notification by Agent during the
existence of an Event of Default that such payments shall no longer be made);




82

--------------------------------------------------------------------------------





(r)Debt consisting of (i) the financing of insurance premiums or (ii)
take-or-pay obligations contained in supply arrangements, in each case, in the
Ordinary Course of Business;


(s)Debt incurred by Parent and its Subsidiaries representing (i) deferred
compensation to directors, officers, employees, members of management and
consultants of Parent, Parent and its Subsidiaries in the Ordinary Course of
Business and (ii) deferred compensation or other similar arrangements in
connection with any Permitted Acquisition or any Investment permitted hereby;


(t)Debt arising out of the creation of any Lien (other than for Liens securing
debt for Borrowed Money) permitted under Section 10.2.2;


(u)Debt incurred in the Ordinary Course of Business in respect of obligations of
Parent and its Subsidiaries to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;


(v)Debt incurred by Parent and its Subsidiaries representing Investments (other
than for Restricted Investments) permitted under Section 10.2.5;


(w)unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the Ordinary Course of Business to the extent that they
are permitted to remain unfunded under applicable law;


(x)Debt owed to (including obligations in respect of letters of credit, bank
guarantees or similar instruments for the benefit of) any Person providing
workers’ compensation, securing unemployment insurance and other social security
laws or regulation, health, disability or other employee benefits or property,
casualty or liability insurance or self insurance or other similar obligations
to Parent or any Subsidiary;


(y)Debt supported by a Letter of Credit, in a principal amount not in excess of
the Stated Amount of such Letter of Credit;


(z)Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made hereunder;


(aa)Debt that is not included in any of the preceding clauses of this Section
and does not exceed $50,000,000 in the aggregate outstanding at any time;


(ab)deferred compensation arrangements in the Ordinary Course of Business;


(ac)all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on Debt described in
paragraphs (a) through (aa) above; and


(ad)the Existing BAML Letters of Credit and Existing BAML Bank Products.


10.2.2Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):


(a)any Lien (i) created under the Loan Documents and (ii) on cash or deposits
granted in favor of any Swingline Lender or any Issuing Bank hereunder to Cash
Collateralize any Defaulting Lender’s participation in Letters of Credit issued,
or Swingline Loans made, under this Agreement, as applicable;


(b)Purchase Money Liens securing Permitted Purchase Money Debt;




83

--------------------------------------------------------------------------------





(c)Liens for Taxes that are not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue, (i) which are being Properly Contested or
(ii) with respect to which the failure to make payment could not reasonably be
expected to have a Material Adverse Effect;


(d)statutory Liens arising in the Ordinary Course of Business including
landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the Ordinary Course of Business and
securing obligations that are not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue, (i) which are being Properly Contested, or
(ii) are subject to a Lien Waiver, or (iii) with respect to which the failure to
make payment could not reasonably be expected to have a Material Adverse Effect;


(e)(i) Liens incurred or pledges or deposits made in the Ordinary Course of
Business to secure the performance of bids, trade contracts (other than for
Borrowed Money), leases (other than Capital Leases), statutory obligations,
surety, stay, customs and appeal bonds, performance, performance and completion
and return of money bonds, government contracts, financial assurances and
completion guarantees and similar obligations, including those incurred to
secure health, safety and environmental obligations in the Ordinary Course of
Business or arising as a result of progress payments under government contracts
and (ii) obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support payment of the items set forth in
clause (i) of this Section 10.2.2(e);


(f)Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;


(g)Liens arising by virtue of a judgment or judicial order against Parent or its
Subsidiaries, or any Property of Parent or its Subsidiaries, not constituting an
Event of Default;


(h)(i) easements, rights-of-way, restrictions, trackage rights, leases (other
than Capital Lease Obligations), licenses, special assessments, covenants or
other agreements of record, and other similar charges or encumbrances on Real
Estate, that do not secure any Borrowed money and do not materially interfere
with the Ordinary Course of Business and (ii) Liens and other matters disclosed
in any mortgagee title policy and any replacement, modification, extension or
renewal of such Lien;


(i)(i) contractual rights of set-off (A) relating to the establishment of
depository relationships with banks not given in connection with the issuance of
Debt for borrowed money, (B) relating to pooled deposit, sweep accounts and
netting arrangements of Parent and its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the Ordinary Course of Business,
and (C) relating to purchase orders and other agreements entered into with
customers of Parent and its Subsidiaries in the Ordinary Course of Business and
(ii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights (including
overdraft protection);


(j)Liens in favor of a Flooring Lender so long as such Liens do not attach to
any assets of a Borrower other than the Inventory floored by such Flooring
Lender and the proceeds and products thereto;


(k)Liens securing only the Real Estate owned by a Borrower to secure Debt
permitted under Section 10.2.1(h);


(l)existing Liens shown on Schedule 10.2.2, and any refinancing, modification,
replacement, renewal or extension thereof; provided, that the Lien does not
extend to any additional property other than after-acquired property that is
affixed to or incorporated in the property covered by such Lien and the proceeds
and products thereof;


(m)Liens on the Equity Interests of Parent which are held by Parent, to the
extent such Equity Interests are deemed to be Margin Stock;




84

--------------------------------------------------------------------------------





(n)Liens on the Securitized Contracts of a Securitization Subsidiary and Liens
on the assets of a Securitization Subsidiary, in each case, in favor of a
Permitted ABS Agent and subject to a Permitted ABS Intercreditor Agreement;


(o)Security interests as described in 9-109(a)(3) of the UCC created in
connection with sales of accounts, chattel paper, payment intangibles or
promissory notes permitted by or not otherwise prohibited by this Agreement or
any other Loan Document;


(p)any interest or title of a lessor, sublessor, licensor or sublicensee under
any leases, subleases, licenses or sublicenses entered into by Parent or any
Subsidiary in the Ordinary Course of Business;


(q) (i) leases, subleases, licenses or sublicenses of property in the Ordinary
Course of Business or (ii) rights reserved to or vested in any Person by the
terms of any lease, license, franchise, grant or permit held by Parent or any
Subsidiary or by a statutory provision to terminate any such lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;


(r)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(s)Liens (i) arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Parent or the
Subsidiaries in the Ordinary Course of Business and (ii) arising by operation of
law under Article 2 of the Uniform Commercial Code;


(t)Liens on insurance policies and the proceeds thereof securing the financing
of Debt permitted pursuant to Section 10.2.1(t)(i);


(u)ground leases in the Ordinary Course of Business in respect of Real Estate on
which facilities owned or leased by Parent or any Subsidiary are located;


(v)Liens securing obligations under Hedging Agreements permitted by Section
10.2.1(o);


(w)any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property;


(x)Liens deemed to exist in connection with permitted repurchase obligations or
set-off rights;


(y)Liens securing Debt permitted under Section 10.2.1(e); provided, however,
such Liens are not created or incurred in connection with, or in contemplation
of, such acquisition and such Liens shall be limited to all or part of the same
assets (including after acquired property to the extent it would have been
subject to a Lien in respect of the arrangements under which such Liens arose)
that secured the obligations to which the original Liens relate (plus
improvements on such Property);


(z)Liens securing obligations in respect of letters of credit, banker’s
acceptances, bank guarantees or similar instruments permitted under Sections
10.2.1(p), (x) and (z);


(aa)Liens (i) solely on any cash earnest money deposits or cash equivalents in
connection with any letter of intent or purchase agreement or otherwise in
connection with any escrow arrangements with respect to any Permitted
Acquisition or other Investment permitted hereunder and (ii) consisting of an
agreement to dispose of any property in a transaction permitted hereunder;




85

--------------------------------------------------------------------------------





(bb)    Liens arising from precautionary UCC financing statements (or similar
filings under Applicable Law) regarding operating leases or consignment or
bailee arrangements; and


(cc)    other Liens with respect to property or assets of Parent or any of its
Subsidiaries; provided that the aggregate principal amount of the Debt or other
obligations secured by such Liens does not exceed $50,000,000 at any time
outstanding; provided, further, that if such Liens attach to any Collateral
included in the Borrowing Base, such Liens will be subject to an intercreditor
agreement in form and substance satisfactory to Agent.


(dd)    Liens on cash collateral (including all interest, dividends, earnings
and other proceeds earned thereon) to secure contingent obligations under the
Existing BAML Letters of Credit and the Existing BAML Bank Products.


(ee)    Liens securing Borrowers’ obligations under the HY Notes and HY Note
Indentures, in each case, subject to a HY Note Subordination Agreement.


10.2.3Capital Expenditures. Make Capital Expenditures in excess of $100,000,000
in the aggregate during any period of four (4) consecutive Fiscal Quarters,
measured as at the end of each Fiscal Quarter.


10.2.4Distributions. Declare or make any Distributions, except Permitted
Distributions.


10.2.5Restricted Investments. Make any Restricted Investment.


10.2.6Disposition of Assets. Make any Asset Disposition, except:


(a)a Permitted Asset Disposition;


(b)a disposition of Equipment under Section 8.4.2;


(c)a transfer of Property by (i) an Obligor to a Borrower or any other Obligor,
(ii) by a Subsidiary that is not an Obligor to an Obligor or any other
Subsidiary or (iii) by an Obligor to a non-Obligor to the extent permitted by
Section 10.2.5;


(d)an Asset Disposition of Margin Stock by Parent;


(e)the disposition of charged-off receivables in the Ordinary Course of
Business;


(f)dispositions of Property subject to casualty, condemnation or similar
proceedings (including in lieu thereof) upon receipt of the Net Proceeds
therefor;


(g)dispositions of Real Estate and related assets in the Ordinary Course of
Business in connection with relocation activities for directors, officers,
employees, members of management, or consultants of Parent and the Subsidiaries;
and


(h)the transfer or abandonment of Intellectual Property rights no longer used or
useful in the business in accordance with the reasonable business judgement of
Borrower Agent.


10.2.7Reserved.


10.2.8Restrictions on Payment of Certain Debt.


(a)Make any payments (whether voluntary or mandatory, or a prepayment,
redemption, repurchase, retirement, defeasance or acquisition) with respect to
any Subordinated Debt, except




86

--------------------------------------------------------------------------------





(i)regularly scheduled payments of principal, interest, fees, expenses and
indemnities, but only to the extent permitted or not restricted under any
subordination agreement relating to such Debt;


(ii)payments made in respect of a Permitted Originator Note;


(iii)any replacements, renewals, extensions, refinancings, refundings or
exchanges of any such Subordinated Debt for like or junior debt with the
proceeds of other Debt permitted under Section 9.2.110.2.1;


(iv)the conversion of any such Subordinated Debt to, or payment with the
proceeds of, Equity Interests;


(v)additional payments and prepayments in respect of the Subordinated Debt with
net proceeds from the incurrence of Subordinated Debt or other unsecured Debt
permitted hereunder;


(vi)Refinancing Debt in respect of such Subordinated Debt;


(vii)payments of, and cash payments due upon conversion with respect to, any
Permitted Convertible Notes in accordance with the terms thereof; and


(viii)additional cash payments and prepayments so long as, in each case, the
Payment Conditions are satisfied.


(b)Make any payment with respect to a Permitted ABS Transaction other than (i)
payments made with the proceeds of the Securitized Contracts of the
corresponding Permitted ABS Transaction; (ii) payments made in connection with
the repurchase of Contracts which are permitted under clause (g) of the
definition of Restricted Investments; (iii) other than during the Covenant
Relief Period, payments so long as immediately before and after giving effect to
any such repayment no Default or Event of Default exists and immediately after
giving effect thereto Availability exceeds the greater of (x) $40,000,000 and
(y) 10.0% of the Borrowing Base then in effect; (iv) payments using the proceeds
of Investments permitted under clause (f)(ii) of the definition of Restricted
Investments.


(c)Make any principal payments (whether voluntary or mandatory, or a prepayment,
redemption, repurchase, retirement, defeasance or acquisition) with respect to
unsecured Debt (including the HY Notes), except:


(i)regularly scheduled payments of principal and scheduled payments at maturity;


(ii)principal payments made with the proceeds of the incurrence of other
unsecured Debt, Permitted Additional HY Notes, and Subordinated Debt permitted
hereunder;


(iii)any replacements, renewals, extensions, refinancings, refundings or
exchanges of any such unsecured Debt for like debt with the proceeds of other
Debt permitted under Section 10.2.1;


(iv)(iii) the conversion of any such Debt to, or payment with the proceeds of,
Equity Interests;


(v)(iv) Refinancing Debt in respect of such unsecured Debt;


(vi)(v) principal payments of, and cash payments due upon conversion with
respect to, any Permitted Convertible Notes in accordance with the terms
thereof; and


87

--------------------------------------------------------------------------------







(vii)(vi) if the outstanding principal amount of such unsecured Debt is (A)
greater than $15,000,000, any other principal payments with respect to such Debt
so long as the Payment Conditions are satisfied with respect to each such
payment and (B) $15,000,000 or less, immediately before and after giving effect
to such payment, no Event of Default exists.


provided, that during the Covenant Relief Period, neither Parent, any Borrower
nor any of their Subsidiaries shall make any principal prepayments with respect
to the Existing HY Notes pursuant to clause (vii) above without the prior
written consent of the Agent (acting at the direction of the Required Lenders).
10.2.9Fundamental Changes.


(a)Merge, combine or consolidate with any Person, or liquidate, wind up its
affairs or dissolve itself, in each case whether in a single transaction or in a
series of related transactions (including, in each case, pursuant to a Delaware
LLC Division), except (i) Parent and its Subsidiaries may engage in Permitted
Acquisitions, (ii) any non-Obligor Subsidiary may be merged into or consolidated
with, or transfer all or substantially all of its property to, (1) any Borrower
or Guarantor (other than Parent), so long as such Borrower or such Guarantor is
the surviving entity or the surviving entity assumes the Obligations in a manner
satisfactory to Agent, or (2) another non-Obligor Subsidiary, (ii) any Borrower
or Guarantor (other than Parent) may merge into or consolidate with any Borrower
so long as a Borrower is the surviving entity or the surviving entity assumes
the Obligations in a manner satisfactory to Agent, (iii) any Guarantor (other
than Parent) may merge into or consolidate with any other Guarantor (other than
Parent) and (iv) any Subsidiary may liquidate or dissolve so long as (1) such
Subsidiary determines in good faith that such liquidation or dissolution is in
its best interest, (2) a Borrower shall only liquidate or dissolve with or into
another Borrower with at least one Borrower surviving and (3) a Guarantor shall
only liquidate or dissolve into an Obligor or such liquidation or dissolution is
an Investment permitted hereunder.


(b)Without providing Agent at least thirty (30) days’ prior written notice
thereof (or such shorter period as Agent may agree), (i) change its name (ii)
change its charter or other organizational identification number or (iii) change
its entity type or state of organization.


10.2.10Reserved.


10.2.11Organic Documents. Except as required by Applicable Law, amend, modify or
otherwise change any of its Organic Documents as in effect on the Closing Date
in a manner that would reasonably be expected to be materially adverse to the
rights or interests of Agent or Lenders.


10.2.12Reserved.


10.2.13Accounting Changes. Change its Fiscal Year without the consent of Agent.


10.2.14Restrictive Agreements. Become a party to any Restrictive Agreement,
except Restrictive Agreements as follows:


(a)in effect on the Closing Date and any replacements, renewals, extensions,
refinancings, refundings or exchanges of or any amendment, restatement,
amendment and restatement, supplement or other modification expanding the scope
of, such restriction or condition, in each case, so long as not done so in a
manner materially adverse to the Lenders taken as a whole;


(b)relating to secured Debt permitted hereunder (including any Refinancing Debt
in respect thereof), as long as the restrictions apply only to collateral for
such Debt (other than the Collateral);


(c)constituting customary restrictions on assignment in leases and other
contracts;




88

--------------------------------------------------------------------------------





(d)the HY Note Indentures (as amended as permitted hereunder);


(e)any guaranty by any Subsidiary of Parent of Parent’s obligations under any HY
Notes as permitted under Section 10.2.1(n);


(f)pursuant to any Loan Document;


(g)pursuant to any Permitted ABS Documents entered into by a Securitization
Subsidiary or any Organic Document of any Securitization Subsidiary;


(h)restrictions and conditions imposed by Applicable Law or by any Loan
Document;


(i)in the case of any Subsidiary that is not a wholly-owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement;


(j)customary restrictions and conditions contained in agreements relating to
Asset Dispositions pending such Asset Disposition; provided such restrictions
and conditions apply only to Person and/or assets subject to such Asset
Disposition and such sale is permitted hereunder;


(k)restrictions and conditions that were binding on a Subsidiary at the time
such Subsidiary first becomes a Subsidiary, so long as the agreements providing
for such restrictions and conditions were not entered into in contemplation of
such Person becoming a Subsidiary;


(l)restrictions and conditions imposed by agreements relating to Excluded
Subsidiaries;


(m)customary provisions in joint venture agreements and other similar agreements
entered into in connection with any joint venture;


(n)restrictions on cash or other deposits imposed by suppliers and customers
under contracts entered into in the Ordinary Course of Business; and


(o)customary net worth provisions contained in Real Estate leases entered into
by Parent or any of its Subsidiaries.


10.2.15Reserved.


10.2.16Conduct of Business. Engage in any lines of business, other than as a
conducted on the Closing Date any activities incidental, ancillary or reasonably
related thereto (including providing proprietary credit solutions for
customers).


10.2.17Affiliate Transactions. Enter into or be party to any transaction with an
Affiliate, except


(a)transactions contemplated by the Loan Documents;


(b)payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted under this Agreement;


(c)payment of customary directors’ fees and indemnities;


(d)transactions solely among Obligors to the extent permitted or not restricted
hereunder;


(e)transactions with Affiliates that were consummated prior to the Closing Date
or any amendment thereto to the extent such amendment is not adverse to the
Lenders in any material respect;


89

--------------------------------------------------------------------------------







(f)transactions with Affiliates in the Ordinary Course of Business, upon fair
and reasonable terms and no less favorable than would be obtained in a
comparable arm’s-length transaction with a non-Affiliate;


(g)entry into a Permitted ABS Purchase Agreement, any other Permitted ABS
Documents, and Permitted Originator Notes and all transactions contemplated
thereunder;


(h)entry into a guaranty of any HY Notes, Permitted Additional HY Notes or
Permitted Convertible Notes facility as permitted under Section 10.2.1 and all
transactions contemplated thereunder;


(i)servicing agreements and administration agreements, and all transactions
contemplated thereunder, entered into in connection with a Permitted ABS
Transaction;


(j)transactions solely among non-Obligor Subsidiaries;


(k)any Investment not prohibited by Section 10.2.5 or any merger, consolidation
or combination not prohibited by Section 10.2.9;


(l)(i) any employment or severance agreements or arrangements entered into by
Borrowers or any of the Subsidiaries in the Ordinary Course of Business, (ii)
any subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers, directors, members of management or consultants, and (iii) any
employee compensation, benefit plan or arrangement, any health, disability or
similar insurance plan which covers employees, and any reasonable employment
contract or arrangement and transactions pursuant thereto;


(m)any purchase by Parent of or contributions to, the Equity Interests of
Borrowers;


(n)transactions among Borrowers and the Subsidiaries for the purchase or sale of
goods, products, parts and services entered into in the Ordinary Course of
Business;


(o)transactions with customers, clients, suppliers or joint ventures for the
purchase or sale of goods and services entered into in the Ordinary Course of
Business; and


(p)Distributions permitted under Section 10.2.4.


10.2.18Reserved.


10.2.19Amendments to Subordinated Debt.


(a)Amend, supplement or otherwise modify any document, instrument or agreement
relating to any Subordinated Debt, if, in any case, such modification (a)
increases the principal balance of such Debt except as permitted by Section
10.2.1; (b) accelerates the date on which any installment of principal is due;
(c) shortens the final maturity date (except to a date that is no earlier than
91 days after the Revolver Termination Date); or (d) results in the Obligations
not being fully benefited by the subordination provisions thereof. This Section
10.2.19 shall not restrict any amendment, restatement, amendment and
restatement, supplement, modification, replacement, renewal, extension and
refinancing of Subordinated Debt permitted under this Agreement or the
applicable subordination agreement.


10.2.20Reserved.


10.2.21Amendment to Permitted ABS Documents. Permit any amendment, supplement or
other modification in the Permitted ABS Documents, if it results in any
covenants, terms or conditions that are materially


90

--------------------------------------------------------------------------------





more restrictive or burdensome, taken as a whole, for Borrowers or would
otherwise be materially adverse to the interests of the Secured Parties; it
being understood that no amendment, supplement, or other modification is adverse
if (x) such amendment, supplement, or modification is permitted under the
applicable Permitted ABS Intercreditor Agreement or (y) after giving effect to
such amendment, supplement or other modification, the transactions under such
Permitted ABS Documents as of the date of such amendment, supplement or other
modification constitute a Permitted ABS Transaction.



10.3Financial Covenants. As long as any Revolver Commitments are outstanding and
the Full Payment of the Obligations has not occurred, Parent shall on a
consolidated basis with its Subsidiaries:


10.3.1Minimum Interest Coverage Ratio. MaintainOther than with respect to the
Fiscal Quarters ending during the Covenant Relief Period, maintain an Interest
Coverage Ratio at least (a) 1.50:1.00, measured on a trailing two Fiscal Quarter
basis and (b) 1.00:1.00 measured for each Fiscal Quarter, in each case as of the
last day of each Fiscal Quarter.


10.3.2Maximum Leverage Ratio. Maintain a Leverage Ratio not greater than
4.00:1.004.50:1.00, measured quarterly as of the last day of each Fiscal
Quarter.


10.3.3Maximum ABS Excluded Leverage Ratio. Maintain an ABS Excluded Leverage
Ratio not greater than 2.00:1.002.50:1.00, measured quarterly as of the last day
of each Fiscal Quarter.



10.4Curative Equity.


10.4.1Subject to the limitations set forth in Section 10.4.6, Borrowers may cure
an Event of Default arising out of a breach of any of the financial covenants
set forth in Sections 10.3.1, 10.3.2 and 10.3.3 (the “Specified Financial
Covenants”) (as the case may be) by way of an investment of Curative Equity
prior to the date on which the Compliance Certificate is delivered to Agent
pursuant to Section 10.1.2(d) in respect of the Fiscal Quarter with respect to
which any such breach occurred; provided, that Borrowers’ right to so cure an
Event of Default shall be contingent on the timely delivery of such Compliance
Certificate as required under Section 10.1.2(d).


10.4.2The Borrowers shall promptly notify Agent of their receipt of any proceeds
of Curative Equity and shall apply the same to the payment of the Obligations in
the manner specified in Section 5.3.


10.4.3Subject to the limitations set forth in Section 10.4.6, any investment of
Curative Equity shall be in an amount that is sufficient to cause Parent and its
Subsidiaries to be in compliance with all of the Specified Financial Covenants
as at the last day of the most recently ended month or Fiscal Quarter (as the
case may be), calculated for such purpose as if such amount were additional
EBITDA and increase in Tangible Net Worth, and a decrease in total liabilities,
as necessary, of Parent and its Subsidiaries as at such date and had been
included in the financial calculations of Parent and its Subsidiaries on such
date.


10.4.4In the Compliance Certificate delivered pursuant to Section 10.1.2(d) in
respect of the month end or Fiscal Quarter end (as the case may be) on which
Curative Equity is used to cure any breach of the Specified Financial Covenants,
Borrowers shall (i) include evidence of its receipt of Curative Equity proceeds,
and (ii) set forth a calculation of the financial results and balance sheet of
Parent and its Subsidiaries as at such month end or Fiscal Quarter end (as the
case may be) (including for such purposes the proceeds of such Curative Equity
as either deemed EBITDA for such month end or Fiscal Quarter end (as the case
may be) and the three following month end or Fiscal Quarter end (as the case may
be), or increased Tangible Net Worth and decreased total liabilities for such
month end or Fiscal Quarter end (as the case may be), as if received on such
date), which shall confirm that on a pro forma basis taking into account the
application of Curative Equity proceeds, Parent and its Subsidiaries would have
been in compliance with the Specified Financial Covenants (as at such date).


10.4.5Upon delivery of a Compliance Certificate pursuant to Section 10.1.2(d)
conforming to the requirements of this Section, any Event of Default that is
continuing from a breach of any of the Specified Financial


91

--------------------------------------------------------------------------------





Covenants shall be deemed cured with no further action required by the Lenders.
In the event Borrowers do not cure all financial covenant violations as provided
in this Section 10.4, the existing Event of Default shall continue unless waived
by the Required Lenders in writing.


10.4.6Notwithstanding the foregoing, (i) Borrowers’ rights under this Section
10.4 may be exercised not more than two times during the term of this Agreement,
and (ii) the amount of each investment of Curative Equity may not be less than
$1,000,000 or greater than $20,000,000.



10.5    Contract Forms. The Borrowers shall not include in the Borrowing Base
Contracts which are not on the printed forms previously approved in writing by
Agent, and Borrowers shall not change or vary the printed forms of such
Contracts in any material adverse manner without Agent’s prior written consent
not to be unreasonably withheld, delayed or conditioned, unless such change or
variation is required by any Requirement of Law or recommended by counsel to
Borrowers. Agent may reasonably withhold its consent until Agent receives a
reasonably satisfactory opinion of Borrowers’ counsel regarding compliance of
the revised form of Contract with any Requirement of Law.

10.6    Reserved.

Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT




11.1Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:


(a)A Borrower fails to pay (i) principal on any Revolver Loan when due (whether
at stated maturity, on demand, upon acceleration or otherwise) or (ii) any
interest, fees or other amounts due under this Agreement within three (3)
Business Days of the date due;


(b)Any representation or warranty of an Obligor made in connection with any Loan
Document or any certificate or instrument required to be furnished in connection
with or pursuant to any Loan Document is incorrect or misleading in any material
respect when given;


(c)A Borrower breaches or fail to perform any covenant contained in Section
8.2.4, 8.2.5, 10.1.1, 10.1.3, 10.2 and 10.3;


(d)An Obligor breaches or fails to (i) deliver a Borrowing Base Certificate
required to be delivered pursuant to Section 8.1 within three (3) Business Days
of the date such Borrowing Base Certificate was required to be delivered, (ii)
comply with Section 7.6 and such failure is not cured within 10 Business Days or
(iii) perform any other covenant contained in any Loan Documents, and such
breach or failure is not cured within 30 days after a Senior Officer of such
Obligor has knowledge thereof or receives written notice thereof from Agent,
whichever is sooner;


(e) (i) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; (ii)
an Obligor denies in writing or contests the validity or enforceability of any
Loan Documents; (iii) other than with respect to items of Collateral with a
value not exceeding $5,000,000 in the aggregate, any Lien granted to the Agent
ceases to be a valid and perfected Lien (or the priority of such Lien ceases to
be in full force and effect) (to the extent perfection is required hereunder or
under any Loan Document), except to the extent that any such loss of validity,
perfection or priority results from the failure of the Agent to maintain
possession of Collateral requiring perfection through control or to file or
record any document delivered to it for filing or recording; or (iv) any Loan
Document ceases to be in full force or effect for any reason (other than in
accordance with its terms or a waiver or release by Agent and Lenders);


(f)Any material breach or default of an Obligor occurs under (i) any Hedging
Agreement or (ii) any instrument or agreement to which it is a party or by which
it or any of its Properties is bound, in each case relating to any Debt (other
than the Obligations) in excess of the Threshold Amount (including the documents
related to a Permitted ABS Documents) and beyond the period of grace, if the
maturity of or any payment with respect to such


92

--------------------------------------------------------------------------------





Debt may be accelerated or demanded due to such breach, in each case (x) unless
such Debt has been paid in full or the failure has been waived or otherwise
cured prior to the acceleration of the Obligations under the Loan Documents,
(y) with respect to such Debt consisting of obligation under Hedging Agreements,
termination events or equivalent events relating to the breach by Parent, any
Borrower or any Subsidiary of the terms thereof and (z) this clause (f) shall
not apply to secured Debt that becomes due as a result of the voluntary sale,
transfer of the property or assets subject to such Debt or as a result of an
event not constituting a Change of Control under this Agreement and such Debt is
paid when due or prior to acceleration of the Obligations;


(g)Any final judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all such
unsatisfied judgments or orders against all Obligors, the Threshold Amount (net
of insurance coverage therefor that has not been denied by the insurer), and
there is a period of 60 consecutive days during which (i) such judgment or order
is not discharged, satisfied, vacated or bonded pending appeal or (ii) a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect;


(h)A loss, theft, damage or destruction occurs with respect to any Collateral
included in the Borrowing Base if the amount not covered by insurance exceeds
the Threshold Amount;


(i)An Obligor suffers the loss, revocation or termination any material license
or permit which is necessary for the continued operation of a material part of
such Obligor’s business for a material period of time which materially adversely
affects the financial condition of the Obligors taken as a whole; an Obligor
agrees to or commences any liquidation, dissolution or winding up of its
affairs; or an Obligor is not Solvent;


(j)An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and the Obligor consents to institution of the
proceeding (it being understood that any involuntary Insolvency Proceeding,
petition or appointment described in this clause (j) shall not constitute an
Event of Default unless such proceeding, petition or appointment shall continue
undismissed for 60 days or an order for relief is entered in the proceeding,
petition or appointment);


(k) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan; (ii) an Obligor or ERISA Affiliate fails to
pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or (iii) any event
similar to the foregoing occurs or exists with respect to a Foreign Plan, but,
in each case in this clause (k) only if such occurrence or event would either
individually or in the aggregate reasonably be expected to result in an Obligor
or the Obligors incurring a liability which would have a Material Adverse
Effect;


(l)An Obligor or any of its Senior Officers is criminally indicted or convicted
for (i) a felony committed in the conduct of the Obligor’s business, or (ii)
violating any state or federal law (including the Controlled Substances Act,
Money Laundering Control Act of 1986 and Illegal Exportation of War Materials
Act) that could lead to forfeiture of any Collateral;


(m)A Change of Control occurs; or


(n)A Level Two Regulatory Event has occurred.



11.2Remedies upon Default. If an Event of Default described in Section 11.1(j)
occurs and is continuing with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations (other than Secured Bank Product
Obligations) shall become automatically due and payable and all Revolver
Commitments shall terminate, without any action by Agent or notice of any kind.
In addition, or if any other Event of Default exists, Agent may in


93

--------------------------------------------------------------------------------





its sole discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time:


(a)declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;


(b)terminate, reduce or condition any Revolver Commitment, adjust the Borrowing
Base, CAI Borrowing Base, or CCI Borrowing Base;


(c)require Obligors to Cash Collateralize LC Obligations or other Obligations
under the Loan Documents that are contingent or not yet due and payable, and, if
Obligors fail promptly to deposit such Cash Collateral, Agent may (and shall
upon the direction of Required Lenders) advance the required Cash Collateral as
Revolver Loans (whether or not an Overadvance exists or is created thereby, or
the conditions in Section 6 are satisfied); and


(d)exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable, and that any sale conducted on the internet or to a licensor of
Intellectual Property shall be commercially reasonable so long as otherwise
conducted in accordance with Applicable Law. Agent shall have the right to
conduct such sales on any Obligor’s premises, without charge, and any sale may
be adjourned from time to time in accordance with Applicable Law. Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Agent may purchase any Collateral at
public or, if permitted by law, private sale and, in lieu of actual payment of
the purchase price, may credit bid and set off the amount of such price against
the Obligations.


(e)So long as a Level Two Regulatory Event is continuing, Agent shall have the
right to immediately substitute a third party acceptable to Agent as servicer or
asset manager of Borrowers’ respective or collective portfolios of Contracts,
and upon and after such substitution, such replacement servicer shall be
entitled to receive a commercially reasonable fee for such services; provided,
that upon the cure of such Event of Default, Borrowers shall be reinstated as
such servicer or asset manager as promptly as practicable.



11.3License. Except as is prohibited by an existing and enforceable
anti-assignment provision (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other Applicable Law or
principles of equity), Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.



11.4Setoff. At any time during the existence of an Event of Default, Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Agent, Issuing Bank, such Lender or such Affiliate (other than,
for the avoidance of doubt, Tax and Trust Funds) to or for the credit or the
account of an Obligor against its Obligations, whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are


94

--------------------------------------------------------------------------------





owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have. Each Lender and
the Issuing Bank agrees to promptly notify the Borrowers and the Agent after any
such setoff and application.



11.5Remedies Cumulative; No Waiver.


11.5.1Cumulative Rights. All agreements, warranties, guaranties, indemnities and
other undertakings of Obligors under the Loan Documents are cumulative and not
in derogation of each other. The rights and remedies of Agent and Lenders are
cumulative, may be exercised at any time and from time to time, concurrently or
in any order, and are not exclusive of any other rights or remedies available by
agreement, by law, at equity or otherwise. All such rights and remedies shall
continue in full force and effect until Full Payment of all Obligations under
the Loan Documents.


11.5.2Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Agent or any Lender to require strict performance by any
Obligor under any Loan Document, or to exercise any rights or remedies with
respect to Collateral or otherwise; (b) the making of any Revolver Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Agent or any
Lender of any payment or performance by an Obligor under any Loan Documents in a
manner other than that specified therein. Except as provided in Section 10.4,
any failure to satisfy a financial covenant on a measurement date shall not be
cured or remedied by satisfaction of such covenant on a subsequent date.



Section 12.
AGENT




12.1Appointment, Authority and Duties of Agent.


12.1.1Appointment and Authority. Each Secured Party appoints and designates JPM
as Agent under all Loan Documents. Agent may, and each Secured Party authorizes
Agent to, enter into all Loan Documents to which Agent is intended to be a party
and accept all Security Documents. Any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Secured Parties. Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive authority to (a) act as the
disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver as Agent each Loan Document, including any intercreditor or
subordination agreement (including any intercreditor or subordination agreement
in respect of the Existing HY Notes with the purchaser of (or any trustee, agent
or representative for the purchaser of) any Third Party Contract), and accept
delivery of each Loan Document; (c) act as collateral agent for Secured Parties
for purposes of perfecting and administering Liens under the Loan Documents, and
for all other purposes stated therein; (d) manage, supervise or otherwise deal
with Collateral; and (e) take any Enforcement Action or otherwise exercise any
rights or remedies with respect to any Collateral or under any Loan Documents,
Applicable Law or otherwise. Agent alone is authorized to determine eligibility
and applicable advance rates under the Borrowing Base, whether to impose or
release any reserve, or whether any conditions to funding or issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Secured
Party or other Person for any error in judgment. No Secured Party (other than
Agent) shall have any right individually to take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise.


12.1.2Duties. The title of “Agent” is used solely as a matter of market custom
and the duties of Agent are administrative in nature only. Agent has no duties
except those expressly set forth in the Loan Documents, and in no event does
Agent have any agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Lenders in accordance with
this Agreement.


95

--------------------------------------------------------------------------------







12.1.3Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.


12.1.4Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joining
any other party, unless required by Applicable Law. In determining compliance
with a condition for any action hereunder, including satisfaction of any
condition in Section 6, Agent may presume that the condition is satisfactory to
a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders or other Secured Parties with respect to any act (including the
failure to act) in connection with any Loan Documents or Collateral, and may
seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against Claims that could be incurred by Agent.
Agent may refrain from any act until it has received such instructions or
assurances, and shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Secured
Parties, and no Secured Party shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting pursuant to
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of specific parties shall be required to the extent provided in
Section 14.1.1. In no event shall Agent be required to take any action that it
determines in its discretion is contrary to Applicable Law or any Loan Documents
or could subject any Agent Indemnitee to liability.



12.2Agreements Regarding Collateral and Borrower Materials.


12.2.1Lien Releases; Care of Collateral. Agent will release (and the Secured
Parties authorize Agent to release) any Lien on any Collateral (a) upon Full
Payment of the Obligations under the Loan Documents; (b) that is the subject of
a disposition or Lien that Borrowers certify in writing is a Permitted Asset
Disposition or a Permitted Lien entitled to priority over Agent’s Liens (and
Agent may rely conclusively on such certificate without further inquiry); (c)
that does not constitute a material part of the Collateral (as agreed by Agent
and Borrower); or (d) subject to Section 14.1, with the consent of Required
Lenders. Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent has no
obligation to assure that any Collateral exists or is owned by an Obligor, or is
cared for, protected or insured, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.


12.2.2Possession of Collateral. Agent and Secured Parties appoint each Secured
Party as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in Collateral held or controlled by it, to the extent such
Liens are perfected by possession or control. If a Secured Party obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.


12.2.3Reports. Agent shall promptly provide to Lenders, when complete, any field
examination, audit or appraisal report prepared for Agent with respect to any
Obligor or Collateral (“Report”). Reports and other Borrower Materials may be
made available to Lenders by providing access to them on the Approved Electronic
Platform, but Agent shall not be responsible for system failures or access
issues that may occur from time to time. Each Lender agrees (a) that Reports are
not intended to be comprehensive audits or examinations, and that Agent or any
other Person performing an audit or examination will inspect only limited
information and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants in accordance with the requirements of
Section 13), and to use all Borrower Materials solely for administration of the
Obligations. Each Lender shall indemnify and hold harmless Agent and any other
Person preparing a Report from any action such Lender may take as a result of or
any


96

--------------------------------------------------------------------------------





conclusion it may draw from any Borrower Materials, as well as from any Claims
arising as a direct or indirect result of Agent furnishing same to such Lender,
via the Approved Electronic Platform or otherwise.



12.3Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy, e mail or other
electronic means) believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person. Agent shall have a reasonable and
practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.



12.4Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default, or of any failure to satisfy any conditions in
Section 6, unless it has received written notice from a Borrower or Required
Lenders specifying the occurrence and nature thereof. If a Lender acquires
knowledge of a Default, Event of Default or failure of such conditions, it shall
promptly notify Agent and the other Lenders thereof in writing. Each Secured
Party agrees that, except as otherwise provided in any Loan Documents or with
the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations) or assert any rights relating to any Collateral.



12.5Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to Agent for
application under Section 4.2.2 and it shall provide a written statement to
Agent describing the Obligation affected by such payment or reduction. No Lender
shall set off against a DominionDeposit Account or Securities Account without
Agent’s prior consent.



12.6Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS AGENT
INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Agent’s discretion, it may reserve for any Claims made against an
Agent Indemnitee or Issuing Bank Indemnitee, and may satisfy any judgment, order
or settlement relating thereto, from proceeds of Collateral prior to making any
distribution of Collateral proceeds to Secured Parties. If Agent is sued by any
receiver, trustee or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Secured Party to the extent of its Pro Rata share.



12.7Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Liens, Loan Documents or
Obligor. No Agent Indemnitee shall be responsible to Secured Parties for any
recitals, statements, information, representations or warranties contained in
any Loan Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Contract Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.




97

--------------------------------------------------------------------------------






12.8Successor Agent and Co-Agents.


12.8.1Resignation; Successor Agent. Agent may resign at any time by giving at
least 30 days written notice thereof to Lenders and Borrowers. If Agent is a
Defaulting Lender, Borrower Agent or the Required Lenders may, if permitted by
Applicable Law, remove such Agent by written notice to Borrowers and Agent.
Required Lenders may appoint a successor to replace the resigning or removed
Agent that is (a) a Lender or Affiliate of a Lender; or (b) a financial
institution reasonably acceptable to Required Lenders and (provided no Event of
Default exists pursuant to Section 11.1(a) or (j)) Borrowers. If no successor is
appointed by the effective date of Agent’s resignation or removal, then on such
date, Agent may appoint a successor acceptable to it in its discretion and the
Borrowers (provided no Event of Default exists pursuant to Section 11.1(a) or
(j)) (which shall be a Lender unless no Lender accepts the role) or in the
absence of such appointment, Required Lenders automatically assume all rights
and duties of Agent, the successor Agent shall thereupon succeed to and become
vested with all the powers and duties of the retiring Agent without further act.
The retiring or removed Agent shall be discharged from its duties hereunder on
the effective date of its resignation or removal, but shall continue to have all
rights and protections available to Agent under the Loan Documents with respect
to actions, omissions, circumstances or Claims relating to or arising while it
was acting or transferring responsibilities as Agent or holding any Collateral
on behalf of Secured Parties, including the indemnification set forth in
Sections 12.6 and 14.2, and all rights and protections under this Section 12.
Any successor to JPM by merger or acquisition of stock or this loan shall
continue to be Agent hereunder without further act on the part of any Secured
Party or Obligor.


12.8.2Co-Collateral Agent. If allowed under Applicable Law, Agent may appoint,
subject to the approval of Borrower (such approval not to be unreasonably
withheld or delayed) a Person to serve as a co-collateral agent or separate
collateral agent under any Loan Document. Each right, remedy and protection
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Secured Parties shall execute and deliver any instrument
or agreement that Agent may request to effect such appointment. If any such
agent shall die, dissolve, become incapable of acting, resign or be removed,
then all the rights and remedies of such agent, to the extent permitted by
Applicable Law, shall vest in and be exercised by Agent until appointment of a
new agent.



12.9Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that it
has, independently and without reliance upon Agent or any other Lenders, and
based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Revolver Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Revolver Loans and participating in LC
Obligations, and in taking or refraining from any action under any Loan
Documents. Except for notices, reports and other information expressly requested
by a Lender, Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Agent by any
Obligor or any credit or other information concerning the affairs, financial
condition, business or Properties of any Obligor (or any of its Affiliates)
which may come into possession of Agent or its Affiliates.



12.10Remittance of Payments and Collections.


12.10.1Remittances Generally. Payments by any Secured Party to Agent shall be
made by the time and date provided herein, in immediately available funds. If no
time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 12:00 noon, on a Business Day, then
payment shall be made by the Secured Party by 2:00 p.m., on such day, and if
request is made after 12:00 noon, then payment shall be made by 12:00 noon, on
the next Business Day. Payment by Agent to any Secured Party shall be made by
wire transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents.




98

--------------------------------------------------------------------------------





12.10.2Failure to Pay. If any Secured Party fails to deliver when due any amount
payable by it to Agent hereunder, such amount shall bear interest, from the due
date until paid in full, at the greater of the Federal Funds Effective Rate or
the rate determined by Agent as customary for interbank compensation for two
Business Days and thereafter at the Default Rate for Base Rate Revolver Loans.
In no event shall Borrowers be entitled to credit for any interest paid by a
Secured Party to Agent, nor shall a Defaulting Lender be entitled to interest on
amounts held by Agent pursuant to Section 4.2.


12.10.3Recovery of Payments. If Agent pays an amount to a Secured Party in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
the Secured Party. If Agent determines that an amount received by it must be
returned or paid to an Obligor or other Person pursuant to Applicable Law or
otherwise, then, notwithstanding any other term of any Loan Document, Agent
shall not be required to distribute such amount to any Secured Party. If Agent
is required to return any amounts applied by it to Obligations held by a Secured
Party, such Secured Party shall pay to Agent, on demand, its share of the
amounts required to be returned.



12.11Individual Capacities. As a Lender, JPM shall have the same rights and
remedies under the Loan Documents as any other Lender, and the terms “Lenders,”
“Required Lenders” or any similar term shall include JPM in its capacity as a
Lender. Agent, Lenders and their Affiliates may accept deposits from, lend money
to, provide Bank Products to, act as financial or other advisor to, and
generally engage in any kind of business with, Obligors and their Affiliates, as
if they were not Agent or Lenders hereunder, without any duty to account
therefor to any Secured Party. In their individual capacities, Agent, Lenders
and their Affiliates may receive information regarding Obligors, their
Affiliates and their Contract Debtors (including information subject to
confidentiality obligations), and shall have no obligation to provide such
information to any Secured Party.



12.12Titles. Each Lender, other than JPM, that is designated in connection with
this credit facility as an “Arranger,” “Bookrunner” or “Agent” of any kind shall
have no right or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event have any fiduciary duty to any Secured Party.



12.13Bank Product Providers. Each Secured Bank Product Provider, by delivery of
a notice to Agent of a Bank Product, agrees to be bound by the Loan Documents,
including Sections 5.6, 12, 14.3.3 and 14.16, and agrees to hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any Agent Indemnitee in connection with
such provider’s Secured Bank Product Obligations.



12.14No Third Party Beneficiaries. This Section 12 is an agreement solely among
Secured Parties and Agent, and shall survive Full Payment of the Obligations
under the Loan Documents. Other than with respect to Sections 12.1, 12.2, 12.4
and 12.8, this Section 12 does not confer any rights or benefits upon Borrowers
or any other Person. As between Borrowers and Agent, any action that Agent may
take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.



12.15Lender Representations and Warranties.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Agent and the Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Obligor, that at least one of the following is and will be true:


(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Revolver Loans, the Letters of Credit or the Revolver
Commitments,


(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE


99

--------------------------------------------------------------------------------





91-38 (a class exemption for certain transactions involving bank collective
investment funds) or PTE 96-23 (a class exemption for certain transactions
determined by in-house asset managers), is applicable with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Revolver Loans, the Letters of Credit, the Revolver Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Revolver Loans, the Letters of
Credit, the Revolver Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Revolver Loans, the Letters of
Credit, the Revolver Commitments and this Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Agent, in its sole discretion, and such Lender.


(b)In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the Agent
and the Arranger and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Obligor, that:


(i)none of the Agent or the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),


(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other personPerson that holds, or has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),


(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Revolver Loans, the Letters of Credit, the Revolver
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and
(v)no fee or other compensation is being paid directly to the Agent or the
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Revolver Loans, the Letters of Credit,
the Revolver Commitments or this Agreement.




100

--------------------------------------------------------------------------------





(c)The Agent and the Arranger hereby informs the Lenders that each such Person
is not undertaking to provide impartial investment advice, or to give advice in
a fiduciary capacity, in connection with the transactions contemplated hereby,
and that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Revolver Loans, the Letters of Credit, the
Revolver Commitments and this Agreement, (ii) may recognize a gain if it
extended the Revolver Loans, the Letters of Credit or the Revolver Commitments
for an amount less than the amount being paid for an interest in the Revolver
Loans, the Letters of Credit or the Revolver Commitments by such Lender or (iii)
may receive fees or other payments in connection with the transactions
contemplated hereby, the Revolver Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, Agent or collateral agent
fees, utilization fees, minimum usage fees, letter of credit fees, fronting
fees, deal-away or alternate transaction fees, amendment fees, processing fees,
term out premiums, banker’s acceptance fees, breakage or other early termination
fees or fees similar to the foregoing.



Section 13.
BENEFIT OF AGREEMENT; ASSIGNMENTS




13.1Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Agent, Lenders, Secured Parties and their respective
successors and permitted assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents
other than as set forth in Sections 10.2.6 and 10.2.9; and (b) any assignment by
a Lender must be made in compliance with Section 13.3. Agent may treat the
Person which made any Revolver Loan or Swingline Loan as the owner thereof for
all purposes until such Person makes an assignment in accordance with Section
13.3. Any authorization or consent of a Lender shall be conclusive and binding
on any subsequent transferee or assignee of such Lender.



13.2Participations.


13.2.1Permitted Participants; Effect. Subject to Section 13.3.3, any Lender may
sell to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Revolver Loans and Revolver
Commitments for all purposes, all amounts payable by Borrowers shall be
determined as if it had not sold such participating interests, and Borrowers and
Agent shall continue to deal solely and directly with such Lender in connection
with the Loan Documents. Any agreement pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents. Each Lender shall be solely
responsible for notifying its Participants of any matters under the Loan
Documents, and Agent and the other Lenders shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.


13.2.2Voting Rights. Each Lender shall retain the sole right to approve, without
the consent of any Participant, any amendment, waiver or other modification of a
Loan Document other than that which forgives principal, interest or fees,
reduces the stated interest rate or fees payable with respect to any Revolver
Loan or Revolver Commitment in which such Participant has an interest, postpones
the Revolver Commitment Termination Date or any date fixed for any regularly
scheduled payment of principal, interest or fees on such Revolver Loan or
Revolver Commitment, or releases any Borrower, Guarantor or substantially all of
the Collateral.


13.2.3Participant Register. Each Lender that sells a participation shall, acting
as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain a
register in which it enters the Participant’s name, address and interest in
Revolver Commitments, Revolver Loans (and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.




101

--------------------------------------------------------------------------------





13.2.4Benefit of Setoff. Each Participant shall have a right of set-off pursuant
to Section 11.4 in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off pursuant to Section 11.4 with respect to any
participating interests sold by it. By exercising any right of set-off, a
Participant agrees to share with Lenders all amounts received through its
set-off, in accordance with Section 12.5 as if such Participant were a Lender.


13.2.5Increased Costs/Break Funding/Taxes. A Participant shall not be entitled
to receive any greater payment under Section 3.7, 3.9, 5.9 or 5.10 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Borrower’s prior written consent expressly
acknowledging such Participant may receive a greater benefit. A Participant
shall not be entitled to the benefits of Section 5.9 and 5.10 to the extent such
Participant fails to comply with Section 5.10.1 as though it were a Lender.



13.3Assignments.


13.3.1Permitted Assignments. A Lender may assign to an Eligible Assignee any of
its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $10,000,000 (unless
otherwise agreed by Agent and the Borrower Agent, each in their discretion) and
integral multiples of $1,000,000 in excess of that amount; (b) except in the
case of an assignment in whole of a Lender’s rights and obligations, the
aggregate amount of the Revolver Commitments retained by the transferor Lender
is at least $10,000,000 (unless otherwise agreed by Agent in its discretion);
and (c) the parties to each such assignment shall execute and deliver to Agent
an Assignment and Acceptance for acceptance and recording. Nothing herein shall
limit the right of a Lender to pledge or assign any rights under the Loan
Documents to secure obligations of such Lender to pledge or assign any rights
under this Agreement to (i) any Federal Reserve Bank or the United States
Treasury as collateral security pursuant to Regulation A of the Board of
Governors and any Operating Circular issued by such Federal Reserve Bank or (ii)
counterparties to swap agreements relating to any Revolver Loans; provided, that
(x) no such pledge or assignment shall release the Lender from its obligations
hereunder nor substitute the pledge or assignee for such Lender as a party
hereto and (y) any payment by the Borrowers to the assigning Lender in respect
of any Obligations assigned as described in this sentence shall satisfy the
Borrowers’ obligations hereunder to the extent of such payment, and no such
assignment shall release the assigning Lender from its obligations hereunder.


13.3.2Effect; Effective Date. Upon delivery to Agent of an assignment notice in
the form of Exhibit C and a processing fee of $3,500 (unless otherwise agreed by
Agent in its discretion), the assignment shall become effective as specified in
the notice, if it complies with this Section 13.3. From such effective date, (i)
the Eligible Assignee shall for all purposes be a Lender under the Loan
Documents, and shall have all rights and obligations of a Lender thereunder and
(ii) the assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than any rights it may have pursuant to Section
14.2 which will survive) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). Upon consummation of
an assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new notes, if applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
Administrative Questionnaire satisfactory to Agent.


13.3.3Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Agent
shall have no obligation to determine whether any assignment is permitted under
the Loan Documents. Any assignment by a Defaulting Lender must be accompanied by
satisfaction of its outstanding obligations under the Loan Documents in a manner
satisfactory to Agent and Borrower Agent, including payment by the Defaulting
Lender or Eligible Assignee of an amount sufficient upon distribution (through
direct payment, purchases of participations or other methods acceptable to Agent
in its discretion) to satisfy all funding and payment liabilities of the
Defaulting Lender. If any assignment by a Defaulting Lender (by operation of law
or


102

--------------------------------------------------------------------------------





otherwise) does not comply with the foregoing, the assignee shall be deemed a
Defaulting Lender for all purposes until compliance occurs.


13.3.4Register. Agent, acting as a non-fiduciary agent of Borrowers (solely for
tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Revolver Commitments of, and the Revolver Loans, stated
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Agent and Lenders shall
treat each Person recorded in such register as a Lender for all purposes under
the Loan Documents, notwithstanding any notice to the contrary. Agent may choose
to show only one Borrower as the borrower in the register, without any effect on
the liability of any Obligor with respect to the Obligations. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice.



13.4    Replacement of Certain Lenders. If a Lender (a) is a Non-Consenting
Lender, (b) is a Defaulting Lender, or (c) gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then Agent or
Borrower Agent may, upon notice to such Lender and Agent, require it to assign
its rights and obligations under the Loan Documents to Eligible Assignee(s),
pursuant to appropriate Assignment and Acceptance(s). Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute it. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment.

13.5    Assignments/Participations with Respect to Securities Laws. Each Lender
agrees that, without the prior written consent of Borrower Agent and Agent, it
will not make any assignment or sell a participation hereunder in any manner or
under any circumstances that would require registration or qualification of, or
filings in respect of, any Revolver Loan or other Obligation under the
securities laws of the United States of America or of any jurisdiction.

Section 14.
MISCELLANEOUS




14.1Consents, Amendments and Waivers.


14.1.1Amendment. Subject to clause (ii) of the proviso to Section 1.2 and
Section 2.2 and 3.6(b), no modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, that:


(a)without the prior written consent of Agent, no modification shall alter any
provision in a Loan Document that relates to any rights, duties or discretion of
Agent;


(b)without the prior written consent of each affected Issuing Bank, no
modification shall alter Section 2.3 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;


(c)without the prior written consent of each Lender directly and adversely
affected thereby, including a Defaulting Lender, no modification shall (i)
increase the Revolver Commitment of such Lender; (ii) reduce the amount of, or
waive or delay payment of, any principal, interest or fees payable to such
Lender (except as provided in Section 4.2); (iii) extend the Revolver
Termination Date applicable to such Lender’s Obligations; (iv) amend this clause
(c) or (v) alter Section 5.6.2; provided that for purposes of this clause (c),
it being understood that (A) waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Revolver Commitments shall not constitute an increase of the Revolver
Commitments of any Lender; (B) a waiver or reduction of the Default Rate (or
other post-petition increase in interest) shall be effective with the consent of
the Required Lenders (and shall not require the consent of each directly and
adversely affected Lender or any Defaulting Lender); and (C) any modification to
the Leverage Ratio or the component definitions thereof shall not constitute a
reduction in the rate of interest or a reduction of fees);




103

--------------------------------------------------------------------------------





(d)without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) alter this Section 14.1.1; (ii) release all
or substantially all Collateral; or (iii) amend the definition of Pro Rata,
Required Lenders or Supermajority Lenders; or (iv) except in connection with a
merger, disposition or similar transaction expressly permitted hereby, including
pursuant to Section 10.2.6 and 10.2.9, release any Obligor from liability for
any Obligations;


(e)if Real Estate secured any Obligations, no modification of a Loan Document
shall add, increase, renew or extend any credit line hereunder until the
completion of flood diligence and documentation as required by all Flood Laws or
as otherwise satisfactory to Agent; and


(f)without the prior written consent of Supermajority Lenders, amend the
definition of Borrowing Base (or any defined term used in such definition) if
the effect of such amendment is to increase borrowing availability.


Notwithstanding anything contained herein (including, without limitation, this
Section 14.1.1) or any other Loan Document to the contrary, this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Agent and the Borrowers (a) to add one or more additional credit
facilities or refinancing facilities to this Agreement and to permit the
extensions of credit from time to time outstanding thereunder and the accrued
interest and fees in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolver Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and other definitions related to such new credit facilities.
14.1.2Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Agent and/or Issuing Bank as among themselves. Only the consent of the
parties to any agreement relating to fees or a Bank Product shall be required
for modification of such agreement, and no Bank Product provider (in such
capacity) shall have any right to consent to modification of any Loan Document
other than its Bank Product agreement. Any waiver or consent granted by Agent or
Lenders hereunder shall be effective only if in writing and only for the matter
specified.


14.1.3Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.


14.1.4Errors. If Agent and the Borrowers shall have jointly identified an
obvious error or any error or omission of a technical nature in the Loan
Documents, then Agent and the Borrowers shall be permitted to amend such
provision without any further action or consent of any other party to such Loan
Document if the same is not objected to in writing by the Required Lenders to
the Agent within five business days following receipt of notice thereof.



14.2Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE AS SET FORTH BELOW) OF AN INDEMNITEE. In
no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless any Indemnitee with respect to a Claim that (i) is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee or its Related Parties, or (y) material breach by
such Indemnitee or its Related Parties of their obligations hereunder or under
the Loan Documents or (ii) is brought by such Indemnitee against another
Indemnitee (other than any claim, litigation, investigation or proceeding
brought by or against Agent, acting in its capacity as Agent) that does not
involve any act or omission of any Obligor and arises out of disputes among the
Lenders and/or their transferees.




104

--------------------------------------------------------------------------------






14.3Notices and Communications.


14.3.1Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or Electronic Systems (and subject
in each case to paragraph (b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:


(i)
if to any Obligor, to Borrower Agent at:

2445 Technology Forest Blvd.
Building 4, Suite 800
The Woodlands, TX 77381
Attention: Office of General Counsel


(ii)
if to Agent, JPM in its capacity as an Issuing Bank or the Swingline Lender, to
JPMorgan Chase Bank, N.A. at:

2200 Ross Avenue, 9th Floor
Dallas, TX 75201
Attention: Jon Eckhouse
Facsimile No: 214 965 2594


(iii)
if to any other Lender or Issuing Bank, to it at its address or facsimile number
set forth in its Administrative Questionnaire.



All such notices and other communications (A) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (B) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (C)
delivered through Electronic Systems or Approved Electronic Platforms, as
applicable, to the extent provided in paragraph (b) below shall be effective as
provided in such paragraph.
(b)    Each of Agent and Borrower Agent (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by Electronic Systems or Approved Electronic Platforms, as applicable, pursuant
to procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless Agent otherwise
proscribes, all such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.


(d)    Notwithstanding the foregoing, no notice to Agent pursuant to Section
2.3, 3.1.2 or 4.1.1 shall be effective until actually received by the individual
to whose attention at Agent such notice is required to be sent. Any notice
received by Borrower Agent shall be deemed received by all Borrowers.


14.3.2[Reserved.]




105

--------------------------------------------------------------------------------





14.3.3Posting of Communications.


(a)Borrowers agree that Agent may, but shall not be obligated to, make any
Communications available to the Lenders and the Issuing Bank by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic system chosen by Agent to be its electronic transmission system (the
“Approved Electronic Platform”). In the event the Borrowers and Agent agree to
use an Approved Electronic Platform , notwithstanding anything in this Agreement
to the contrary, delivery to Agent for posting to the Approved Electronic
Platform of any Borrower Materials, Reports or other notice, certificate or
document required pursuant to this Agreement shall constitute delivery in
accordance with the terms of this Agreement.


(b)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by Agent from time to time (including, as of the Closing Date, a
user ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders,
the Issuing Bank and each Borrower acknowledges and agrees that the distribution
of material through an electronic medium is not necessarily secure, that Agent
is not responsible for approving or vetting the representatives or contacts of
any Lender that are added to the Approved Electronic Platform, and that there
may be confidentiality and other risks associated with such distribution except,
in each case, for any loses, claims, damages liabilities or expenses with
respect to the foregoing if resulting from the gross negligence, bad faith or
willful misconduct of Agent. Each of the Lenders, the Issuing Bank and each
Borrower hereby approves distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.


(c)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL AGENT, ANY ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT
OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”)
HAVE ANY LIABILITY TO ANY OBLIGOR, ANY LENDER, ANY ISSUING BANK OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY OBLIGOR’S OR AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM (OTHER
THAN SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES RESULTING FROM THE
GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF ANY APPLICABLE PARTY).


“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by Agent, any Lender or Issuing Bank by means of electronic
communications pursuant to this Section, including through an Approved
Electronic Platform.
(d)Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuing Bank
agrees (i) to notify Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s or Issuing Bank’s (as
applicable) email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.


106

--------------------------------------------------------------------------------







(e)Each of the Lenders, Issuing Bank and each Borrower agrees that Agent may,
but (except as may be required by applicable law) shall not be obligated to,
store the Communications on the Approved Electronic Platform in accordance with
Agent’s generally applicable document retention procedures and policies.


(f)Nothing herein shall prejudice the right of Agent, any Lender, Issuing Bank,
any Borrower or Guarantor to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.


14.3.4Public Information. Obligors and Secured Parties acknowledge that “public”
information may not be segregated from material non-public information on the
Approved Electronic Platform. Secured Parties acknowledge that Borrower
Materials may include Obligors’ material non-public information, and should not
be made available to personnel who do not wish to receive such information or
may be engaged in investment or other market-related activities with respect to
an Obligor’s securities.


14.3.5Non-Conforming Communications. Agent and Lenders may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower; provided that such indemnity shall not, as to any such Indemnitee, be
available to the extent that such liabilities, losses, costs or expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.



14.4[Reserved.]



14.5Credit Inquiries. Agent and Lenders may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
any Obligor of Subsidiary.



14.6Severability. Wherever possible, each provision of the Loan Documents shall
be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.



14.7Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations, tests or measurements to regulate similar matters, and they agree
that these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.



14.8Counterparts; Execution. Any Loan Document may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
Agent has received counterparts bearing the signatures of all parties hereto.
Agent may (but shall have no obligation to) accept any signature, contract
formation or record-keeping through electronic means, which shall have the same
legal validity and enforceability as manual or paper-based methods, to the
fullest extent permitted by Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any similar state law based on the Uniform
Electronic Transactions Act. Upon request by Agent, any electronic signature or
delivery shall be promptly followed by a manually executed or paper document.



14.9Entire Agreement. Time is of the essence with respect to all Loan Documents
and Obligations. The Loan Documents constitute the entire agreement, and
supersede all prior understandings and agreements, among the parties relating to
the subject matter thereof.


107

--------------------------------------------------------------------------------








14.10Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent, Lenders or any other
Secured Party pursuant to the Loan Documents or otherwise shall be deemed to
constitute Agent and any Secured Party to be a partnership, joint venture or
similar arrangement, nor to constitute control of any Obligor.



14.11No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Agent, any Lender, any of their Affiliates or any arranger are arm’s-length
commercial transactions between Borrowers and their Affiliates, on one hand, and
Agent, any Lender, any of their Affiliates or any arranger, on the other hand;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating, and understand and accept, the terms, risks and
conditions of the transactions contemplated by the Loan Documents; (b) each of
Agent, Lenders, their Affiliates and any arranger is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrowers, their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from those of Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach of agency or fiduciary
duty in connection with any transaction contemplated by a Loan Document.



14.12Confidentiality. Each of Agent, Lenders and Issuing Bank shall maintain the
confidentiality of all Information (as defined below), except that Information
may be disclosed (a) to its Affiliates, and to its and their partners,
directors, officers, employees, agents, auditors, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; provided that unless specifically
prohibited by Applicable Law or it is not practicable to do so prior to the
required disclosure, each of Agent and each Lender shall endeavor to notify
Borrower Agent (without any liability for a failure to so notify Borrower Agent)
of any request made to such Lender or Agent prior to disclosure of such
Information; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or Eligible Assignee or any actual or prospective party (or its
advisors) to any Bank Product or to any swap, derivative or other transaction
under which payments are to be made by reference to an Obligor or Obligor’s
obligations; (g) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) is available to
Agent, any Lender, Issuing Bank or any of their Affiliates on a nonconfidential
basis from a source other than Borrowers; (h) on a confidential basis to a
provider of an Approved Electronic Platform; or (i) with the consent of Borrower
Agent. Notwithstanding the foregoing, Agent and Lenders may publish or
disseminate general information concerning this credit facility for league
table, tombstone and advertising purposes, and may use Borrowers’ logos,
trademarks or product photographs in advertising materials. As used herein,
“Information” means information received from or on behalf of an Obligor or
Subsidiary relating to it or its business, including any information obtained by
Agent, any Secured Party, any Indemnitee and their respective Affiliates and its
and their respective directors, officers, employees, agents, advisors and
attorneys in connection with any inspection, audit, appraisal or review of
properties, assets, books and records of Parent and/or its Subsidiaries and/or
discussions with Parent’s independent accountants. A Person required to maintain
the confidentiality of Information pursuant to this Section shall be deemed to
have complied if it exercises a degree of care similar to that accorded its own
confidential information. Each of Agent, Lenders and Issuing Bank acknowledges
that (i) Information may include material non-public information; (ii) it has
developed compliance procedures regarding the use of such information; and (iii)
it will handle the material non-public information in accordance with Applicable
Law.



14.13Intentionally Omitted.


108

--------------------------------------------------------------------------------








14.14GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.



14.15Consent to Forum; Bail-In of EEA Financial Institutions.


14.15.1Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN OR THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION
OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT
ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT
SOLELY IN ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 14.3.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.


14.15.2Other Jurisdictions. Nothing herein shall limit the right of Agent or any
Lender to bring proceedings against any Obligor in any other court, nor limit
the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.


14.15.3Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among the parties, each party hereto
(including each Secured Party) acknowledges that, with respect to any Secured
Party that is an EEA Financial Institution, any unsecured liability of such
Secured Party arising under a Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority, and each party hereto agrees
and consents to, and acknowledges and agrees to be bound by, (a) the application
of any Write-Down and Conversion Powers by an EEA Resolution Authority to any
such liability which may be payable to it by such Secured Party; and (b) the
effects of any Bail-in Action on any such liability, including (i) a reduction
in full or in part or cancellation of any such liability; (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEA Financial Institution, its parent, or a bridge institution
that may be issued to the party or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under any Loan Document; or (iii) the
variation of the terms of such liability in connection with the exercise of any
Write-Down and Conversion Powers.


14.15.4Reserved.



14.16Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Agent, Issuing Bank,
Lenders and all other Secured Parties hereby also waive) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Agent on which a Borrower may in any way be
liable, and hereby ratifies anything Agent may do in this regard; (c) notice
prior to taking possession or control of any Collateral; (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against an Indemnitee, on any theory of liability,
for special, indirect, consequential, exemplary or punitive damages (as opposed
to direct or actual damages) in any way relating to any Enforcement Action,
Obligations, Loan Documents or transactions relating thereto; and (g) notice of
acceptance hereof. Each Borrower acknowledges that the foregoing waivers are a
material inducement to Agent, Issuing Bank and Lenders


109

--------------------------------------------------------------------------------





entering into this Agreement and that they are relying upon the foregoing in
their dealings with Borrowers. Each Borrower has reviewed the foregoing waivers
with its legal counsel and has knowingly and voluntarily waived its jury trial
and other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.



14.17Patriot Act Notice. Agent and Lenders hereby notify Borrowers that pursuant
to the Patriot Act, Agent and Lenders are required to obtain, verify and record
information that identifies each Borrower, including its legal name, address,
tax ID number and other information that will allow Agent and Lenders to
identify it in accordance with the Patriot Act. Agent and Lenders will also
require information regarding any personal guarantor, and may require
information regarding Borrowers’ management and owners, such as legal name,
address, social security number and date of birth. The Borrowers shall, promptly
upon request, provide all documentation and other information as Agent, Issuing
Bank or any Lender may request from time to time in order to comply with any
obligations under any “know your customer,” anti-money laundering or other
requirements of Applicable Law.



14.18NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.



14.19Existing Loan Agreement, No Novation. This Agreement does not extinguish
the obligations for the payment of money outstanding under the Existing Loan
Agreement or discharge or release the obligations or the liens or priority of
any mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Loan Agreement or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Agreement shall be construed as a release or other
discharge of any Borrower from any of its obligations or liabilities under the
Existing Loan Agreement or any of the security agreements, pledge agreements,
mortgages, or other loan documents executed in connection therewith. Each
Borrower hereby (a) confirms and agrees that each Loan Document to which it or
its predecessor in interest is a party or to which it is a successor by
operation of law is, and shall continue to be, in full force and effect and is
hereby ratified and confirmed in all respects except that on and after the
Closing Date all references in any such Loan Document to “the Loan Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Existing Loan Agreement shall mean the Existing Loan Agreement as amended and
restated by this Agreement; and (b) confirms and agrees that to the extent that
any such Loan Document purports to assign or pledge to Agent, for the benefit of
the Lenders, or to grant to Agent, for the benefit of the Lenders a security
interest in or lien on, any collateral as security for the Obligations of
Borrowers from time to time existing in respect of the Existing Loan Agreement,
such pledge, assignment or grant of the security interest or lien is hereby
ratified and confirmed in all respects.



14.20Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Hedging
Agreement or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):


(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC


110

--------------------------------------------------------------------------------





Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)As used in this Section 14.20, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
[Remainder of page intentionally left blank; signatures begin on following page]




111

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

PARENT:
CONN’S, INC., a Delaware corporation
 
 
 
By: ____________________
 
Name:
 
Title:
 
 
 
Address:
 
2445 Technology Forest Blvd.
 
Building 4, Suite 800
 
The Woodlands, TX 77381
 
Attention: Office of General Counsel
 
 
BORROWERS:
CONN APPLIANCES, INC.,
 
a Texas corporation
 
 
 
By: ___________________
 
Name:
 
Title:
 
 
 
CONN CREDIT I, LP,
 
a Texas limited partnership
 
By: CAI HOLDING, LLC
 
         a Delaware limited liability company,
 
         its General Partner
 
 
 
By: CONN APPLIANCES, INC.
 
         a Texas corporation,
 
         its Sole Member
 
 
 
By: ___________________
 
Name:
 
Title:
 
 
 
CONN CREDIT CORPORATION, INC.,
 
a Texas corporation
 
 
 
By: __________________
 
Name:
 
Title:
 
Address:
 
2445 Technology Forest Blvd.
 
Building 4, Suite 800
 
The Woodlands, TX 77381
 
Attention: Office of General Counsel



[SIGNATURE PAGE]

--------------------------------------------------------------------------------






 
AGENT AND LENDERS:


 
JPMORGAN CHASE BANK, N.A.,
 
as Agent and a Lender
 
 
 
By: ____________________
 
Name:
 
Title:
 
 
 
[LENDER],
 
as a Lender
 
 
 
By: ____________________
 
Name:
 
Title:
 
 
 
_______________________,
 
as a Lender
 
 
 
By: ____________________
 
Name:
 
Title:



[SIGNATURE PAGE]